JANUARY 1999

COMMISSION DECISIONS AND ORDERS
01-13-99 Wolf Creek Sand and Gravel
0 l-13-99 Benton County Stone, Inc.
01-19-99 Tigue Construction Co., Inc.
01-27-99 Eagle Energy, Inc.
01-28-99 Austin Powder Company & Bruce Eaton
01 -29-99 Sec. Labor on behalf of James Hyles, et al.
v. All American Asphalt

CENT 99-62-M
CENT 99-70-M
CENT 99-91-M
WEVA 99-28
YORK 95-57-M

Pg. 1
Pg. 5
Pg. 9
Pg. 13
Pg. 18

WEST 93-336-DM

Pg. 34

KENT 98-204
PENN 98-108
KENT 96-254
WEST98-243
SE
98-156-M
WEST 95-333-M
VA
98-75-M
CENT 98-42-M

Pg. 61
Pg. 64
Pg. 68
Pg. 71
Pg. 76
Pg. 91
Pg. 98
Pg. 101

WEVA 98-45-R
CENT 98- I 96-M
CENT 98-292

Pg. 109
Pg. 114
Pg. 116

ADM1NISTRATIVE LAW JUDGE DECISIONS
01-08-99 Star Fire Mining
01-11-99 Consol Pennsylvania Coal Company
01-12-99 Harlan Cumberland Coal Company
01-21-99 L & T Fabrication & Construction Inc.
01-25-99 Martin Marietta Aggregates
01-25-99 Unique Electric
01-26-99 LeSueur-Ricbmond Slate Corporation
01-29799 Sweetman Construction Company
ADMJNISTRATJVE LAW JUDGE ORDERS

01-12-99 Eagle Energy, Inc.
01-19-99 J & J Sand and Gravel
01-20-99 The Pittsburg & Midway Coal Mining Co.

i

JANUARY

1999

Review was granted in the fo llowing cases during the month of January:

Consolidation Coal Company v. Secretary of Labor, MSHA, Docket No. WEVA 93-77-R.
(Judge Melick, December 2, 1998)
Island Creek Coal Company v. Secretary of Labor, MSHA, Docket No. VA 99-11-R.
(Judge Weisberger, December 22, 1998)

No cases were filed in which review was denied durin~ the month of Januazy:

ii

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 13, 1999

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. CENT 99-62-M
A.C. No. 03-01753-05504

v.

WOLF CREEK SAND & GRAVEL

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 8q1 et seq. (1994) ("Mine Act"). On November 27, 1998, the Commission received from Wolf
Creek Sand & Gravel ("Wolf Creek") a request to reopen penalty assessments that had become
final orders of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
It has been administratively determined that the Secretary of Labor does not oppose the motion
for relief filed by Wolf Creek.
Under section 105(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).
Wolf Creek's motion consists ofa November 6, 1998 letter to the Department of Labor's
Mine Safety and Health Administration ("MSHA") requesting relief from the final orders. Mot.
at 1. Attached to the letter are copies of MSHA' s November 18 letter to Wolf Creek denying
relief, the proposed assessments, and the citations related to the proposed penalties. In the
November 6 letter, Syble Harris asserts that she is an employee of Wolf Creek who is responsible
for "everything from answering the phone to doing the payroll." Id. Harris alleges that Wolf
Creek's failure to file a hearing request to contest the proposed penalties for the four alleged

1

violations was due to the health problems of Ms. Harris's husband. Id. She submits that for
approximately one month before the November 6 letter to MSHA was written, Ms. Harris and
her husband spent "alot [sic] of time at the hospital having numerous tests made." Id. As a
result, the operator, which assertedly is very small, fai led to timely contest the proposed
penalties.
We have held that, in appropriate circumstances and pursuant to Fed. R. Civ. P. 60(b), we
possess jurisdiction to reopen uncontested assessments that have become final by operation of
section 105(a). See, e.g., Del Rio, Inc., 19 FMSHRC 467, 468 (Mar. 1997) (remanding final
order when operator inadvertently misfiled hearing request card); RB Coal Co., 17 FMSHRC
1110, 1111 (July 1995) (remanding final order when operator misplaced hearing request card);
Rocky Hollow Coal Co., 16 FMSHRC 1931, 1932 (Sept. 1994). We have also observed that
default is a harsh remedy and that, if the defaulting party can make a showing of adequate or
good cause for the failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Preparation Servs., Inc., 17 FMSHRC 1529,
1530 (Sept. 1995). In accordance with Rule 60(b)(l), we have previously afforded a party relief
from a final order of the Commission on the basis of inadvertence or mistake. See Peabody Coal
Co., 19 FMSHRC 1613, 1614- 15 (Oct. 1997); Stillwater Mining Co., 19 FMSHRC 1021, 102223 (June 1997); Kinross Delamar Mining Co., 18 FMSHRC 1590, 1591-92 (Sept. 1996);
General Chem. Corp., 18 FMSHRC 704, 705 (May 1996).

2

On the basis of the present record, we are unable to evaluate the merits of Wolf Creek's
position. 1 In the interest of justice, we remand the matter for assignment to a judge to determine
whether Wolf Creek has met the criteria for relief under Rule 60(b). If the judge determines that
such relief is appropriate, this case shall proceed pursuant to the Mine Act and the Commission's
Procedural Rules, 29 C.F.R. Part 2700.

Marc Lincoln Marks, Commissioner

---

Robert H. Beatty, Jr., Commissioner

1

In view of the fact that the Secretary does not oppose Wolf Creek's motion to reopen
this matter, Commissioner Marks concludes that the motion should be granted.

3

Distribution

Syble Harris
Wolf Creek Sand and Gravel
Rt. 1, Box 80
Delight, AR 71940
Sheila Cronan, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

4

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

January 13 , 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

CIVIL PENALTY PROCEEDING

v.

Docket No. CENT 99-70-M
A.C. No. 03-01730-05519

BENTON COUNTY STONE, INC.

BEFORE: Jordan, Chainnan; Marks, Riley, Verheggen, and Beatty, Commissioners

ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.

§ sq1 et seq. (1994) ("Mine Act"). On December 7, 1998, the Commission received from
Benton County Stone, Inc. ("Benton County") a request to reopen three penalty assessments that
had become final orders of the Commission pursuant to section 105(a) of the Mine Act, 30
U.S.C. § 815(a). It has been administratively determined that the Secretary of Labor does not
oppose the motion for relief filed by Benton County.
Under section 105(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).
In its request, Benton County contends that its failure to timely file a hearing request to
contest a proposed penalty was due to a secretary's misfiling of the hearing request form. Mot.
at 1. Benton County received the proposed penalty assessments on September 14, 1998. After
locating the misfiled proposed penalties, the operator mailed the hearing request on November 16
to the Department of Labor's Mine Safety and H ealth Administration. By that time, however,
the thirty-day deadline for submission of the request had already passed.

5

We have held that, in appropriate circumstances and pursuant to Fed. R. Civ. P. 60(b), we
possess jurisdiction to reopen uncontested assessments that have become final by operation of
section 105(a). See, e.g., Essayons, lnc., 20 FMSHRC 786, 788 (Aug. 1998) (remanding final
order when operator misplaced proposed penalty notification); Del Rio, Inc., 19 FMSHRC 467,
468 (Mar. 1997) (remanding final order when operator inadvertently misfiled hearing request
card); RB Coal Co., 17 FMSHRC 1110, 1111 (July 1995) (remanding final order when operator
misplaced hearing request card). We have also observed that default is a harsh remedy and that,
if the defaulting party can make a showing of adequate or good cause for the failure to timely
respond, the case may be reopened and appropriate proceedings on the merits permitted. See
Coal Preparation Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995). In accordance with Rule
60(b)( 1), we have previously afforded a party relief from a final order of the Commission on the
basis of inadvertence or mistake. See National Lime & ·Stone, Inc., 20 FMSHRC 923, 925 (Sept.
1998); Peabody Coal Co., 19 FMSHRC 1613, 1614-15 (Oct. 1997); Stillwater Mining Co., 19
FMSHRC 1021, 1022-23 (June 1997); Kinross Delamar Mining Co., 18 FMSHRC 1590, 159192 (Sept. 1996).

6

On the basis of the present record, we are unable to evaluate the. merits of Benton
County's position. 1 In the interest ofjustice, we remand the matter for assignment to a judge to
determine whether Benton County has met the criteria for relief under Rule 60(b). If the judge
determines that such relief is appropriate, this case shall proceed pursuant to the Mine Act and
the Commission's Procedural Rules, 29 C.F.R. Part 2700.

Marc Lincoln Marks, Commissioner

1

In view of the fact that the Secretary does not oppose Benton County's motion to
reopen this matter, Commissioner Marks concludes that the motion should be granted.

7

•

Distribution
Gary Geralds
Mining Development Services
for Benton County Stone
Route 2, Box 2785
Stigler, OK 74462

Sheila Cronan, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

8

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 19, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. CENT 99-91-M
A.C. No. 03-01769-05503

TIGUE CONSTRUCTION CO., INC.

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

ORDER

BY: Marks, Riley, Verheggen and Beatty, Commissioners
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.

§ 801 et seq. (1994) ("Mine Act"). On December 28, 1998, the Commission received from
Tigue Construction Company, Inc. ("Tigue") a request to reopen penalty assessments that had
become final orders of the Commission pursuant to section 105(a) of the Mine Act, 30 U .S.C.
§ 815(a). It has been administratively determined that the Secretary of Labor does not oppose the
motion for relief filed by Tigue.
Under section 105(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).
In its request, Tigue asserts that its failure to file a hearing request to contest the proposed
penalties was due to the illness of company vice-president Freddy Tigue, who the request alleges
"was to answer these charges." Mot. Tigue's request claims that Mr. Tigue felt chest pain and
shortness of breath for two weeks prior to December 2, 1998, when he suffered from severe chest
pain and was transported to a hospital. Id The following day, Mr. Tigue underwent quadruple
bypass surgery. Id On December 17, Donny Teague, Mr. Tigue' s son and president of the
company, first learned that the hearing request had not been sent. Id By that time, however, the

9

company, first learned that the hearing request had not been sent. Id. By that time, however, the
proposed assessments had became final orders of the Commission.
We have held that, in appropriate circumstances and pursuant to Fed. R. Civ. P. 60(b), we
possess jurisdiction to reopen uncontested assessments that have become final by operation of
section 105(a). See, e.g., Rocky Hollow Coal Co., 16 FMSHRC 1931, 1932 (Sept. 1994); Jim
Walter Resources, Inc., 15 FMSHRC 782, 786-89 (May 1993). We have also observed that
default is a harsh remedy and that, if the defaulting party can make a showing of adequate or
good cause for the failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Preparation Servs., Inc., 17 FMSHRC 1529,
1530 (Sept. 1995). In accordance with Rule 60(b)(1), we have previously afforded a party relief
from a final order of the Commission on the basis of inadvertence or mistake. See National Lime
& Stone, Inc., 20 FMSHRC 923, 925 (Sept. 1998); Peabody Coal Co., 19 FMSHRC 1613, 161415 (Oct. 1997); Stillwater Mining Co., 19 FMSHRC 1021, 1022-23 (June 1997); Kinross
Delamar Mining Co., 18 FMSHRC 1590, 1591-92 (Sept. 1996).
Here, the record indicates that Tigue intended to contest the proposed penalty
assessments in this matter and that, but for the serious illness of its vice-president, it would have
timely submitted the hearing request and contested the proposed assessments. In these
circumstances, Tigue's failure to timely file a hearing request qualifies as "inadvertence" or
"mistake" within the meaning of Rule 60(b)(l). See Kenamerican Resources, Inc., 20 FMSHRC
199, 201 (Mar. 1998) (granting operator's motion to reopen when operator's failure to timely file
hearing request was due to the recent surgery performed on its safety director); Peabody, 19
FMSHRC at 1614-15 (granting operator's motion to reopen when operator failed to submit
request for hearing to contest proposed penalty due to lack of coordination between counsel and
personnel at mine).

10

.-

Accordingly, in the interest of justice, we grant Tigue's unopposed request for relief and
reopen these penalty assessments that became final Commission orders. This case shall proceed
pursuant to the Mine Act and the Commission' s Procedural Rules, 29 C.F.R. Part 2700.

Marc Lincoln Marks, Commissioner

James C. Riley, Commissioner

Robert H. Beatty, Jr., Commissioner

11

•

Chairman Jordan, dissenting:
I would remand this case to a judge for the purpose of assessing the reliability of the
evidence presented by the operator as to why it did not request a hearing in a timely manner. The
operator has presented its explanation to us in the form of a letter. This constitutes hearsay,
which admittedly is admissible in Commission proceedings. Mid-Continent Resources, Inc. , 6
FMSHRC 1132, 1135 (May 1984).· However, the question as to whether hearsay evidence is
reliable or probative is a "task ... reserved to the judge's discretion in the first instance." REB
Enterprises, Inc., 20 FMSHRC 203, 206 (Mar. 1998). I am mindful that the operator is prose,
and that the Secretary does not object to its motion. Nonetheless, I would remand to a judge for
this initial determination, which is clearly not within the province of a reviewing body.

Distribution

Donny Tigue, President
Tigue Construction Co., Inc.
P.O. Box 919
Glenwood, AR 71943
Sheila Cronan, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

12

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 27, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 99-28
A. C. No. 46-07711-03679

v.
EAGLE ENERGY, INC.

BEFORE: Jordan, Chajnnan; Marks, Riley, Verheggen, and Beatty, Commissioners

ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801
et seq. (1994) ("Mine Act"). On December 4, 1998, the Commission received from Eagle Energy,
lnc..(''Eagle Energy"), a request to reopen a penalty assessment that had become a final order of
the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a). While the
Secretary of Labor does not oppose Eagle Energy's motion requesting relief under Fed. R. Civ. P.
60(b), the Secretary opposes Eagle Energy's alternative argument that the operator timely filed the
notice of contest ("green card").
Under section 105(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).
Eagle Energy submits that its failure to timely contest Citation No. 7163791 was due to
the operator's reliance on a statement made by an MSHA representative. E. Mot. at 2. Citation
No. 7163791 alleged a violation of 30 C.F.R. § 70.101 (regulating the level ofrespirable dust in
underground coal mines when quartz is present) and was issued after a single air sample was
collected by the Department of Labor's Mine Safety and Health Administration ("MSHA").
Eagle Energy states that it received the proposed penalty assessment related to Citation No.
7163 791 on October 7, 1998. Id. It alleges that, on October 13, MSHA District IV Manager Pat

13

Brady stated at an MSHA "Problem Solving Seminar" that "all citations issued under the single
sample collection method would be vacated by MSHA." Id. The operator contends that, on
November 6, 1998, at a meeting at the MSHA Office in Mt. Hope, West Virginia, Larry Ward,
Eagle Energy 's vice president, asked Brady why the citation had not been vacated. Id. Brady
responded that he had "not 'correctly read the memo'" when he made the October 13 statement,
and informed Ward that "the citations must be first contested and then MSHA would vacate the
citations." Id. However, by November 6, the date Eagle Energy ]earned that it was required to
contest the citation before it could be vacated, the proposed penalty had already become a final
order of the Commission. Eagle Energy asserts that the Commission may treat its failure to
timely contest the proposed penalty as excusable neglect under Rule 60(b)(l). Id. at 5.

In the alternative, Eagle Energy submits that its·notice of contest was timely filed. Id.
The operator argues that, because it filed its notice of contest by mail, five days should have been
added to the time allowed for it to respond to MSHA' s proposed penalty - which was received
on October 7 - pursuant to Commission Procedural Rule 8. 1 Id. The operator thus requests the
Commission to read Procedural Rules 8 and 5(d) - which states that filing is effective upon
mailing (29 C.F.R. § 2700.5(d))- together and consider the November 10 mailing of its notice
of contest timely. Id. at 6.
The Secretary takes exception to Eagle Energy's alternative grounds for relief. She
asserts that, pursuant to section 105(a) of the Mine Act, the citation and proposed penalty became
a final order of the Commission on November 6, 30 days after the date Eagle Energy received the
proposed penalty. S. Response at 1-2 (citing 30 U.S.C. § 815(a)). The Secretary also requests
that, should the Commission grant Eagle Energy's request to reopen, the order be narrowly
tailored to affect only Citation No. 7163791 and the related penalty since the operator offers no
basis for relief from the two other citations contained in the relevant Proposed Assessment Form.
Id. at 2.
We have held that, in appropriate circumstances and pursuant to Rule 60(b), we possess
jurisdiction to reopen uncontested assessments that have become final under section 105(a).
Rocky Hollow Coal Co., 16 FMSHRC 1931, 1932 (Sept. 1994); Jim Walter Resources, Inc., 15
FMSHRC 782, 786-89 (May 1993). We also have observed that default is a harsh remedy and
that~ if the defaulting party can make a showing of adequate or good cause for the failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Preparation Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995). In accordance with
Rule 60(b)(l), we previously have afforded a party relief from a final order of the Commission
on the basis of inadvertence or mistake. See National Lime & Stone, Inc., 20 FMSHRC 923, 925

1

Procedural Rule 8 provides in pertinent part: "When service of a document is by mail, 5
days shall be added to the time allowed by these rules for the filing of a response or other
documents." 29 C.F.R. § 2700.8.

14

(Sept. 1998); Peabody Coal Co., 19 FMSHRC 1613, 1614-15 (Oct. 1997); Stillwater Mining
Co., 19 FMSHRC 1021, 1022-23 (June 1997).
The record indicates that Eagle Energy intended to contest Citation No. 7163791, and
that, but for its reliance upon an MSHA representative's assertion, it likely would have contested
the proposed penalty. It appears from the green card belatedly filed with MSHA that Eagle
Energy did not intend to contest the penalties proposed for two other citations in the same
proposed assessment. See Ex. 4. In the circumstances presented here, Eagle Energy's late filing
of a hearing request may be considered inadvertence or excusable neglect within the meaning of
Rule 60(b)(1 ). See National Lime & Stone, 20 FMSHRC at 924-25 (reopening matter when
operator's late filing of hearing request was due to mutual misunderstanding between counsel for
the operator and counsel for MSHA as to need to challenge penalty assessment prior to judge's
approval of parties' settlement); Stillwater, 19 FMSHRC at 1022-23 (granting operator's motion
to reopen when operator failed to submit request for hearing to contest proposed penalty due to
lack of coordination between recipient of assessment at mining facility and its attorneys, after
. indicating intent to contest related citation).

15

Accordingly, in the interest ofjustice, we reopen this penalty assessment that became a
final order with respect to Citation No. 7163791. 2 Further, in the interest of expeditious
resolution of this matter, we hereby direct the Chief Administrative Law Judge to order the
Secretary to show cause within 14 days of the date of his order why Citation No. 7163791 and
the related civil penalty should not be vacated. See Keystone Coal Mining Corp., 16 FMSHRC
6, 16 (Jan. 1994); National Mining Association v. Secretary ofLabor, 153 F.3d 1264, 1269 (1 1th
Cir. 1998).

~~~w~

~1~

Marc Lincoln Marks, Commissioner

Robert H. Beatty, Jr., Commis ·oner

2

Given our disposition, we do not reach Eagle Energy's alternative argument that its
November 10, J998 mailing of its notice of contest was timely.

16

Distribution

Julia K. Shreve, Esq.
Jackson & Kelly
P.O. Box 553
Charleston, WV 25322
Steven D. Turow, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Wasrungton, D.C. 20006

17

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
W ASHINGTON, O.C. 20006

January 28, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. YORK 95-57-M
YORK 96-13-M

v.
AUSTIN POWDER COMPANY and
BRUCE EATON

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners
DECISION
BY: Jordan, Chairman; Marks, Riley, and Beatty, Commissioners
These civil penalty proceedings arise under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"). Austin Powder Company ("Austin
Powder") and its foreman Bruce Eaton (collectively "Petitioners") seek review of Chief
Administrative Law Judge Paul Merlin's decisions holding that Austin Powder violated 30
C.F .R. § 56.15005, 1 that the violation was significant and substantial (" S&S"), that Eaton is
liable for the violation under Mine Act section l lO(c), 30 U.S.C. § 820(c), and that a penalty
assessment of $6,000 against Austin Powder is warranted. 18 FMSHRC 1878 (Oct. 1996)
(ALJ); 18 FMSHRC 2197 (Dec. 1996) (ALJ). For the following reasons, we affirm the judge's
decisions.

I.
Factual and Procedural Back~ound
On the morning of July 13, 1994, Austin Powder was conducting drilling and blasting
operations at the Lynn Sand and Stone Quarry, a large stone quarry in Lynn, Massachusetts,

1

Section 56.15005 provides in pertinent part that "[s]afety belts and lines shall be worn
when persons work where there is danger of falling .... "

18

pursuant to a contract with Bardon Trimount, the quarry operator. 18 FMSHRC at 1882; Tr. 14.
Guy Constant, a mine inspector with the Department of Labor's Mine Safety and Health
Administration ("MSHA"), accompanied by Robert Dow, then an inspector trainee, arrived at the
quarry to conduct a follow-up inspection. 18 FMSHRC at 1882; Tr. 13, 101. The two inspectors
sought out Bardon Trimount miners' representative Douglas Gallant, in order to afford him the
opportunity to accompany them. 18 FMSHRC at 1882-83; Tr. 14-15. At the time, Gallant was
involved as lead laborer in pumping ground water from bore holes in a level of the quarry, or
"bench," prior to blasting.2 18 FMSHRC at 1882; Tr. 15-16.
Both Constant and Do"Y testified that, upon arriving at the blast site and while still in their
car, they observed Gallant, along with Austin Powder foreman Eaton, the certified blaster in
charge, and Jeffrey Allard, an Austin Powder laborer, all standing approximately 1-1/2 feet from
the edge of the quarry highwall. 18 FMSHRC at 1882-83. At that point the inspectors were
approximately 50 feet from the highwall. Tr. 23. Although the highwall edge was approximately
55 feet above the quarry floor, the three miners were not wearing safety belts or lines. 18
FMSHRC at 1881; Tr. 17. 3 The inspectors cited Austin Powder for an S&S and unwarrantable
violation of section 56.15005. 18 FMSHRC at 1880. The inspectors also issued Austin Powder
an imminent danger order, which was not contested, and cited Bardon Trimount for Gallant's
participation in the violation. Tr. 48, 54, 97.

At the hearing, Dow testified that Gallant, who he believed was positioning a hose to be
used in dewatering the mine, was located between the highwall and a forklift that had been used
to transport the pump, straddling a bore hole, with the rear of his body protruding over the
highwall edge. 18 FMSHRC at 1882; Tr. 171. 4 Constant agreed, stating that Gallant was bent
over with his back to the highwall, facing the forklift and the dewatering unit. 18 FMSHRC at
1883. Dow testified that Eaton was standing to the right of Gallant, holding the discharge hose
with his back to the edge of the highwall. Id. at 1882. Constant corroborated Dow's testimony
as to Eaton's location. Id. at 1883. Dow stated that Allard was a couple of feet from Eaton and
further away from Gallant, facing the equipment. Id. at 1882-83. Constant testified that Allard
was 2 feet away from Eaton. Id. at 1883.

2

At the Lynn quarry, when there was over 5 feet of water in a blast hole, the water was
removed by means of a submersible dewatering pump and a discharge hose. Tr. 21, 172-73, 246.
3

The only safety belt and line at the blast site was in Eaton's vehicle. 18 FMSHRC at
1881. Eaton testified that earlier that morning he wore that belt, with the line tied to a
"deadman," while checking the depth of water in the row of holes closest to the highwall edge.
Tr. 250-51. A "deadman" is an anchor buried in the ground. American Geological Institute,
Dictionary of Mining, Mineral, and Related Terms 146 (2d ed. 1997).
4

The bore holes, which were 6 inches in diameter, were in two rows in that area: the
first between 1-1/2 and 5 feet from the highwall edge, and the other 11 to 15 feet further back.
Tr. 26, 193-94, 251, 271-72, 274.

19

Both inspectors also testified that, while Constant was parking the car near the back of the
bench, Dow, following Constant's instructions, got out of the car, yelled to the miners, and
motioned for them to come back from the edge. Id. at 1884; Tr. 107-08. According to the
inspectors, the miners retreated 25 feet from the edge to talk with the inspectors. 18 FMSHRC at
1884.
Gallant, Eaton, and Allard all disagreed with the inspectors' accounts. According to
Gallant, when the inspectors arrived the dewatering process had not yet begun, as he and Eaton
had not yet discussed what holes needed dewatering. Tr. 223. However, Eaton stated that by that
time they had discussed the matter, that Gallant had decided which hole to dewater first, and that
Austin Powder laborer Ron Wilcox was checking the depth of the water in that hole. Tr. 245-47,
263. Allard testified that his back was turned at this time, but that he believed Gallant and Eaton
were preparing to submerge the head of the pump in the first hole, and Gallant, who was on the
side of the forklift where the controls were, was asking Eaton, who was on the other side, if he
was ready. Tr. 171-74, 202.
Gallant testified that he was 10 to 15 feet from the edge, facing the highwall, when the
inspectors arrived. 18 FMSHRC at 1883. Eaton estimated his distance from the edge at that
time as between 8 and 10 feet, and denied that part of Gallant's body was over the edge. Id.
Allard testified that, when their work was interrupted by the inspectors, he was facing the edge,
holding the dewatering hose that he had unwound from the reel attached to the pump and thrown
over the edge of the highwall to discharge the water. Id. at 1884; Tr. 196-200. On direct
examination Allard estimated he was 12 to 15 feet from the edge (Tr. 180, 182-83), but on crossexamination extended that estimate to 18 feet. Tr. 199-201. He also stated that he, Gallant, and
Eaton were the same distance from the edge. Tr. 182.
The miners also differed with the inspectors over what exactly occurred when the
inspectors arrived on the scene. While Allard was not in a position to testify regarding the
inspectors' actions, Gallant and Eaton stated that it was inspector Constant who first headed
toward them, motioning to them, and that he was followed by Dow. 18 FMSHRC at 1884-85.
Gallant and Eaton also testified that they were not told by the inspectors that they were too close
to the highwall edge. Id.
The judge, after finding the two inspectors' testimony to be consistent, and comparing it
to the testimony of the three miners, who he found to have "often changed their testimony and
contradicted each other," credited the inspectors' account of events. Id. at 1883-85. The judge
went on to hold that, "[i]n view of the proximity of Gallant and Eaton to the edge, the positions
of their bodies with backs to the edge, Gallant's stance astride the hole, and the activities both
men were performing, ... a reasonably prudent person would have recognized the danger of
falling," and thus a violation of section 56.15005 was established. Id. at 1886.
The judge also found the violation S&S, given the miners' proximity to the edge of the
highwall, the nature of the activities in which they were engaged, the danger of falling, and the

20

likely severity of injuries resulting from such a fall. Id. at 1887. Focusing on Eaton's knowledge
of the presence of the highwall and of the safety belt requirement, the judge further concluded
that negligence and aggravated conduct on Eaton's part had been established and that Eaton's
behavior had put the other miners at risk. Id. at 1887-88. The judge consequently found an
unwarrantable failure under section 104(d)(l) of the Mine Act, and assessed a penalty of $6,000
against Austin Powder. Id. at 1888.
With regard to Eaton's liability under section 110(c), the judge concluded that there could
"be no doubt that Mr. Eaton acted in a knowing and intentional manner, because he knew that he
and the others were standing dangerously close to the edge and that under such conditions safety
belts should have been worn. Clearly, his conduct was aggravated and exceeded ordinary
negligence." Id. at 1888-89. A penalty of $400 was assessed against Eaton. Id. at 1889.
Austin Powder and Eaton petitioned the Commission for review of the judge's decision.
The Commission granted that petition in part, limiting review to "the issue of whether the judge
erred by affirming the citation as one issued under section 104(d)(l)." Unpublished Direction for
Review, dated December 10, 1996. In a subsequent decision, the Commission noted that, while
the citation was originally issued under section 104(d)( 1), it had later been modified to delete the
unwarrantability allegation and reflect a charge under section 104(a). 18 FMSHRC 2105, 2105
(Dec. 1996). Because the judge did not mention these modifications in his initial decision, the
Commission vacated his decision and remanded for a determination of "the appropriate
designation for the citation and whether any penalty reassessment is warranted." Id. at 2106.
On remand, the judge vacated his finding of unwarrantable failure and affirmed his
penalty assessments on the ground that his previous finding of very high negligence remained
unchanged. 18 FMSHRC at 2197-98. The Commission subsequently granted Austin Powder
and Eaton's PDR challenging both the judge's original decision and his decision on remand.
II.
Disposition
Petitioners contend that the determination of a section 56.15005 violation is flawed by the
judge's erroneous credibility finding in favor of the Secretary's witnesses, maintaining that there
is only slight or dubious evidence to support that finding. Pet'r Br. at 11-20. They also argue
that, if the judge's credibility finding is overturned, so should his S&S determination. Id. at 2021. Petitioners claim that, because the judge was originally mistaken that there was an
unwarrantable failure charge, and based Austin Powder's penalty in part on aggravated conduct,
he erred in not reducing the penalty on remand. Id. at 28-29. Petitioners also maintain that one
of the findings on which the judge based the penalty - high negligence - is not supported by
substantial evidence. Id. at 29. Petitioners further contend that the section l lO(c) charge against
Eaton cannot stand because there was no corresponding unwarrantable failure charge against the

21

operator, and that, in any case,, the judge's section 1 IO(c) determination is also not supported by
substantial evidence. Id. at 24-28.
The Secretary responds that the changing nature of the miners' testimony and the
contradictions among their versions of events support the judge's decision to credit the
inspectors' testimony. S. Br. at 12-24. The Secretary argues that, because Petitioners' challenge
to the S&S finding depends on the outcome of their attack on the credibility determination, it too
must fail. Id. at 24. The Secretary contends that, by not raising the argument before the judge,
Petitioners have waived Eaton's assertion that the section l lO(c) charge cannot stand in the
absence of a corresponding unwarrantable failure charge against the operator. Id. at 27.
Alternatively, she asserts that an unwarrantable failure finding against an operator is not a
prerequisite to holding an individual ·liable under section 110(c), and that the judge properly
determined that Eaton was liable under section l lO(c). Id. at 27-33. The Secretary also contends
that, even without a finding of unwarrantable failure, the penalty the judge assessed against
Austin Powder is supported by his finding of high negligence on Eaton's part. Id. at 33-35.

A.

Violation of Section 56.15005

The question of violation hinges on whether the judge properly credited the inspectors
over the miners regarding where the miners were positioned in relation to the highwall when the
inspectors arrived at the blast site. On review, the judge's decision to credit the testimony of the
inspectors is entitled to great weight and may not be overturned lightly. See Farmer v. Island
Creek Coal Co., 14 FMSHRC 1537, 1541 (Sept. 1992); Penn Allegh Coal Co., 3 FMSHRC
2767, 2770 (Dec. 1981). While the Commission will not affirm credibility determinations if they
are self-contradictory or if there is no evidence or dubious evidence to support them, it will not
reject a judge's credibility choices merely because it would have made different ones if the
matter was before it de novo. In re: Contests of Respirable Dust Sample Alteration Citations, 17
FMSHRC 1819, 1878, 1881 n.80 (Nov. 1995), ajf'd sub nom. Secretary ofLabor v. Keystone
Coal Mining Corp., 151 F.3d 1096 (D.C. Cir. 1998) ("Dust Cases"); Consolidation Coal Co., J 1
FMSHRC 966, 974 (June 1989). As an appellate body, the Commission "must be especially
reluctant to set aside a finding based on the trial judge's evaluation of conflicting oral testimony."
9A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure§ 2586, at 579 (2d
ed. 1995).
We reject Petitioners' request to overturn the judge' s decision to credit the inspectors
over the miners, as they have failed to offer "compelling reasons to take the 'extraordinary step'
ofreversing the judge's credibility determination." See Fort Scott Fertilizer-Cul/or, Inc., 19
FMSHRC 1511, 1516 (Sept. 1997) (quoting Hal/ v. Clinchfield Coal Co., 8 FMSHRC 1624,
1629 (Nov. 1986)). The parties disagree over whether the judge erred in finding inconsistencies
in Allard's and Eaton's testimony regarding how close to the high wall edge each was, as well as
among the three miners' descriptions of how far along in the dewatering process they were when
the inspectors arrived. See Pet'r Br. at 12-18; Pet'r Reply Br. at 2-9; S. Br. at 12-19. Those,
however, are not the only inconsistencies the judge cited as grounds for discrediting the miners;

22

he found other inconsistencies in "fundamental[]" elements of their account of events. See 18
FMSHRC at 1885. For example, the judge found that the miners could not agree on whether
Allard was involved in the dewatering process when the inspectors arrived. Id. at 1884. Allard
testified that he was, and that he was holding the discharge hose in advance of pumping. Id.
Gallant, however, testified that Allard was not near the hole they were preparing to dewater, as he
had told Allard to stay by the Austin Powder blast truck, which was approximately 60 feet away
from the dewatering operation. Id.; Tr. 25, 228-29.
Similarly, the judge based his decision to discredit the miners' accounts in part on their
disagreement regarding whether Wilcox was involved in the alleged violation. 18 FMSHRC at
1884. The parties stipulated that Wilcox was on the site, but not involved in the violation, as
inspector Dow placed him at the Austin Powder blast truck as well. Id. at 1881; Tr. 25. Gallant
did not mention Wilcox in his testimony, and Allard could not place him at the hole they were
preparing to pump out. 18 FMSHRC at 1884. Yet Eaton testified that Wilcox was at the hole,
running a tape down to find its depth. Id.
Petitioners do not dispute the judge's reading of the record on these subjects, but instead
characterizes the miners' disagreements regarding the location of Allard and WiJcox as a "minor
fact." Pet'r Br. at 18. However, because of the judge' s "superior position to appraise and weigh
the testimony" (Federal Practice and Procedure § 2586, at 579-82), we do not agree that he
abused his discretion by discrediting the miners based on their inability to agree on which miners
were present when the inspectors arrived. The concept of"[c]redibility .. . comprehends an
overall evaluation of testimony in the light of its rationality or internal consistency and the
manner in which it hangs together with other evidence." Id. at 578-79 (emphasis added); see
also Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963). Consequently, while a judge
may credit a witness despite minor inconsistencies in his testimony,5 a judge does not abuse his
discretion in making an adverse credibility finding based on inconsistencies the judge considers
central to the issue before him.
Here, the miners' inability to agree on whether two, three, or four miners were present
when the inspectors arrived - a basic element of their account of events - is more than
sufficient to support the judge's decision to discredit their accounts of what was occurring at that
time. See Metric Constructors, Inc., 6 FMSHRC 226, 232 (Feb. 1984) (refusing to overturn
judge's credibility determination based upon lack of consistency in testimony), aff'd, 766 F.2d
469 (1 lth Cir. 1985). Accordingly, there is no need to address other inconsistencies found by the
judge in the miners' testimony that Petitioners assert are based upon the judge's misinterpretation
. of that testimony.6
5

See United States v. Harty, 930 F.2d 1257, 1266 (7th Cir. 1991) (refusing to reverse
credibility determination despite minor inconsistencies in testimony because "[minor]
inconsistencies in testimony ... are inadequate to make it incredible").
6

Petitioners also argue that the inspectors' account of events was not as consistent as the
judge found, contending that the judge failed to consider that the two inspectors' testimony

23

In addition, the judge did not credit the inspectors over the miners simply because he
found the inspectors' testimony more consistent. He also took the witnesses' demeanor into
account in determining credibility. See 18 FMSHRC at 1885 (crediting inspectors over miners
"[a]fter observing and listening to the witnesses and upon a review of the entire record"). The
Commission has recognized that, because the judge "has an opportunity to hear the testimony
and view the witnesses[,] he is ordinarily in the best position to make a credibility
determination." Dust Cases, 17 FMSHRC at 1878 (quoting Ona Corp. v. NLRB, 729 F.2d 713,
719 (11th Cir. 1984)). Consequently, we reject Petitioners' request to reverse the judge's
decision to credit the inspectors over the miners, and affirm the finding of violation.
B.

_ Significant and Substantial

The S&S terminology is taken from section 104(d) of the Mine Act, 30 U.S.C. § 814(d),
and refers to more serious violations. A violation is S&S if, based on the particular facts
surrounding the violation, there exists a reasonable likelihood that the hazard contributed to will
result in an injury or illness of a reasonably serious nature. See Cement Div., Nat 'l Gypsum Co.,
3 FMSHRC 822, 825 (Apr. 1981). In Mathies Coal Co., 6 FMSHRC 1(Jan.1984), the
Commission further explained:
In order to establish that a violation of a mandatory safety
standard is significant and substantial under National Gypsum, the
Secretary of Labor must prove: ( 1) the underlying violation of a
mandatory safety standard; (2) a discrete safety hazard - that is, a
measure of danger to safety- contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in
an injury; and (4) a reasonable likelihood that the injury in question
will be of a reasonably serious nature.

Id. at 3-4 (footnote omitted); accord Buck Creek Coal, Inc. v. FMSHRC, 52 F.3d 133, 135 (7th
Cir. 1995); Austin Power, Inc. v. Secretary ofLabor, 861F.2d99, 103 (5th Cir. 1988) (approving
Mathies criteria).
Petitioners contend that if the judge's credibility determination is overturned with respect
to the question of the miners' proximity to the highwall, so should his S&S determination,

differed on what each could see at various times when they arrived at the site, and citing
differences between statements the two inspectors originally gave regarding the actions they took
in removing the miners and their subsequent testimony on the subject. Pet'r Br. at' 18-19. We
agree with the Secretary that the different vantage points of each inspector adequately explains
the differences between their testimony, and that the inspectors' brief prior statements are only
inconsistent to the extent that the statements were not as specific as the inspectors' later oral
testimony. See S. Br. at 19-22.

24

because there no longer will be support for the judge' s finding that there was a danger of falling.
Pet'r Br. at 21. The sole S&S issue on review is thus inextricably tied to the finding of violation.
Having affirmed the judge's finding of violation, we also affirm the judge's S&S detennination. 7
C.

Section 11 O(c) Liability

Section 110(c) of the Mine Act provides that, whenever a corporate operator violates a
mandatory health or safety standard, a director, officer, or agent of such corporate operator who
knowingly authorized, ordered, or carried out the violation shall be subject to an individual civil
penalty. 30 U.S.C. § 820(c).
1.

Lack of an Accompanying Unwarrantable Failure Charge

Section l 13(d)(2)(A)(iii) of the Mine Act provides that "[e]xcept for good cause shown,
no assignment of error by any party shall rely on any question of fact or law upon which the
administrative law judge had not been afforded an opportunity to pass." 30 U.S.C.
§ 823(d)(2)(A)(iii); accord 29 C.F.R. 2700.70(d). See generally Shamrock Coal Co., 14
FMSHRC 1300, 1304 (Aug. 1992); Shamrock Coal Co., 14 FMSHRC 1306, 1312-14 (Aug.
1992); Beech Fork Processing, Inc., 14 FMSHRC 1316, 1321(Aug.1992). Despite failing to
raise the issue before the judge, Petitioners request that we decide whether Eaton can be found
individually liable for violating section 56.15005 even though Austin Powder's violation of the
standard was not formally adjudicated unwarrantable. Pet'r Br. at 24-26.
In attempting to show the required "good cause," Petitioners make two somewhat
contradictory arguments. First, they maintain that we should reach the issue because it is a legal
one that can be decided on the record as it presently exists. Pet'r Reply Br. at 11. Even if that
were true, however, that does not necessarily establish "good cause." The Commission has
con.sistently held "that parties in Mine Act cases must first present their evidence and advance
their legal theories before the judge, and not for the first time on appeal." Shamrock Coal Co.,

7

Commissioner Marks agrees that this violation is S&S. However, for the reasons set
forth in his concurring opinions in United States Steel Mining Co., 18 FMSHRC 862, 868-75
(June 1996), and Buffalo Crushed Stone, Inc., 19 FMSHRC 231, 240 (Feb. 1997), he believes
that the ambiguous language of the Commission's Mathies test, 6 FMSHRC at 3-4, should be
replaced with a clear test that is consistent with Congressional intent. On February 5, 1998,
MSHA issued a lengthy Interpretative Bulletin, setting forth a new agency interpretation of S&S
and announcing that MSHA would challenge the Commissi.on's narrow interpretation of S&S.
63 Fed. Reg. 6012 (1998). However, on April 23, 1998, MSHA suspended that Interpretative
Bulletin with little explanation. Id. at 20,217. For the past six months, Commissioner Marks has
been calling on the Secretary to advise him as to whether she is ever going to pursue her initial
attempt to challenge the Mathies test and, thus far, the Secretary has refused to comment on the
issue. Commissioner Marks again requests that the Secretary advise him on the S&S issue.

25

14 FMSHRC at 1304 (emphasis added); Shamrock Coal Co., 14 FMSHRC at 1314 (emphasis
added); Beech Fork, 14 FMSHRC at 1321 (emphasis added).
Petitioners also argue that we should decide the issue because it is "so closely related to
and intertwined with [their] constant position throughout this case that" the evidence to support
section 11 O(c) liability is insufficient. Pet'r Reply Br. at 11 - 12. We disagree. The question
whether substantial evidence8 supports the judge's section llO(c) finding is an entirely separate
issue from whether Eaton can be held liable under section 110(c) without an accompanying
unwarrantable failure charge against Austin Powder. In sum, because it was not raised before the
judge, we will not consider Petitioners' claim that an absence of an unwarrantable failure
determination against the operator precludes a finding of section 110(c) liability against an
individual.
2.

Substantial Evidence

The proper legal inquiry for determining liability under section 110(c) is whether the
corporate agent knew or had reason to know of a violative condition. Kenny Richardson, 3
FMSHRC 8, 16 (Jan. 1981), aff'd on other grounds, 689 F.2d 632 (6th Cir. 1982); accord
Freeman United Coal Mining Co. v. FMSHRC, 108 F.3d 358, 362-64 (D.C. Cir. 1997). To
establish section l lO(c) liability, the Secretary must prove only that an individual knew or had
reason to know of the violative conditions, not that the individual knowingly violated the law.
Warren Steen Constr., Inc., 14 FMSHRC 1125, 1131(July1992) (citing United States v.
International Minerals & Chem. Corp., 402 U.S. 558, 563 (1971)). A knowing violation occurs
when an individual "in a position to protect employee safety and health fails to act on the basis of
information that gives him knowledge or reason to know of the existence of a violative
condition." Kenny Richardson, 3 FMSHRC at 16.
We are not persuaded by Petitioners' contention that, even if the three miners were
momentarily too close to the edge of the high.wall, no more than ordinary negligence on
supervisor Eaton's part was established. Pet'r Br. at 27. 9 The judge found, and Petitioners do

8

When reviewing an administrative law judge's factual determinations, the Commission
is bound by the terms of the Mine Act to apply the substantial evidence test. 30 U.S.C.
§ 823(d)(2)(A)(ii)(I). "Substantial evidence" means "'such relevant evidence as a reasonable
mind might accept as adequate to support [the judge's] conclusion.'" Rochester & Pittsburgh
Coal Co., 11 FMSHRC 2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. v. NLRB, 305
U.S. 197, 229 (1938)).
9

Petitioners also contend that Eaton cannot be found liable under section 110(c) because
- of his testimony disputing the inspectors' account that the three miners were working close to the
edge. See Pet' r Br. at 27-28. The judge, however, discredited that testimony, and we have
already held that we will not overturn that determination.

26

not dispute, that Eaton knew that safety belts are required by regulation when miners are working
as close to the highwall edge as the judge found the three miners were in this instance. 18
FMSHRC at 1887, 1888. 10 The judge also found that all three miners were dangerously close to
the edge when spotted by the inspectors. Id. at 1885, 1888. The judge consequently concluded
that Eaton knew how close to the edge he and the other miners were working, and that under
such conditions safety belts should have been worn. Id. at 1887, 1888. Because the judge found
Eaton's conduct "aggravated," we reject Petitioners' request to reverse the section 1 lO(c)
determination based on the judge's purported reliance on the impermissible criterion of "high
negligence" in determining section 1IO(c) liability. See Pet'r Br. at 26 (citing Freeman, 108 F.3d
at 360, 364 (rejecting finding of "high negligence" as sufficient by itself to support section 110(c)
liability)). "[A]ggravated conduct" is the accepted test for section 1 IO(c) liability. See
BethEnergy Mines, Inc., 14 FMSHRC 1232, 1245 (Aug. 1992) (cited approvingly in Freeman, .
108 F.3d at 364). Accordingly, the judge's rationale contains the necessary elements, allowing
us to affirm his determination that Eaton's failure to protect miner safety, despite his knowledge
of the existence of a serious hazard, constituted aggravated conduct. See 18 FMSHRC at 1887.
D.

Penalty Assessment

The Commission's judges are accorded broad discretion in assessing civil penalties under
the Mine Act. Westmoreland Coal Co., 8 FMSHRC 491, 492 (Apr. 1986). Such discretion is
not unbounded, however, and must reflect proper consideration of the six penalty criteria set
forth in section 11O(i), 11 as well as the deterrent purpose of the Act. Id. (citing Sellersburg Stone
Co., 5 FMSHRC 287, 290-94 (Mar. 1983), aff'd, 736 F.2d 1147 (7th Cir. 1984)). Assessments
"lacking record support, infected by plain error, or otherwise constituting an abuse of discretion
are not immune from reversal." U.S. Steel Corp., 6 FMSHRC 1423, 1432 (June 1984).

10

Indeed, as noted above; Eaton admitted that he had worn a safety belt and line earlier
that morning while checking the depth of water in the row of holes closest to the highwall edge.
Tr. 250-51.
.
11

Those six criteria are:
[1] the operator's history of previous violations, (2) the
appropriateness of such penalty to the size of the business of the
operator charged, [3] whether the operator was negligent, [4] the
effect on the operator's ability to continue in business, [5] the
gravity of the violation, and [6] the demonstrated good faith of the
person charged in attempting to achieve rapid compliance after
notification of a violation.

30 u.s.c. § 820(i).

27

Here, the sole penalty criterion in dispute is Austin Powder's negligence. The operator
contends that, because the judge based his penalty assessment, in part, on the finding of
aggravated conduct that he made in support of his prior determination that the violation of
section 56.15005 was unwarrantable, on remand he should have reduced the penalty to reflect
that the violation was no longer considered unwarrantable. Pet'r Br. at 28-29. However, we
vacated the unwarrantable determination only because the Secretary had modified the citation to
delete the unwarrantable failure charge. 18 FMSHRC at 2105-06. The judge's original findings
regarding the conduct leading to the violation remained undisturbed on remand, despite the fact
that there was no longer an unwarrantable failure allegation at issue. Consequently, in vacating
the unwarrantable failure charge, we did not require the judge to find a lower level of negligence
or reduce his earlier penalty assessment.
Petitioners also contend that, because substantial evidence does not support the judge's
negligence finding, Austin Powder's penalty should be reduced. Pet'r Br. at 29. Again,
Petitioners rely only upon the testimony of the miners that they were farther from the highwall
than the inspectors claimed. Because we have found no basis to overturn the judge's decision to
discredit that testimony, we affirm the judge's negligence finding and his assessment of a $6,000
penalty against Austin Powder.

28

m.
Conclusion
For the foregoing reasons, we affirm the judge's determinations that Austin Powder
violated section 56.15005, that the violation was S&S, and that Eaton is liable under Mine Act
section 1lO(c) for the violation, and sustain the $6,000 penalty assessed against Austin Powder.

•
Marc Lincoln Marks, Commissioner

Robert H. Beatty, Jr., Co

29

Commissioner Verheggen, concurring:
I agree with all of my colleagues' decision except Part .II.C. l. I would reach the issue of
whether Eaton can be found liable under section 110(c) in the absence of a finding that his
employer's conduct amounted to an unwarrantable failure to comply with section 56.15005. I
also write separately to offer my views on the proper bases for a finding of liability under section
110(c), an area of Commission law I find in need of further clarification.
1.

Is a Finding of Unwarrantable Failure a Prerequisite to Section 1 IO(c) Liability?

For the first time in these proceedings, Eaton contends in his appeal to the Commission
that the section 110(c) charge against him is not valid because there was no corresponding
unwarrantable failure charge against the operator. Pet'r Br. at 24-28. Generally, the Commission
may not consider any "assignment of error by any party ... on any question of fact or law upon
which the administrative law judge had not been afforded an opportunity to pass." 30 U.S.C.
§ 823(d)(2)(A)(iii). This general rule is qualified, however, by a "good cause shown" exception.
Id. The issue is thus whether good cause exists to consider the issue, which I view as the simple
question of whether a charge of unwarrantable failure is a condition precedent to a charge being
brought against an individual under section 110(c).
I believe good cause exists to consider this question. The parties have fully briefed the
issue and should be given an answer to the simple legal question presented - which is, in fact,
narrow, easily addressed, and capable of being resolved on the present record. I also believe it is
unfortunate that, in failing to answer this question, the cloud of a "technicality" that could be
easily resolved now bangs over my colleagues' decision finding Eaton personally liable. Finally,
I note that this case has a rather odd procedural history that has resulted in a substantive anomaly.
In his original decision, the judge essentially based his finding of section 110(c) liability on his
finding of unwarrantable failure. See 18 FMSHRC at 1887-88 ("Eaton's . . . unwarrantable
failure ... is attributable to the operator"). But the Commission reversed his finding of
unwarrantable failure because the Secretary withdrew this charge early on in the proceedings.
18 FMSHRC at 2105. On remand, the Commission should have directed the judge to revisit his
section 110(c) finding - but neglected to do so. Nor did the judge address Eaton's liability in
his remand decision. Thus, we are left with a finding of section l lO(c) liability that is deficient
insofar as it is based on an unwarrantable failure finding that was overturned. 1 Given this
procedural and substantive confusion, I believe we should afford the parties every opportunity to
raise issues concerning Eaton's liability in the instant appeal. I would thus reach Eaton's
contention.

1

Under different facts, such a deficiency could very well necessitate a remand. But here,
I believe the record compels a finding of individual liability, making remand unnecessary.
American Mine Servs., Inc., 15 FMSHRC 1830, 1834 (Sept. 1993).

30

As to whether section 110(c) liability must be predicated upon a finding of unwarrantable
failure, I begin with the plain terms of section 110(c). The first inquiry in statutory construction
is "whether Congress has directly spoken to the precise question at issue." Chevron US.A. Inc.
v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842 (1984). If a statute is clear and
unambiguous, effect must be given to its language. See id. at 842-43. Here, section 1lO(c)
provides that "any director, officer, or agent of [a] corporation who knowingly authorized,
ordered, or carried out [a Mine Act] violation . .. shall be subject to the same civil penalties,
fines, and imprisonment that maybe imposed upon a (corporation]." 30 U.S.C. § 820(c). Since
there is no requirement in the Act that the violation upon which individual liability is based be
unwarrantable, Eaton' s contention is inconsistent with the Act's plain language. I would thus
reject his argument.
2.

The Bases of Section 110(c) Liability

It is well established that section 1lO(c) liability is predicated on aggravated conduct
constituting more than ordinary negligence. Slip op. at 10 (citing BethEnergy Mines, 14
FMSHRC at 1245). Similarly, the Commission has held that unwarrantable failure is aggravated
conduct constituting more than ordinary negligence. Emery Mining Corp., 9 FMSHRC 1997,
2001 (Dec. 1987). But the Commission has never distinguished between these two holdings and
explained what the term "aggravated conduct" means in the context of section 110(c) - a gap in
Commission jurisprudence that I believe needs to be addressed.
Whether conduct is "aggravated" in the context of unwarrantable failure is determined by
looking at all the facts and circumstances of each case to see if any aggravating factors exist,
such as the extent of the violative condition, the length of time that it has existed, whether the
violation is obvious or poses a high degree of danger, whether the operator has been placed on
notice that greater efforts are necessary for compliance, the operator's efforts in abating the
viol~tive condition, and the operator's knowledge of the existence of the violation. See Cyprus
Emerald Resources Corp., 20 FMSHRC 790, 813 (Aug. 1998); Midwest Material Co., 19
FMSHRC 30, 34 (Jan. 1997); Mullins & Sons Coal Co., 16 FMSHRC 192, 195 (Feb. 1994);
Peabody Coal Co., 14 FMSHRC 1258, 1261{Aug.1992); Quin/and Coals, Inc., 10 FMSHRC
705, 709 (June 1988); Kitt Energy Corp., 6 FMSHRC 1596, 1603 {July 1984). Obviously, these
factors need to be viewed in the context of the factual circumstances of a particular case - some
factors may be irrelevant to a particular factual scenario. But all of the relevant facts and
circumstances of each case must be examined to determine if an actor's conduct is aggravated or whether the level of the actor's negligence should be mitigated.
The judge's original decision co11apses the analysis of Eaton's liability under section
1lO(c) and Austin Powder's purported unwarrantable failure. Had the Secretary not withdrawn
her unwarrantable failure allegation, I do not believe that the judge's approach would necessarily
have been inappropriate because I believe that the two inquiries are very similar. It is up to the
Secretary to decide how to prosecute "aggravated conduct" in a particular case - either that of
an individual alone, or of an operator, or both. But a similar analytic approach should be used to

31

determine whether an individual or operator has engaged in "aggravated conduct" - in addition
to determining whether the individual knew or had reason to know of the violative condition.
See Freeman United Coal Mining Co. v. FMSHRC, 108 F.3d 358, 362-64 (D.C. Cir. 1997).
I believe that the record in this case compels a finding of aggravated conduct. First, I rely
on the judge's finding that Eaton knew that he and others were working dangerously close to the
edge of the highwall under conditions that necessitated the use of safety belts. 18 FMSHRC at
1887, 1888. I agree with my colleagues that this finding is supported by substantial evidence.
Slip op. at 9-10. In addition, I find that substantial evidence supports the judge's findings that
the violation was serious and posed a high degree of danger, 18 FMSHRC at 1887 (finding a
reasonable likelihood of serious injury); that the nature of ground conditions "enhanced [the] risk
of falling," id. at 1886, 1887; and that "Eaton's behavior put others at risk," id. at 1888.
Moreover, I note that the parties stipulated that only one safety belt and line was available to
Eaton and his coworkers. Id. at 1881 . Taken together, all these facts and circumstances compel
me to find that Eaton's conduct was aggravated and that the judge properly found him liable
under section J lO(c).
Finally, although I believe that the judge provided little by way of an analysis of Eaton's
liability, see The Anaconda Co., 3 FMSHRC 299, 302 (Feb. 1981), given the paucity of
Commission guidance on what "aggravated conduct" means under section 110(c ), I find it
understandable that the judge went no further than he did. This case presents the opportunity to
tell our judges not only that we need a bit more, but what that "more" needs to be.2

2

I note that in assessing a penalty, the judge made no explicit finding Wlder section
1lO(i) on the gravity of the violation. He did, however, find the violation S&S, which is
essentially a finding of high gravity. I believe that the Commission, in affirming the judge's
penalty assessment (slip op. at 11 ), should enter such a finding based on the judge's tlllcontested
S&S finding. See Sellersburg Stone Co. v. FMSHRC, 736 F.2d 1147, 1153 (7th Cir. 1984) ("the
Commission's entering of undisputed record information as findings [is] proper Wlder the [Mine]
Act").

32

Distribution

L. Joseph Ferrara, Esq.
Jackson & Kelly
2401 Pennsylvania Ave., N.W.
Washington, D.C. 20037
W. Christian Schumann, Esq.
Robin A. Rosenbluth, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

33

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 29, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
on behalf of JAMES HYLES,
DOUGLAS MEARS, DERRICK
SOTO, and GREGORY DENNIS

Docket Nos. WEST 93-336-DM
WEST 93-337-DM
WEST 93-338-DM
WEST 93-339-DM
WEST 93-436-DM
WEST 93-437-DM
WEST 93-438-DM
WEST 93-439-DM
WEST 94-021-DM

v.
ALL AMERICAN ASPHALT

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

DECISION

BY: Jordan, Chairman; Marks, Riley and Beatty, Commissioners
These discrimination proceedings, arising under the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"), are before the Commission for a
second time on cross-petitions for discretionary review filed by All American Asphalt ("AAA")
and the Secretary of Labor. Both parties seek review of a decision on remand by Administrative
Law Judge August Cetti involving two layoffs of miners James Hyles, Douglas Mears, Denick
Soto, and Gregory Dennis. In his first decision in this proceeding, the judge found that a failure
to recall the complainants following a 1992 layoff and a subsequent layoff in 1993, after
complainants had been reinstated, were discriminatory and violated section 105(c) of the Mine
Act, 30 U.S.C. § 815(c). 16 FMSHRC 2232 (Nov. 1994) (ALJ). The Commission granted
AAA's petition for discretionary review of the judge's decision, and the Secretary thereafter
moved to remand the case to the judge for further findings and conclusions. The Commission
issued its decision in which it vacated the judge's decision and remanded the case for further
consideration. 18 FMSHRC 2096 (Dec. 1996) ("All American Asphalt I"). The judge
subsequently issued his second decision, in which he concluded that AAA's failure to recall the
complainants following the 1992 layoff was violative; however, he reversed his prior
determination that the 1993 layoff violated the Act. 19 FMSHRC 855 (May 1997) (ALJ). The

34

Commission granted petitions for discretionary review ("PDRs'') of the judge's remand decision
filed by AAA and the Secretary.
For the reasons that follow, we affirm the judge's determination that AAA's refusal to
recall the complainants following the July 1992 layoff violated section 105(c) of the Mine Act.
However, we reverse the judge's determination that the March 1993 layoff did not violate section
105(c).
I.
Factual and Procedural Background
AAA is a general contractor in Corona, California that operates an asphalt plant, a quarry,
and a plant that produces rock-based aggregates for its own use and for sale to other contractors.
Tr. 1136-39. In April 1991, AAA was in the process of completing an addition to its rock
finishing plant. 16 FMSHRC at 2235. On Thursday, April 18, Hyles, a leadman on AAA's third
("graveyard") shift, learned that AAA intended to start running the new plant even though some
safety equipment was not in place: Id. Hyles voiced his concern about safety conditions in the
plant to Mike Ryan, plant supervisor and a vice-president at AAA. Tr. 314-16, 319, 1131, 1231.
Hyles also spoke to Patrick McGuire, business representative of Local 12 of the International
Union of Operating Engineers ("Operating Engineers"), which represented AAA's employees.
19 FMSHRC at 856; 16 FMSHRC at 2235; Tr. 175. Thereafter, McGuire visited the plant and
observed it running without numerous pieces of safety equipment in place. 16 FMSHRC at
2235; Tr. 177-78.
During the weekend of startup operations, Ryan assigned Hyles to work as leadman on a
combined second and third shift. 16 FMSHRC at 2235-36. When Hyles reported to work on
Friday, April 19, at 7:00 p.m., he saw equipment lacking guards, ladders, catwalks, decks,
handrails, and trip cords. Id. Dennis, Mears, and Soto, who worked under Hyles on the
temporary combined production shift during the startup weekend, complained to Hyles and
Gerald Richter, the other leadman on the combined shift, concerning plant conditions. Tr. 338,
370, 685, 826, 957, 2257. Hyles warned them to be careful. Tr. 339. On the evening of
Saturday, April 20, Hyles videotaped the plant in operation and spoke to Dennis, Mears, and
Soto, among others, about the conditions at the plant. 16 FMSHRC at 2236; Tr. 339, 365-66.
Numerous employees, including leadman Richter, observed Hyles openly videotaping the plant.
Tr. 365-66.
On Sunday night, Hyles was involved in a minor accid~nt when he fell through a gap in
the decking. Tr. 367-70; Gov't Ex. 23. Later during the shift, Hyles spoke to Dennis, Mears,
and Soto about taking the videotape to the field office of the Department of Labor' s Mine Safety
and Health Administration ("MSHA"). They all agreed that the plant's condition posed dangers
to employees and that the tape should be turned in to MSHA. 16 FMSHRC at 2236; Tr. 370. On.
Monday morning, after his shift ended, Hyles went to the MSHA field office and turned in the

35

videotape. 16 FMSHRC at 2236; Gov't Ex. 54; Tr. 370, 37J. After viewing the videotape,
MSHA inspectors went to the AAA plant and saw it in operation. 16 FMSHRC at 2236.
Subsequently, MSHA issued numerous citations, including 29 citations alleging unwarrantable
failure, and shut down the plant for nearly a week. Id.; Tr. 55, 375, 1187. Later that day, Ryan
called Hyles at home and told him not to report to work that evening because someone had
reported the condition of the plant to MSHA. 16 FMSHRC at 2236.
On April 27, the day the plant reopened, Ryan asked Hyles and leadman Gerry White "if
they had any idea who 'turned him in' and ... told them he wanted to find out who it was and
that he would make it so miserable for them, they would be happy to go work someplace else."
19 FMSHRC at 856-57, 862; see Tr. 375. While AAA president William Sisemore was in the
plant office, Hyles heard him say he would like to "find out who was causing him all the
problems and that he would make it worth their while to seek employment elsewhere." 19
FMSHRC at 862. While operating the plant, AAA miner William Smillie overheard Ryan and
Sisemore say that they "would like to know who filed the hazard complaint so they could make it
worthwhile for them to leave." Id.; Tr. 504.
In June 1991, during a subsequent MSHA investig~tion, Hyles, Dennis, Mears, and Soto,
in addition to other employees, were interviewed in an investigation into Ryan's conduct under
section l lO(c), 30 U.S.C. § 820(c). 1 16 FMSHRC at 2237; Gov't Exs. 2-5.
In October 1991, Hyles was demoted from his position ofleadman to that ofloader
operator: 16 FMSHRC at 2237; Tr. 130-31. When he asked Ryan why he was being demoted,
Ryan responded that they "didn't see eye to eye anymore." Tr. 394.
On or about July 8, 1992, due to an equipment move, AAA laid off 16 of its 27
employees, including Hyles, Dennis, Mears, and Soto. See Gov't Exs. 14, 15; Tr. 403, 704. On
July 24, MSHA issued its proposed penalty assessment, which was addressed to Ryan, with fines
in excess of $45,000. Gov't Ex. 53; Tr. 1600. Sometime after the initial layoff, Ryan
purportedly decided that he needed to cut back the workforce for economic reasons. Tr. 129596. By the end of August, AAA had recalled every employee but the four complainants. 16
FMSHRC at 2238. In addition, some employees worked overtime during the period the
complainants were on layoff. 2 Id. When Hyles and Soto went to the plant and saw less senior

1

Section l lO(c) of the Mine Act provides that, whenever a corporate operator violates a
mandatory health or safety standard, a director, officer, or agent of such corporate operator who
knowin~ly authorized, ordered, or carried out the violation shall be subject to an individual civil
penalty. 30 U.S.C. § 820(c).
2

There was initially a fifth employee, Martin Hodgeman, referred to in the arbitrator's
decision, who was not called back. Gov't Ex. 15; Gov't Ex. 51 at 4. However,,Ryan allowed
Hodgeman_, who was classified as a loader operator and was junior to Hyles, Dennis, and Mears,

36

employees working, all four complainants filed grievances under the collective bargaining
agreement between AAA and the Operating Engineers. Id. The complainants contended that
AAA failed to comply with the contract requirement that it conduct a "bumping" meeting prior
to layoffs, where employees could bid on jobs held by less senior employees and bump those
employees out of jobs for which a more senior employee was qualified. Id. at 2238-39. The
grievances went to arbitration, and, in December, the arbitrator found that AAA had violated the
contract by laying off employees without conducting a bumping meeting. Id. at 2238. However,
the arbitrator concluded that only Hyles possessed the qualifications to bump a less senior
employee, and only granted relief to Hyles. Id.; Gov't Ex. 51 at 11-14.
In September 1992, while the grievances were being processed, Hyles, Dennis, Mears,
and Soto filed discrimination complaints with MSHA. 16 FMSHRC at 2239; Gov't Exs. 20, 33,
38, 43. Following the institution of temporary reinstatement proceedings, AAA reinstated the
four complainants on February 11, 1993. 16 FMSHRC at 2239-40. Upon their reinstatement,
the complainants were assigned to perform production work on the day shift. Id. at 2240. In
early March 1993, AAA reestablished a third shift as a result of decreased production due to
wetness of material that was being processed through the plant. Id. AAA temporarily assigned
four of its most senior plant repairmen to perform production work, while paying them at the
higher rate of pay they had received as repairmen. 19 FMSHRC at 858. AAA then moved the
primary production shift to the day shift, and moved the maintenance shift to the night shift. See
Tr. 990. Three weeks later, on March 23, AAA discontinued the third shift and announced a
layoff. 16 FMSHRC at 2240. Rather than reassigning the four repairmen to their prior positions,
·AAA required the repairmen to participate in a bumping meeting. Id. Instead of bumping into
repair positions, they bumped each of the complainants, selecting the production positions held
by Hyles, Dennis, Mears, and Soto. Id. at 2240-41 . AAA subsequently hired new employees to
fill the vacant repairman positions. Id. at 2242; Tr. 457, 480-81, 1693.
The following day, the four complainants were called into a layoff meeting and told that
each of them had been bumped by a more senior employee and that they would be permitted to
bid on jobs held by less senior employees. 16 FMSHRC at 2241. They were reluctant to
exercise their bumping rights at the meeting for fear that Ryan would treat them as unqualified
and refuse to allow them to bump into other jobs. Id. Hyles and Soto requested that they be
given time to consult with counsel from the Solicitor's office because of the pendency of their
discrimination complaints. Id. They were permitted to speak with counsel, but were not
informed that, by delaying the exercise of their bumping rights, they had forfeited those
contractually protected rights. See id. Shortly after the meeting, Operating Engineers business
agent McGuire called Ryan to inform him that Hyles had decided to bump into the plant operator

to change his classification to dozer operator and bump a more junior employee, Greg Melvin.
See Gov't Exs. 14, 15. Melvin, who was junior to all the complainants, subsequently was hired
at the asphalt plant owned by AAA, while the complainants remained on layoff. Gov't Exs. 13,
14; Tr. 1956, 1965, 2014.

37

position. Id. Ryan refused the request, stating that it was untimely. Id. AAA refused to accept
any of the complainants' subsequent written requests to bump for the same reason. Id.
FolJowing the second layoff, Hyles, Dennis, Mears, and Soto each filed a second
discrimination complaint. Id. at 2242; Gov't Exs. 21, 34, 39, 44. On April 26, 1993, after
MSHA had initiated temporary reinstatement proceedings, the complainants were reinstated by
agreement of the parties; however, after their reinstatement, management frequently gave the
complainants reduced working hours. 16 FMSHRC at 2242. In April 1993, AAA began hiring
ten new employees and increased its output of finished material. Id. In August 1993, AAA
posted a seniority list indicating that Dennis, Mears, and Soto bad seniority dates of January
1993. Id. When Mears asked why the seniority list did not reflect his original hire date, Ryan
responded that Mears had no seniority. Id. This was the first time the complainants were told
that AAA had removed their seniority.
A.

Judge's Decision

The Secretary issued four complaints for each of the two layoffs, and an eight-day
hearing was held. At the close of the hearing, the judge issued a bench decision granting the
complainants temporary reinstatement, and a written decision followed. 16 FMSHRC 31 (Jan.
1994) (ALJ). Thereafter, the judge issued his decision on the merits of the complaints. Initially,
the judge dismissed several procedural defenses raised by AAA, including its argument that the
complainants' discrimination claims were time barred under the Mine Act and that the
· discrimination complaints were preempted by the National Labor Relations Act, 29 U.S.C. § 141
et seq. (1994). 16 FMSHRC at 2233-35.
The judge then addressed Hyles' October 1991 demotion from his leadman position to a
journeyman loader position. Id. at 2247. The judge found that, at the time of the demotion,
AAA had no knowledge that Hyles had "turned in" Ryan and AAA to MSHA, but that Ryan
"had received credible substantiation of the rumors of Hyles' on the job misconduct," including
"sleeping on the job and possible time card fraud." Id. Accordingly, the judge determined that
AAA did not violate section 105(c) when it demoted Hyles from his leadrnan position. Id.
With regard to AAA' s July 1992 layoff and its subsequent recall of the entire workforce
except the four complainants, the judge found that sometime prior to the layoff, AAA became
aware of the complainants' protected activity. Id. He also found that AAA's failure to recall the
complainants constituted adverse action, and he concluded that AAA's refusal to recall the
complainants was "to obscure its discriminatory animosity towards the Complainants." Id.
Finally, the judge considered the circumstances surrounding AAA's unusual postreinstatement manipulation of job shift assignments which culminated in the bumping of the
complainants from their positions in March 1993. Id. at 2248. The judge found that "this
convoluted series of work assignments was contrived by Respondent to terminate the
Complainants, while appearing to comply with the contractual requirement of holding a meeting

38

with the union." Id. The judge concluded that, based upon reasonable inferences drawn from the
record, AAA discriminated against the complainants in March 1993 in violation of section 105(c)
of the Mine Act. Id. at 2249. AAA petitioned the Commission for review of the judge's
decision.
B.

All American Asphalt I

The Commission remanded the judge's decision and ordered him to address specified
issues and evidence not considered or enunciated in his initial decision. All American Asphalt I,
18 FMSHRC 2096. We instructed the judge to explain the extent to which he relied on the
arbitration decision to reach his determinations concerning the first set of layoffs and AAA's
failure to recall the complainants. Id. at 2101. We also instructed the judge to apply the
Commission's Pasula-Robinette discrimination framework: whether the complainants
established a prima facie case, and whether AAA rebutted or affirmatively defended against the
prima facie case. Id. at 2102. We called upon the judge to make findings regarding the nature of
the complainants' protected activity preceding each of the layoffs, and to state whether there was
a nexus between the protected activity and the layoffs. Id. We directed him to reconcile his
finding that AAA was unaware of Hyles' protected activity prior to his October 1991 demotion
with his finding that AAA was aware of the protected activity of all four complainants prior to
the July 1992 layoff. Id. We further ordered the judge to address, with regard to both the 1992
and the 1993 layoffs, AAA' s asserted defenses and any related evidence to determine whether
the defenses were valid or merely pretextual. Id. Finally, we ordered the judge to render
credibility determinations related to "alleged statements and inquiries of AAA officials
concerning miners' protected activities, AAA's asserted economic and contractual defenses, and
the complainants' qualifications for available jobs." Id. at 2102-03.
C.

Judge's Remand Decision

On remand, the judge addressed the existence of protected activity, whether the operator
was aware of the protected activity, and whether there was a nexus between.the protected activity
and the subsequent layoff. 19 FMSHRC at 855. With regard to the July 1992 layoff, the judge
concluded that the protected activity consisted of Hyles' videotaping of the plant conditions; the
safety complaints of Soto, Mears, and Dennis to Hyles and leadman Richter; and Soto, Mears,
and Dennis agreeing that Hyles should tum the videotape in to MSHA. Id. at 860, 864. The
judge found that AAA was aware of the complainants' protected activity. Id. at 860. He also
determined that the threats of retaliation directed towards the individuals whose complaints led to
the citations against AAA, coupled with the layoffs of the four complainants, constituted the
nexus required to support a finding of a 105(c) violation. Id. at 860, 863, 865. He further
concluded that AAA's claim that it did not call back the complainants to work because they were

39

not qualified was pretextual. /¢. at 866. Because he found that the initial layoff was
discriminatory, he held that it did not affect the complainants' seniority. Id. at 865. 3
In addressing the propriety of the March 1993 layoffs, the judge described the
complainants' protected activity as "taking an active part in the Section llO(c) investigation of
the plant supervisor, Ryan," as well as their "April 1991 protected activity." Id. at 861. He
found that AAA was aware of this protected activity. Id. He concluded that the second set of
layoffs was not motivated by the complainants' involvement in the section 1 lO(c) investigation
or filing their second set of discrimination complainants. Id. 4 He concluded instead that it was
motivated by the protected activity which led to the first set of layoffs. Id. Because the judge
concluded that there was no nexus between the second set of layoffs and the complainants' role
in the 1IO(c) investigation, he found no discrimination and dismissed the complaints. Id.

In a separate section ofhis decision, the judge addressed credibility. Id. at 861-62. He
broadly credited miner Smillie's testimony, specifically finding that Smi11ie heard AAA
president Sisemore and vice-president Ryan discuss their desire to find out who turned them in
so that they "could make it worthwhile for [those responsible] to leave" AAA. Id. at 862. The
judge credited Hyles' testimony that both Ryan and Sisemore threatened to make the working
conditions more difficult for the individuals who notified MSHA of safety violations at the plant.
Id. The judge credited the testimony of all four complainants, including their testimony as to
their respective qualifications for available positions, and discredited Ryan's testimony regarding
the coml_Jlainants' qualifications. Id. The judge also broadly credited the testimony of McGuire
and Martin Collins, the business representatives for the Operating Engineers. Id.
Finally, the judge addressed the arbitrator' s decision and indicated that he accorded it no
weight. Id. at 863. Accordingly, he did not consider the arbitrator's findings on the issue of the
complainants' qualifications for available positions. Id.

3

Attached to the judge's May 1997 decision is a stipulation between the parties, in
which they agree on back pay and interest due each complainant through the December 1993
hearing. 19 FMSHRC at 870-71 (Ex. A). Assuming liability on the part of AAA, the parties
agreed that a civil penalty of $3,500 would be appropriate for each of the eight alleged
discrimination violations. Id. at 871-72. The judge accepted this amount for the set of dockets in
which he found AAA liable under section 105(c). Id. at 861 .
4

We note that the second set oflayoffs could not possibly have been motivated by the
complainants' filing their second set of discrimination complaints since those complaints were
filed in response to the second set oflayoffs. Furthermore, the judge erroneously stated that the
"second set of dockets ... arose out of the second set of discrimination complaints that the four
complainants filed ... in September 1992." Id. In fact, the.first set of discrimination complaints
(relating to the July 1992 layoffs) were filed in September 1992.

40

II.
Disposition
A.

Parties' Arguments

The Secretary appeals from the judge's dismissal of the complaints relating to the March
1993 layoffs. S. PDR at 1-2. 5 The Secretary submits that the Commission should, as a matter of
law, reverse the judge's finding that the 1993 layoff did not violate section l 05(c). Id. at I 0-11.
The Secretary notes that the judge specifically found that AAA manipulated the seniority list in
March 1993 for the purpose of terminating the complainants in retaliation for their protected
activities that resulted in the plant shutdown, the 29 unwarrantable failure citations, and the
subsequent section l lO(c) investigation against Ryan. Id. at 7. Further, the Secretary argues
that, because she never alleged that the March 1993 layoff was motivated solely by the
complainants' participation in the section 110(c) investigation, the judge incorrectly relied on the
Jack of a causal nexus between that participation and the layoff in dismissing the second set of
dockets. Id. at 9.
In its petition for discretionary review, 6 AAA contends that the judge did not comply with
the Commission's remand instructions by failing to make key factual findings and by failing to
explain the basis for his credibility resolutions. A. PDR at 7-13. The operator further asserts that
the Secretary failed to show that AAA knew of Hyles' protected activity. Id. at 6-7. AAA also
alleges that the complaints of Dennis, Soto, and Mears to leadmen Hyles and Richter do not
constitute protected activity because leadmen are not supervisors or members of management.
Id. AAA argues that the fact that every other employee was interviewed by MSHA investigator
Mesa without suffering retaliation weighs against a finding that AAA retaliated against the
complainants. Id. at 24. In addition, AAA asserts that the judge failed to reconcile his finding of
discrimination related to the July 1992 layoff with the arbitration decision under the collective
bargaining agreement. Id. at 27-29, 47-48, 67, 69. Finally, AAA objects to the civil penalties
ordered by the judge. Id. at 73-7 4.
In response, the Secretary argues that leadmen Hyles and Richter were agents of the
operator within the meaning of section 105(c), and that the concerns voiced by complainants
Mears, Soto, and Dennis to the leadmen constitute protected Mine Act activity. S. Resp. Br. at
15-18 & n.6. The Secretary submits that analysis of the circumstances surrounding both layoffs

5

The Secretary designated her petition for discretionary review as her opening brief.

6

AAA submitted a 95-page PDR challenging the judge's initial decision, after which we
admonished AAA that Commission Procedural Rule 70(d), 29 C.F.R. § 2700(d) requires that
"each issue [in a PDR] shall be ... plainly and concisely stated." In apparent disregard of this
warning, AAA's present PDR spans 75 pages.

41

establishes that the bumping procedure of March 1993 violated section 105(c). Id. at 19-22. The
Secretary asserts that, while AAA's defenses should be rejected, the judge's failure to analyze
AAA 's affirmative defenses warrants a remand for further analysis. Id. at 22-24 & nn.7-8. The
Secretary also contends that the judge's failure to address the complainants' qualifications for
available positions requires a remand to analyze this issue. Id. at 24-25. Further, the Secretary
argues that, while AAA 's economic defense is unconvincing, the Commission should remand
this question to the judge with instructions to make specific findings on this issue. Id. at 25-26.
Finally, the Secretary requests a remand to allow the judge to explain the bases for his credibility
determinations. Id. at 26-27.
AAA replies that the Secretary has failed to rebut AAA's evidence of inconsistencies in
the complainants' hearing testimony. A. Reply Br. at 1-2, 14-15. AAA also claims that the 15month delay between the alleged protected activity in April 1991 and the alleged adverse action
against the complainants in July 1992 is too long a period to establish the nexus required for a
finding of discrimination. Id. at 10-11 & n.7. AAA submits that the ALJ's finding that it
"manipulated the shift and job assignments in March of 1993" to terminate the complainants is
"based upon nothing more than supposition and speculation" and contradicts his prior finding
that the March 1993 discharge was not in retaliation for the complainants filing discrimination
complaints. Id. at 12-13. AAA contends that, even assuming the Secretary is able to establish a
prima facie case of discrimination, the complainants declined to exercise their bumping rights
and were unqualified to fill the open positions. Id. at 13. Finally, AAA argues that the Secretary
failed to rebut AAA's economic justification for the March 1993 layoff. Id. at 14 & n.10.
B.

Discrimination
1.

Governing Principles

A complainant alleging discrimination under the Mine Act establishes a prima facie case
of prohibited discrimination by presenting evidence sufficient to support a conclusion that the
individual engaged in protected activity and that the adverse action complained of was motivated
in any part by that activity. See Secretmy ofLabor on behalf of Pasula v. Consolidation Coal
Co., 2 FMSHRC 2786, 2799 (Oct. 1980), rev'd on other grounds sub nom. Consolidation Coal
Co. v. Marshall, 663 F.2d 1211 (3d Cir. 1981); Secretary ofLabor on behalfof Robinette v.
United Castle Coal Co., 3 FMSHRC 803, 817-18 (Apr. 1981). The operator may rebut the prima
facie case by showing either that no protected activity occurred or that the adverse action was in
no part motivated by protected activity. See Robinette, 3 FMSHRC at 818 n.20. If the operator
cannot rebut the prima facie case in this manner, it nevertheless may defend affirmatively by
proving that it also was motivated by the miner's unprotected activity and would have taken the
adverse action for the unprotected activity aJone. See id. at 817-18; Pasula, 2 FMSHRC at 2799800; see also Eastern Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 642 (4th Cir. 1987)
(applying Pasula-Robinette test).

42

Under the Mine Act, an administrative law judge's findings of fact are to be affirmed if
they are supported by substantial evidence. 30 U.S.C. § 823(d)(2)(A)(ii)(I); Secretmy ofLabor
on behalf ofPricev. Jim Walter Resources, Inc., 14FMSHRC 1549, 1555 (Sept. 1992). 7 In
addition, the Commission has held that "the substantial evidence standard may be met by
reasonable inferences drawn from indirect evidence." Mid-Continent Resources, Inc., 6
FMSHRC 1132, 1138 (May 1984). The "possibility of drawing either of two inconsistent
inferences from the evidence [does] not prevent [the judge] from drawing one of them." NLRB v.
Nevada Consolidated Copper Corp., 316 U.S. 105, 106 (1942). The Commission has
emphasized that inferences drawn by the judge are "permissible provided they are inherently
reasonable and there is a logical and rational connection between the evidentiary facts and the
ultimate fact inferred." Mid-Continent, 6 FMSHRC at 1138.
2.

July 1992 Layoff
a.

Prima Facie Case

The judge found that the complainants engaged in protected activity, that AAA learned of
the complainants' protected acts and that AAA expressed hostility to this activity before failing
to recall them in July or August 1992, and concluded that a nexus existed between the protected
activity and AAA's failure to recall. 19 FMSHRC at 860-65. However, he did not frame his
analysis in a manner consistent with the Commission's Fasula-Robinette analytical framework.
Previously, we have excused a judge's failure to apply our discrimination framework, provided
the judge's analysis was consistent with this framework. Secretary of Labor on behalf of
Dunmire v. Northern Coal Co., 4 FMSHRC 126, 130 n.11(Feb.1982) (holding that, because
judge's analysis was consistent with the Commission's discrimination framework, his failure to
organize his analysis within that framework did not require a remand for express application of
that analysis). 8 Although the judge's analysis in his remand decision was not formulated within
our.Pasula-Robinette framework, he has provided us with findings sufficient to render a remand
unnecessary.

7

"Substantial evidence" means '"such relevant evidence as a reasonable mind might
accept as adequate to support [the judge's] conc1usion. '" Rochester & Pittsburgh Coal Co., 11
FMSHRC 2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,
229 (1938)).
8

In addressing a similar situation, the National Labor Relations Board affirmed a judge's
decision where the judge's findings satisfied the analytical objectives of its discrimination
framework expressed in Wright Line, A Div. of Wright Line, Inc., 251NLRB1083 (1980),
enforced sub nom. NLRB v. Wright Line, a Div. of Wright Line, Inc., 662 F .2d 899 (1st Cir.
1981). Limestone Apparel Corp., 255 NLRB 722 (1981), enforced sub nom. NLRB v. Limestone
Apparel Corp., 705 F.2d 799 (6th Cir. 1982).

43

In July 1992, AAA laid off sixteen employees due to. an equipment move. 16 FMSHRC
at 2238. Over the course of the next several weeks, AAA recalled all of the laid-off workers
except the complainants. Id. Thus, what started as a temporary layoff for AAA's employees
became, in effect, a permanent layoff of Hyles, Mears, Dennis, and Soto. See All American
Asphalt!, 18 FMSHRC at 2098. It is undisputed that the four suffered an adverse employment
action. The main issue on review is whether that employment action was linked to protected
activity under the Mine Act.
Based on our review of the credited record evidence, substantial evidence supports the
judge's conclusion that each of the complainants engaged in protected activity. Initially, Hyles,
while assigned to work as a leadman for a combined production shift during the weekend of the
plant startup operation, complained to Ryan about plant conditions he perceived as dangerous.
Tr. 316, 319. He also discussed the plant conditions with Richter. Tr. 338. The record further
shows that he openly videotaped the plant startup in the presence of numerous other employees,
turned in the tape to MSHA, and complained to MSHA about the hazards the plant conditions
posed to himself and others. Gov't Exs. 1, 54. Thus, Hyles instigated the events that led to the
plant shutdown by MSHA and the issuance of $45,000 in penalties in July 1992. Later, Hyles
cooperated as a witness during MSHA's section 1 lO(c) investigation ofRyan. Gov't Ex. 2.
Similarly, the actions of complainants Dennis, Mears, and Soto constitute protected
activity under the Act. Dennis, Mears, and Soto were on Hyles' crew, working under his
supervision in the finishing plant during the startup weekend. 16 FMSHRC at 2236. Each of
them ·conferred with Hyles and supported his efforts to complain to MSHA about unsafe plant
conditions. Tr. 338, 366, 370. Furthermore, each of them complained directly to leadman
Richter regarding the plant conditions. Tr. 685, 826, 957, 2257. In Hyles' initial statement to
MSHA, he identified, inter alia, Dennis, Mears, and Soto as witnesses.9 Gov't Ex. 2 at 1.
Finally, these three complainants, along with other AAA employees, gave statements to the
MSHA investigator when he came to interview miners at AAA's facility. 16 FMSHRC at 2237;
Gov't Exs. 2-5. In short, substantial evidence supports the judge's finding that the four
complainants engaged in activities protected under section 105(c) of the Mine Act. See 30
U.S.C. § 815(c)(l).
AAA's assertion that the complaints of Dennis, Mears, and Soto to leadmen Richter and
Hyles do not constitute protected activity because leadmen are not supervisors or members of
management conflicts with our precedent. In determining whether a miner is an operator's agent,
we have examined such factors as whether the miner was exercising managerial or supervisory
responsibilities at the time the allegedly violative conduct occurred (U.S. Coal, Inc., 17
FMSHRC 1684, 1688 (Oct. 1995)) and whether the miner to "':'horn a safety complaint was made

9

Of the six witnesses Hyles identified to MSHA, the three witnesses other than Dennis,
Mears, and Soto had been laid off prior to MSHA's section 1 lO(c) investigation of Ryan. See
Gov't Ex. 2 at 1.

44

was in a position to affect mining operations and, hence, safety. Secretary ofLabor on behalf of
Knotts v. Tanglewood Energy, Inc., 19 FMSHRC 833, 837 n.5 (May 1997). Here, Hyles
described the duties of leadmen as including being "responsible for the ... shift ... and in charge
of the employees to see that they did their assigned jobs." Tr. 278-79. As leadmen, Richter and
Hyles acted in a supervisory capacity and were in a position to affect safety, and, therefore, were
"agents" of the operator to whom employees would logically voice their complaints. Thus, the
safety complaints of Mears, Dennis, and Soto to Hyles and Richter were protected activity under
the Act. See Knotts, 19 FMSHRC at 837 n.5.
We also find that substantial evidence supports the judge's finding that AAA's failure to
recall the complainants was in retaliation for their protected acts. As the judge noted, "[d]irect
evidence of actual discriminatory motive is rare." 19 FMSHRC at 860. "[M]ore typically, the
only available evidence is indirect. ... 'Intent is subjective and in many cases the discrimination
can be proven only by the use of circumstantial evidence.'" Secretary of Labor on behalfof
Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508, 2510 (Nov. 1981) (quoting NLRB v. Melrose
Processing Co., 351 F.2d 693, 698 (8th Cir. 1965)), cited in 19 FMSHRC at 860; ·s ee also
Bradley v. Belva Coal Co., 4 FMSHRC 982, 992 (June 1982) ("[C]ircumstantial evidence ...
and reasonable inferences drawn therefrom may be used to sustain a prima facie case of
discrimination.").
Against the backdrop of AAA's pronounced hostility to employees' protected acts (19
FMSHRC at 862-63), the record fully supports the judge's inference that AAA ascertained the
complainants' identities. See id. at 864. Many of Hyles' protected acts, including his complaints
to Ryan and his videotaping of the plant were open and highly visible to AAA. Indeed, Hyles
did not try and hide his videotaping, and conversed with leadman Richter, inter alia, as he
videotaped. See Gov't Ex. 54. In this regard, leadman White, who testified on behalf of AAA at
the hearing, stated that it was genera11y known that Hyles had turned in his videotape to MSHA.
Tr. 2077-79. In addition, Richter, another one of AAA's witnesses, testified that he told Ryan
that Hyles had a video camera present at the plant during startup weekend. Tr. 2163. Even more
significantly, Ryan testified that he knew that Hyles had videotaped the plant and that he
suspected that Hyles had turned in the tape to MSHA. Tr. 1535, 1539. Moreover, given the
small size of the AAA plant, and management's desire to discover the identities of those who
turned AAA in, it is reasonable to infer that the operator knew about Hyles' role in turning in the
videotape and complaining to MSHA. See Chauffeurs, Teamsters and Helpers, Local 633 v.
NLRB, 509 F.2d 490, 497 (D.C. Cir. 1974) (holding that existence of only six employees in
bargaining unit is circumstantial evidence that protected activities would come to the attention of

45

management). 10 In sum, credited record evidence supports the judge's inference that AAA knew
of Hyles' protected activity under the Mine Act by the time of the July 1992 layoff. 11
It was also reasonable for the judge to infer that AAA knew of the protected activity of
Dennis, Mears, and Soto. Id. Each had worked under Hyles in the finishing plant during the
weekend before MSHA shut down the plant on the morning of April 22. 19 FMSHRC at 864-65.
Each had complained about plant conditions to Richter. Tr. 685, 826, 957, 2257. Indeed, by the
time of the investigation, they, along with leadman Richter, were the only employees still
employed at AAA who had worked with Hyles during the start-up operations in the finishing
plant. See Tr. 337, 379, 548, 2248-54. Richter, to whom they had voiced their complaints,
testified on behalf of AAA at the hearing. Tr. 2118-88. Further, there is nothing in the record
indicating that any AAA employees other than Dennis, ·Mears, Soto, and Hyles complained to
Richter about the plant conditions during the startup weekend. Finally, Ryan's knowledge of the
pivotal role that statements from the three played in the MSHA investigation is borne out by the
fact that Ryan solicited Dennis to write a Jetter to MSHA, while he was on layoff in May 1991,
that would support Ryan's claim that no employees were exposed to unguarded equipment
during the startup weekend. 12 Tr. 841-44. In view of these facts, we find that it was reasonable
for the judge to infer that AAA had determined that, in addition to Hyles, complainants Dennis,
Mears, and Soto had engaged in the protected activity that caused it so much trouble. 19
FMSHRC at 865; see Teamsters v. NLRB, 509 F.2d at 497.

10

The Commission occasionally has looked for guidance to case law interpreting similar
provisions of the National Labor Relations Act, 29 U.S.C. § 151 et seq. (1994) ("NLRA") in
resolving questions arising under the Mine Act. See, e.g., Delisio v. Mathies Coal Co., 12
FMSHRC 2535, 2542-45 (Dec. 1990) (deciding discrimination case in part through reference to
NLRA case law).
11

AAA may well have known of Hyles' protected activity by the time of his demotion in
October 1991. Indeed, the arguably discriminatory circumstances surrounding his demotion
presented a close case. In addition to AAA 's knowledge of and hostility towards the protected
activity, the record shows that Ryan told Hyles that he and Hyles no longer saw "eye-to-eye,"
that Ryan did not rely on the reasons that he subsequently gave to MSHA at the time he demoted
Hyles, and that the major misconduct on which Ryan purportedly relied in demoting Hyles sleeping during work hours - was long condoned both for Hyles and other AAA employees.
Tr. 64, 394, 402, 1568, 1574-75, 1584-85, 2153. While the demotion is consistent with a pattern
ofrecrimination towards the complainants because of their protected activities, the Secretary did
not challenge the judge's finding of no discrimination in the demotion, and the issue, therefore,
has not been preserved for review.
12

Shortly after Dennis wrote the letter, he was recalled from temporary layoff. Tr. 841-

42.

46

We reject AAA's argument that the lapse of time between the April 1991 complaint to
MSHA and the July 1992 layoff undercuts any finding that its failure to recall the complainants
was in response to protected activity. A. Reply Br. at 10-11 & n.7. We "appl[y] no hard and fast
criteria in determining coincidence in time between protected activity and subsequent adverse
action when assessing an illegal motive. Surrounding factors and circumstances may influence
the effect to be given to such coincidence in time." Hicks v. Cobra Mining, Inc., 13 FMSHRC
523, 531 (Apr. 1991 ). Significantly, in reviewing the record in response to this argument, we
note an element of timing on which the judge did not rely in making his determination of
discrimination. 13 On July 24, 1992, four days after AAA began recalling employees it had laid
off (see Gov't Ex. 15), MSHA issued a proposed penalty of$45,000 against AAA in an
assessment addressed to Ryan. 14 Gov't Ex. 53. By August 3, 1992, Ryan had signed a notice of
contest that was returned to MSHA. Gov't Ex. 57. These penalties provide the proverbial "straw
that broke the camel's back," and coincide in time with the transformation of a temporary layoff
for an equipment move to a layoff of unlimited duration for on ly the complainants. As we noted
in Chacon, "[a]dverse action under circumstances of suspicious timing taken against the
employee who is [a] figure in protected activity casts doubt on the legality of the employer's
motive .... " 3 FMSHRC at 2511.
In sum, substantial evidence supports the judge' s finding that the complainants engaged
in protected activity, that AAA knew of this activity prior to the July 1992 layoff, and that this
layoff was implemented in response to the complainants' protected activity. The judge's
ultimate finding of discrimination necessarily implied a finding that the Secretary established a
prima facie case of discrimination. See Boswell v. National Cement Co., 14 FMSHRC 253, 25960 (Feb. 1992) (recognizing from judge's conclusion of discrimination an implicit finding that
complainant's disqualification constituted adverse action). Accordingly, we find that substantial
evidence supports the judge's implicit finding that the Secretary established a prima facie case of

13

In other circumstances, we have considered record evidence upon which a judge has
not expressly relied. Sellersburg Stone Co., 5 FMSHRC 287, 293-95 & n.9 (Mar. 1983), ajf'd,
736 F.2d 1147 (7th Cir. 1984) (finding that evidence upon which the judge did not expressly rely
supported his imposition of penalty). Here, while the judge did not expressly consider the
coincidence in time between Ryan's receipt ofMSHA' s proposed penalty and the adverse action
taken against the complainants, we find it appropriate to consider this uncontroverted evidence in
light of its probative value.
14

On cross-examination, Ryan testified that he did not recall when he reviewed the
penalty assessments, but he did not deny having received them around the time they were issued.
Tr. 1597-1602. Ultimately, the dockets involving the citations against AAA and Ryan were
settled, and the judge ordered Ryan to pay £7,600 in satisfaction of his section 11 O(c) liability
and ordered AAA to pay $36,000 in penalties. Order Approving Settlement, dated February 22,
1994.

47

discrimination regarding AAA's failure to recall the complainants. See Dunmire, 4 FMSHRC at
130 n.11.
b.

Affirmative Defense

AAA argues that it did not recall the complainants - effectively terminating their
employment - because they were not qualified for any positions held by less senior
employees. 15 The judge rejected this defense and concluded that AAA 's refusal to recall the
complainants violated section 105(c). 19 FMSHRC at 860-61. Substantial evidence supports the
judge's conclusion.
"[P]retext may be found, for example, where the asserted justification is weak,
implausible, or out of line with the operator's normal business practices." Secretary ofLabor on
behalf ofPrice v. Jim Walter Resources, Inc. , 12FMSHRC1521, 1534 (Aug. 1990) (citing Haro
v. Magma Copper Co., 4 FMSHRC 1935, 1937-38 (Nov. 1982)). As we stated in Price,
"[u]ltimately, the operator must show that the justification is credible and would have
legitimately moved it to take tbe adverse action in question." Id.
It is undisputed that each of the complainants contacted AAA on numerous occasions
regarding the duration of and reasons for the layoff. Tr. 403, 706-07, 848, 976-77. It is also
undisputed that AAA never told any of the complainants at the time of the layoff that lack of
qualification prevented any of them from being recalled. Tr. 407, 708, 849, 978, 1600-03. In
fact, the record does not indicate that AAA's management ever told the complainants that they
were disqualified from available positions. See Tr. 1601, 2085 (testimony of Ryan and White
that they never told complainants that they had been disqualified from available positions). 16
Further, as the judge found (19 FMSHRC at 863), in implementing the July 1992 layoff, AAA
violated its collective bargaining agreement and thereby avoided holding a contractually
mandated bumping meeting where AAA would have been required to address the complainants'
qualifications. AAA 's consistent failure to tell the complainants, upon repeated inquiry by each
of them during the July-August 1992 layoffperiod, that they were unqualified for available work
supports the judge's conclusion (id. at 866) that lack of qualification was not the real reason for
AAA's refusal to recall them, but rather a pretext. See Price, 12 FMSHRC at 1534.

15

AAA 's refusal to recall the complainants - until they were voluntarily reinstated in
February 1993 - resulted in the complainants' loss of seniority under the collective bargaining
agreement. 16 FMSHRC at 2239-40, 2247.
16

The first record evidence of AAA offering lack of qualification as its motivation for
not recalling the complainants appears in the arbitration decision, which was litigated beginning
on December 16, 1992 - over three months after AAA's recall of all laid off employees except
the complainants. See Gov't Ex. 51.

48

Substantial record evidence also supports the judge's. finding that the complainants were,
in fact, qualified for available positions. First, each of the complainants testified that he had
completed the union's apprenticeship training program and had performed a variety of operations
at AAA. See Tr. 280-92, 658-60, 796-801, 934-45; 17 see also Tr. 199-201, 236-38 (McGuire
testifying that the complainants had performed numerous other tasks at AAA and were qualified
to perform tasks outside their respective classifications). Second, in refusing to recall the
complainants, AAA inexplicably deviated from its routine practice of allowing its employees to
become qualified for various job classifications through on-the-job training. See, e.g., Tr. 299,
500, 662, 799-800, 946-47, 1656-59 (discussing AAA ' s practice of training employees on the job
to qualify for various positions). Compare Tr. 1649 (Ryan denying that dozer operators learned
on the job at AAA), with Tr. 2262-64 (Hyles testifying that miner Bob Christenson, after
bumping into miner Melvin's dozer operator position after the plant shutdown, learned to operate
the dozer on the job "to some extent"). 18 Third, the judge credited each of the complainants'
testimony as to their respective qualifications to operate various types of equipment. 19 19

17

Union business representative McGuire testified that "[g]enerally, after completion of
an apprenticeship program, [a miner] should be able to perform any duties at the mine." Tr. 196.
18

Given the extent of the credited evidence of the complainants' qualifications, it is
apparent that Hyles, Mears, and Soto were each eligible to bump into the dozer position occupied
by Melvin, who was junior to all the complainants, and subsequently occupied by miner
Hodgeman, who was junior to all the complainants except Soto. See Gov't Exs. 14, 15.
Furthermore, Dennis and Mears were eligible to bump into the shovel positions occupied by
Sean and Barry Laycock and Danny Stinson, all of whom were junior to the complainants. See
Gov' t Exs. 14, 15.
19

Hyles stated at the hearing that he is qualified to run a dozer and that he considers
himself "qualified to be a plant repairman." Tr. 286, 299. Hyles further testified that he could
run the new plant if he was afforded the same training opportunities as those given to AAA
employees White, Bobby Crowell, and Rick M.cLane for that position. Tr. 296-97. It perplexes
us that Ryan allowed Hyles, as leadman, to train other employees, yet did not consider him a
candidate for on-the-job training for any available position. Dennis testified that he had received
three weeks of training on a shovel and that, if afforded the same duration of shovel training as
Allen Richter, be could have become as proficient as Richter on the shovel. Tr. 807-08. Dennis
also testified that he was qualified to be a plant operator and could run the new plant if trained.
Tr. 800-01. Mears testified that he was capable of operating a dozer and a shovel. Tr. 671. He
also stated that if he was allowed the opportunity to train on the job, he could perform any plant
repairman duty. Tr. 777. In fact, through on-the-job training, Mears became qualified to operate
a crusher and a loader and to perform plant operation and repair. Tr. 660, 1654. Soto stated that
he could perform the same dozer work as dozer operators Christenson, Hodgeman, and Melvin.
Tr. 945. Soto also indicated that in May 1991 , Ryan offered to allow him to bump into a dozer
position. Tr. 966. Soto testified that he could learn to be a plant repairman if given the same on-

49

FMSHRC at 862. In light of "Ryan's blatant hostility to the-[complainants'] protect[ed]
activity," the judge also discredited Ryan's testimony that the complainants were unqualified.
Id. Despite the very general nature of the judge's credibility determinations, the judge
nonetheless complied with our remand instruction to render appropriate credibility
detenninations. All American Asphalt I, 18 FMSHRC at 2102-03. We also note that the judge
was in the best position to make credibility determinations, and that abundant evidence in the
record supports these determinations. In short, we see no basis for reversing the judge's
credibility findings. See In re: Contests of Respirable Dust Sample Alteration Citations, 17
FMSHRC 1819, 1878 (Nov. 1995).
Furthermore, the judge did not err in his remand decision by according no weight to the
arbitration decision and the credibility determinations made therein. The Commission's holding
in Pasula firmly places the decision whether to defer to an arbitrator's decision in the sound
discretion of the judge. Pasula, 2 FMSHRC at 2795. As we held in Pasula, "[a]rbitral findings,
even those addressing issues perfectly congruent with those before the judge, are not controlling
upon the judge." Id., citing Alexander v. Gardner-Denver Co., 415 U.S. 36 (1974). In the
instant matter, the judge made different credibility determinations than the arbitrator, discrediting
Ryan (19 FMSHRC at 862-63), whose testimony the arbitrator credited. Gov't Ex. 51at12, 14
n.6. In addition, the arbitrator did not consider Ryan's expressed hostility to the complainants'
protected activity. See id. at 1-14. Finally, the arbitrator was not asked or permitted under the
collective bargaining agreement to consider whether AAA's claim that the complainants lacked
necessary qualifications was a pretext to keep the complainants on layoff because of their
protected activities under the Mine Act. See Resp. Ex. at 23-24. We see no reason to disturb the
judge's exercise of discretion in declining to accord weight to the arbitrator's decision.
There is additional record evidence supporting the judge's rejection of lack of
qualifications as a defense to AAA's refusal to recall the complainants. By the end of August
1992, in addition to the four complainants, one other employee, Hodgeman, was on layoff.
Gov't Ex. 15; Gov't Ex. 51 at 4. Hodgeman, who was classified as a loader operator, as were
Hyles and Soto, was allowed to bump a junior employee, Melvin, who was classified as a dozer
operator. 16 FMSHRC at 2238; Gov't Ex. 14; Tr. 1889-90. Although Ryan allowed Hodgeman
to bump, he did not afford any of the complainants the same opportunity. Tr. 423-25, 1316-18.
Despjte Melvin's layoff after he was bumped by Hodgeman, he was later rehired to work at
AAA's asphalt plant, which adjoined the rock finishing plant but was under a separate collective
bargaining agreement. Tr. 1955-57, 1965, 2013-14. Thus, even though Melvin was initially
bumped out of a job, unlike the complainants, he did not remain out of work.

the-job training as AAA gave to Richter and McLane. Tr. 946, 948. Ryan testified that he did
not ..know of any reason that [Soto] couldn't" learn on the job to perform reclamation, grade
work or pioneering on the dozer (Tr. 1653), and didn't know of any reason that Mears could not
learn other equipment on the job as well. Tr. 1655.

so

AAA's disparate treatment of these complainants with respect to employee classifications
and bumping further supports the judge's conclusion that the operator's failure to recall the
complainants in July and August 1992 was not based upon their alleged lack of qualifications. In
short, substantial evidence supports the judge's finding that the complainants' purported lack of
qualifications for available work was pretextual. I 9 FMSHRC at 862, 865, 866; see Price, 12
FMSHRC at 1534.
AAA also argues that it had a valid economic reason for the cutback in its operations that
resulted in the permanent layoff of the four complainants. A. PDR at 25-26, 32-33, 66. In light
of the judge's rejection of AAA' s assertion that the complainants were not qualified for positions
held by less senior employees, he did not reach the issue of whether AAA' s economic
justification for the initial layoff was proper. We agree with the judge's approach. Thus, the
issue presented by the July 1992 layoff and failure to recall is not whether there was a valid
economic need for a layoff, but rather whether AAA improperly failed to recall the four
complainants while recalling all other employees, including employees less senior than the
complainants. Accordingly, our rejection of AAA' s qualifications argument does not require us
to reach AAA' s economic defense. 20
Accordingly, we find that substantial evidence supports the judge's determination that
AAA violated section 105(c) by refusing to recall the complainants, while recalling every other
employee laid off because of the July 1992 equipment move.
3.

March 1993 Layoff

In his remand decision, the judge limited his analysis of the complainants' second layoff
to a determination of whether the layoff was connected to the complainants' participation in

20

Nonetheless, based on facts found by the judge and other evidence from AAA' s own
witnesses, we believe that AAA's economic defense is suspect. AAA expert witness Dr. Michael
Phillips' admission that production increased in July and August 1992, severely undermines the
relevance of his assessment that declining economic conditions in California' s construction
industry as a whole in 1992 necessitated AAA ' s economic layoff. Resp. Ex. 40A; Tr. 1750-51 ;
see Gov ' t Exs. 25, 50; Resp. Ex. 38A-G; Tr. 1604, 1753, 1760. Moreover, Dr. Phillips had
neither been to AAA's facility, nor had he advised AAA concerning the advisability of an
economic layoff in 1992. Tr. 1760, 1768, 1771 . Also, several employees worked overtime hours
outside their classifications while the complainants were on layoff. Gov't Ex. 25; Tr. 1605,
1717-20. While Phillips testified that employers often utilize existing employees to work
overtime to save costs, (Tr. 1760), he admitted that he had not reviewed the wage and benefit
package in AAA's collective bargaining agreement, so as to know whether that was the situation
at AAA. Tr. 1796. In sum, testimony that an economic layoff became necessary at some
unspecified date after the temporary layoff is at odds with the testimony of AAA' s own
witnesses and documentary evidence in the record.

51

MSHA's section l lO(c) investigation of Ryan. 19 FMSHRC at 861. Because the judge
concluded that there was no nexus between the second set of layoffs and the complainants' role
in the section 11 O(c) investigation, he fo~nd no discrimination and dismissed the second set of
complaints. Id.
We find that the judge erred in limiting his analysis to the complainants' participation in
the section 110(c) investigation. The Secretary did not base her claims of discrimination
regarding the second set oflayoffs solely upon this participation.21 See Compl. dated June 2,
1993. Therefore, the judge erred in failing to consider the complainants' other protected
activities in analyzing the legality of the March 1993 layoff. See Carmichael v. Jim Walter
Resources, Inc., 20 FMSHRC 479, 486-87 (May 1998) (vacatingjudge's determination that
operator did not violate section 105(c) based on judge's error in construing argument asserted by
complainant). Further, his conclusion that there was no nexus between the layoffs and the
complainants' involvement in MSHA's section l lO(c) investigation is contrary to his own
findings. See 19 FMSHRC at 866 (finding that AAA manipulated shift and job assignments in
March 1993 for the specific planned purpose of terminating the complainants in retaliation for,
inter alia, their participation in the section 110(c) investigation of Ryan).
Although both AAA and the Secretary assert that a remand would be appropriate on
certain issues related to the March 1993 layoff, the judge has made sufficient factual findings
upon which we can decide this issue without remanding to the judge. In our view, the record
viewed as a whole compels only one conclusion: that the March 1993 layoff oftbe complainants
violated.section 105(c). Accordingly, we need not remand this issue to the judge. See American
Mine Servs., Inc., 15 FMSHRC 1830, 1834 (Sept. 1993) (citing Donovan v. Stafford Constr. Co.,
732 F.2d 954, 961 (D.C. Cir. 1984) (remand would serve no purpose because evidence could
justify only one conclusion)).
a.

Prima Facie Case

As the judge found, by the tin1e of the July 1992 layoff, AAA's management had learned
the identity of those employees who participated in the protected activity that it so deeply
resented. 22 19 FMSHRC at 865. The judge also concluded that, in March 1993, AAA
"manipulated the shift and job assignments" to terminate the complainants in retaliation for their
protected activity "that resulted in the shutdown of the plant, the 29 unwarrantable failure

21

In the second discrimination complaint, the Secretary alleges that AAA discriminated
against the complainants for "their protected safety activity, including the filing [of] their initial
complaints of discrimination with MSHA." Compl. dated June 2, 1993 at 5.
Ryan admitted that, by the time of the second layoff, he ~new that it was Hyles who
had gone to MSHA prior to the inspection that led to the plant shutdown. Tr. 1690.
22

52

citations and the 11 O(c) investigation of Ryan .... " Id. at 866. Thus, the judge explicitly found
a nexus between the March 1993 layoffs and the complainants' protected activity.
The judge's finding of a nexus between the complainants' 1991 protected activity and the
1993 layoff finds abundant support in the record. First, when the events occurring between July
1992 and March 1993 are reviewed, a continuing pattern of discrimination is evident. AAA 's
conversion of a temporary layoff to a permanent layoff with respect to only the four
complainants occurred about the same time Ryan signed and dated the notice of contest
regarding MSHA's July 1992 issuance of over $45,000 in proposed penalties stemming from the
plant conditions leading to the shutdown.23 See Gov't Ex. 57. The complainants remained on
layoff until their reinstatement in February 1993. 16 FMSHRC at 2240. Less than one month
after their reinstatement, the complainants were again laid off. 19 FMSHRC at 858.
Second, the circumstances surrounding the March 1993 bumping meetings compel a
finding that the complainants established a prirna facie case. In early March - less than one
month after the complainants were reinstated- Ryan reestablished a new graveyard shift for
production - purportedly because of the extra time needed to mine wet materials from the pit24
- and unilaterally assigned four of AAA's most senior repairmen to staff the new shift despite
Ryan's prior acknowledgment that placing repairmen on the production shift would decrease
production. Tr. 382, 1390-97; see Resp. Ex. 9 at 7-8. The graveyard shift is generally
considered the least desirable shift; employees with highest seniority normally choose the day
shift when bidding on jobs. 16 FMSHRC at 2240; Tr. 447. Soon after Ryan's assignment of the
senior repairmen to the third shift, AAA moved the primary production shift to the day shift, and
moved the maintenance shift to the night shift, an arrangement not present at AAA for at least
three years. See Gov't Ex. 15; Tr. 990. Just prior to the March 1993 layoff, Ryan remarked to
union business representative McGuire that he had "four operators too many" and that he had
"four problem children."25 Tr. 203-04. McGuire understood Ryan's comments to refer to the

23

We also note that the $9,500 proposed assessment for Ryan's alleged 1 lO(c) violations
is dated October 22, 1992. Ryan's notice of contest is dated October 30, 1992. See WEST 9365-M.
24

We assume the need for an additional shift because of the increased production time
required to process the wet material in the pit. Thus, our disposition of the March 1993 layoff
does not require us to reach the issue of the need for the shift or its rapid elimination.
is The complainants testified that, following their reinstatement in February 1993, they
were subjected to discriminatory working conditions, including increased scrutiny by
management and verbal harassment. Tr. 444-45, 468-70, 7 14 (Mears' testimony that Ryan kept
closer tabs on the complainants after the February 1993 reinstatement), 987-90 (testimony of
Soto that he was given reduced working hours and that Ryan purposely caused Soto to miss his
ride with Hyles). However, the judge made no findings in this area.

53

complainants. Tr. 204. On March 24, only three weeks after the creation of the third shift, Ryan
eliminated that shift, announced a layoff, and allowed the repairmen to exercise their bumping
rights. 26 16 FMSHRC at 2240. Notwithstanding that there were repair positions available, each
of the repairmen bumped one of the complainants and was eventually reclassified as a production
worker. Gov't Ex. 16; Tr. 211-17.
AAA's inversion of the production and maintenance shifts so that production would be
performed on the more desirable day shift for the first time in at least three years; Ryan's
assignment to the temporary graveyard shift of four senior repairmen accustomed to working the
day shift; and AAA's subsequent elimination of the temporary shift created a situation in which
the four repairmen almost certainly would bump into the day shift when given the opportunity.
See Tr. 1946 (testimony of senior repairman assigned by Ryan to the temporary third shift that he
wanted to return to working the day shift). In fact, prior to the meeting, Ryan admitted that he
knew that the senior repairmen would bump into day jobs (Tr. 1687-90) even though they had
performed primarily repair work for many years and had not worked production during Hyles'
tenure at AAA. Tr. 447.
At the subsequent bumping meeting, Hyles and Soto each requested that he be allowed to
consult with the Solicitor's office because of their recent temporary reinstatement and the
pendency of their discrimination complaints. 19 FMSHRC at 858; Tr. 452, 995-96. All the
complainants believed that Ryan would disqualify them for any position into which they
attempted to bump. 27 19 FMSHRC at 858. In fact, at the December 1992 arbitration, Ryan
argued tliat the complainants were not qualified to perform any available duties at AAA. Gov't
Ex. 51 at 10 (arbitrator indicating that Ryan believed that the complainants were unable to
perform available work); see Tr. 453. Ryan's testimony also leaves no doubt that he was the sole
arbiter of an employee's qualification for a given position. See Tr. 1420, 1459, 1613 ("I am the
judge [of whether an employee is qualified]."). As the judge found, animus tainted Ryan's
judgment as to the complainants' qualifications. 19 FMSHRC at 863. These facts lend credence
to the complainants' belief that Ryan would have summarily rejected any attempt by them to
exercise their bumping rights at the March 1993 bumping meeting. See Tr. 452-53, 721, 857,
996 (testimony of complainants that they did not attempt to bump because Ryan would have

26

Although Ryan testified that the Operating Engineers and the contract forced him to
have a bumping meeting when he eliminated the temporary third shift (Tr. 1396-97), the contract
exempts temporary jobs from the bidding and bumping procedures. See Resp. Ex. 9 at 19-20; Tr.
241.
27

Moreover, the Operating Engineers filed grievances against AAA on behalf of Soto
and Dennis, as a result of the March 1993 layoff, assertedly because Ryan violated the
contractual provision regarding layoff of Operating Engineers' stewards. Tr. 258, 1420-22. The
grievances were withdrawn when Soto and Dennis were temporarily reinstated by agreement of
the parties. 16 FMSHRC at 2242; Tr. 258.
.

54

disqualified them to prevent the bump). When all of the complainants sought to exercise their
bumping rights after consulting with the Secretary's counsel, Ryan refused to consider them for
any position. 19 FMSHRC at 858. The complainants were the only employees left without a job
after the March 1993 bumping process was completed, and AAA subsequently hired new
employees to fill the vacant repairman positions. 16 FMSHRC at 2240-41; Tr. 481, 1429, 1693.
Evidence supporting AAA's knowledge of the complainants' protected activities, the
timing and circumstances surrounding the bumping of the complainants, and AAA's subsequent
refusal to permit the complainants to bump junior employees persuades us that substantial
evidence supports the judge's finding that AAA "manipulated the shift and job assignments ...
for the specific planned purpose of terminating the [complainants] .... " 19 FMSHRC at 866.
Accordingly, we conclude that the record compels a finding that the complainants established a
prima facie case that their March 1993 layoff was discriminatorily motivated.
b.

Affirmative Defense

AAA asserts that the March 1993 layoff was not discriminatory because the complainants
chose not to avail themselves of the bumping procedure after they were bumped by the senior
employees. A. Reply Br. at 12-13. AAA also alleges that the judge failed to find that permitting
the complainants to bump after job assignments already had been rearranged would cause
"commotion" and the filing of grievances by the bumped employees. A. PDR at 45.
In finding that AAA used the March 1993 bumping procedure to retaliate against the
complainants for their protected activity, the judge implicitly rejected AAA's argument that the
complainants' attempts to bump were untimely. We agree that ample record evidence supports
rejection of AAA's argument. Bumping requests were made by three of the complainants
approximately one week after the bumping meeting, and the remaining complainant three weeks
after the meeting. See Gov't Exs. 21, 45, 52; Tr. 721, 857. Nothing in the collective bargaining
agreement dictates a deadline by which bumping rights must be exercised. Tr. 1699-701 . Even
Ryan admitted that nothing in the bargaining agreement requires. that a mine.r must bump at the
bumping meeting or immediately thereafter. Tr. 1700. Furthermore, nobody from AAA
objected to Hyles' or Soto's request to consult with their attorney before deciding whether to
bump, nor did anyone inform the complainants that by taking the time to consult an attorney,
they were forfeiting their bumping rights under the bargaining agreement. Tr. 218, 244-45, 452.
The complainants' decision to bump only after considering the repercussions of doing so was
reasonable in light of their unanimous belief that Ryan would disqualify them from any position
into which they sought to bump, and their uncertainty regarding whether attempting to bump
would jeopardize their previous reinstatement. Thus, we reject AAA' s defense that the
complainants' bumping requests were untimely.
AAA further defends on the ground that the complainants did not seek to bid on a plant
operator job that was posted on March 24, 1993 - the same day as the bumping meeting. A.
PDR at 38. After assertedly being laid off on March 24, Crowell, the employee who successfully

55

bid on the job, was temporarily placed in the job on the sam€ day by Ryan. The job was posted
on the afternoon of the day the complainants were laid off, and, not surprisingly, Crowell was the
only employee to bid on the job. Resp. Ex. 18A; Tr. 1400-06. AAA's claim that the
complainants' failure to bid on the job filled by Crowell indicates their lack of interest in
bumping into an available position was presented to the judge (A. Br. at 77 n.67) who
nonetheless found that the bumping procedure violated section 105(c). The judge's implicit
rejection of AAA's argument is reasonable. There is no evidence in the record that the
complainants were even aware of the posting, because, unlike Crowell, when they were bumped
on March 24, they were not placed in another job. 28 Accordingly, we find that AAA's arguments
fail to establish an affinnative defense to the Secretary's prima facie case.
In sum, the record compels a 'finding of discrimination regarding the second set of layoffs
in March 1993. Ryan was able to manipulate the seniority/job classification so that the
complainants were the only employees la]d off. In addition to the judge's pertinent findings in
his remand decision, he made strong factual findings of discrimination in his initial decision. 16
FMSHRC at 2248-49. Moreover, when the two layoffs and the circumstances surrounding them
are viewed together, a clear pattern of discrimination by Ryan and AAA to retaliate against
Hyles, Mears, Dennis, and Soto for their protected activity under the Mine Act emerges. We
conclude that the credited record evidence compels the conclusion that AAA discriminatorily
laid off the complainants in violation of section 105(c).
Accordingly, we reverse the judge's detennination that the March 1993 layoffs were not
discriminatorily motivated.
C.

Penalties

In the judge's initial decision, in which he found both layoffs unlawful, he did not reach
the issues of backpay or penalties. 16 FMSHRC at 2249. In a subsequent decision, the judge
accepted a stipulation submitted by the parties, referred to previously (slip op. at 7 n.3), on the
amount of backpay due the complainants, while AAA continued to argue against a finding of
liability. 17 FMSHRC 799, 800 (May 1995) (ALJ). The parties also stipulated that the penalties
should be levied in the amount of $3,500 per individual violation. Id. at 800-01. AAA now
objects to the judge's imposition of$14,000 in penalties as contrary to the stipulation. AAA
PDR at 73.

28

Further, Ryan's actions in placing Crowell in the job before it was even posted - and
thus before the complainants had an opportunity to bid on it - indicates that any efforts by them
to bid on the job and be reclassified would have been futile.

56

supporting stipulation of the parties, which the judge attached to his decision, does not address
the penalty criteria or offer any supporting rationale for the agreed upon penalty of $3,500 per
violation. Id. at 803-08 (Ex. A). In the judge's remand decision, he cited to the parties' earlier
stipulation on penalties and stated that, "after consideration of the relevant statutory criteria," a
penalty of $14,000 ($3,500 per violation for each of the four discrimination violations he found)
was appropriate. 19 FMSHRC at 861. The judge did not specifically analyze any of the penalty
criteria or offer any supporting reasons for the penalty in accordance with statutory requirements.
See Sellersburg Stone, 5 FMSHRC at 290-94. Accordingly, we vacate the penalties imposed for
the two layoffs and remand to the judge solely for the nan-ow purpose of reassessment of
penalties through application of the section 11 O(i) penalty criteria. See Secretary ofLabor on
behalfofGlover v. Consolidation Coal Co. , 19 FMSHRC 1529, 1539 (Sept. 1997).

notification of a violation.
30 u.s.c. § 820(i).

57

III.
Conclusions
For the foregoing reasons, we affirm the judge's determination that the July 1992 layoff
and failure to recaJJ complainants was violative of section 105(c). We reverse the judge's
determination that the March 1993 layoff was not discriminatorily motivated, and conclude that
the record compels a determination that the March 199~ layoff violated section 105(c). Finally,
we remand to the judge for the limited purposes of reinstating his backpay order, 17 FMSHRC at
801, (which adopted the parties ' stipulation regarding backpay owed) and direct him to add the
interest due on the backpay amounts accruing from the date referred to in the parties' stipulation,
pursuant to the Commission's decision in Secretary ofLabor·on behalf of Bailey v. ArkansasCarbona Co., 5 FMSHRC 2042, 2051-53 (Dec. 1983), modified, Local 2274, UMWA v.
CLinchfield Coal Co., 10 FMSHRC 1493, 1504-06 (Nov. 1988). We also order the judge to
reassess the penalties, reviewing the parties' stipulation, and applying the section 11 O(i) criteria.
See Energy West Mining Co., 16 FMSHRC 4, 4 (Jan. 1994) (considering section l IO(i) criteria
and approving penalty to which parties stipulated).

Marc Lincoln Marks, Commissioner

Robert H. Beatty, Jr., Commissioner

58

Commissioner Verheggen, dissenting:
I dissent from the majority decision because I believe that, in light of the judge's
disregard of the instructions set forth in the Commission's original remand order (see 18
FMSHRC at 2101-03), hjs decision must be vacated and the matter remanded. For example, the
judge failed to "frame his analysis in a manner consistent with the Commission's
Fasula-Robinette analytical framework" (slip op. at 10), after the Commission directed him to do
so (18 FMSHRC at 2102). Nor did the judge "reach the issue of whether AAA 's economic
justification for the initial layoff was proper" (slip op. at 18) as directed by the Commission (18
FMSHRC at 2102).
I also believe that a remand is necessary in light of what is in some respects an internally
contradictory decision. As my colleagues point out, the judge's "conclusion that there was no
nexus between the [March 1993] layoffs and the complainants' involvement in MSHA's section
l lO(c) investigation is contrary to his own finctings." Slip op. at 19. I am not prepared to resolve
such issues at tills appellate level, issues which I believe must be resolved by the judge in the first
instance. See Grizzle v. Pickands Mather & Co., 994 F.2d 1093, 1096 (4th Cir. 1993) ("[T]he
ALJ has sole power to ... resolve inconsistencies in the evidence.") (citations omitted). 1

----(1
Theodore F. Verheggen,

1

I would also vacate and remand the judge's penalty assessment and backpay awards
with the instruction to reconsider them in light of any new findings made pursuant to my remand
instructions on the merits. I agree with my colleagues that the judge must follow Sellersburg
Stone Co., 5 FMSHRC at 290-94, in reassessing any penalty. Slip op. at 24. On remand, the
judge thus must enter findings on each of the section 11 O(i) penalty criteria and assess an
appropriate penalty based on his findings. See 5 FMSHRC at 292-93.

59

Distribution

Naomi Young, Esq.
Lawrence J. Gartner, Esq.
Gregory P. Bright, Esq.
Gartner & Young
1925 Century Park East
Suite 2050
Los Angeles, CA 90067
Yoora Kim, Esq.
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
William RehwaJd, Esq.
Rehwald Rameson Lewis & Glasner
5855 Topanga Canyon Blvd., Suite 400
Woodland Hills, CA 91367
Administrative Law Judge August Cetti
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

60

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

January 8, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. KENT 98-204
A.C. No. 15-13936-03552
Star Fire Mining

STAR FIRE MINING,
Respondent

DECISION
Appearances: MaryBeth Bemui, Esq., Office of the Solicitor, U.S. Department of Labor,
Nashville, Tennessee, for the Petitioner;
R. Henry Moore, Esq., Buchanan Ingersoll Professional Corporation, Pittsburgh,
Pennsylvania, for the Respondent.
Before:

Judge Weisberger

This case is before me based upon a Petition for Assessment of a Civil Penalty filed by
the Secretary of Labor ("Secretary") alleging a violation by Star Fire Mining ("Star Fire") of
30 C.F.R. § 77.1303 (pp). Pursuant to notice, the case was heard in Kingsport, Tennessee, on
December 15, 1998.
Star Fire operates a surface bituminous Coal Mine in Perry County, Kentucky. As part of
its operation Star Fire drills 80 foot deep blast holes that are filled with an explosive and
subsequently blasted. On February 13, 1998, an unplanned explosion of a misfired drill hole
occurred while Larry Ellison was operating an electrical shovel in the area, causing him to suffer
a fractured skull and an injury to his right hand. Jim Thornsberry who was operating a rock truck
in the area was also injured. After conducting an investigation, the Secretary issued a Citation
alleging that Star Fire violated 30 C.F.R. § 77.1303 (pp) which provides as follows: "[b]lasted
areas shall be examined for undetonated explosives after each blast and undetonated explosives
found shall be disposed of safely."
The Secretary offered the testimony of two inspectors, John Dishner and Elmer Hall, Jr.
Dishner testified that he conducted an investigation of the accident. He identified the Report of
Blasting Operations (Govermnent Exhibit 1), which sets forth that 17 holes had been blasted on
February 6, 1998.
Dishner indicated, based upon his investigation, that it appeared that the explosion at

61

issue that occurred on February 13, 1998, resulted when the bucket of an electrical shovel
operating in the area that had been blasted on February 6, struck an unfired detonation, and it
exploded. Dishner admitted on cross-examination that when he examined the area in question on
February 13, the terrain was not in the same condition as it had been prior to the explosion. He
indicated that he did not see anything that evidenced undetonated explosive.
Hall, who was the lead accident investigator, indicated that on February 13, 1998, an
anonymous telephone caller asserted that there was another failed hole in the area at issue. Hall
testified that he was subsequently infonned by Star Fire that an undetonated hole had been found
and shot.
Hall opined that on February 6 , 1998, a post blast inspection did not detect undetonated
holes. He said that the area should have been undisturbed if it had not been shot. Hall testified
regarding the basis for his opinion as follows: " [i]f a quality inspection had been done, that
since there should have been a blast for an experienced blaster to observe and figure that there
was something wrong with this shot (sic)" (Tr. 88). He said he also based his opinion upon his
30 years experience in both underground and surface coal mines, and 3 years experience as an
investigator.
Hall said that he spoke with Daniel Brock, a Star Fire employee who was in charge of the
blasters, Tom Singleton, Star Fire's Superintendent, and Kyle Biares, who all assured him that a
post blasting inspection had been done. However, Hall did not examine any records.
On cross-examination, Hall conceded that prior to the instant investigation, he had
investigated blasting accidents, but had never investigated a misfire. He indicated that he had
been told that after the accident at issue, Star Fire had to cut down 20 to 25 feet below the surface
before another undetonated blasting line was found. Hall was not present when this unblasted
bole was discovered. He conceded that at tbe time of his inspection on February 13, 1998, he did
not see any evidence of a second unblasted hole; that he did not talk to the Star Fire employee
who had made the post blasting examination; that all blasting lines that he found on the surface
had been detonated; that a post blast examiner would not have been able to see the condition of
lines in the blasting hole; that he did not know the kind of examination conducted after tbe initial
blast; that he did not know what the surface that had been blasted looked like; and that he did not
know if there was any evidence of undetonated holes when the examination was made. After the
Secretary presented the testimony of Dishner and Hall, and introduced seven exhibits, the
Secretary rested.
At the conclusion of the Secretary's case, Star Fire made a motion to dismiss. After
listening to argument from counsel for both parties on the motion to dismiss, tbe motion was
granted. The bench decision granting the motion is set forth below with minor changes not
relating to matters of substance.
The standard at issue, 30 C.F.R. § 77.1303 (pp) requires that blasted areas shall be
examined for undetonated explosives after each blast and undetonated explosives found shall be

62

The standard at issue, 30 C.F.R. § 77.13Q3 (pp) requires that blasted areas shall be
examined fo r undetonated explosives after each blast and undetonated explosives found shall be
disposed of safely. The Secretary has the burden of proving by credible evidence that there had
not been an examination, or that an examination had been performed but such an examination
was not adequate.
I find the Secretary has not presented a prima facie case in this matter. There is no
evidence that has been presented as to the type of examination that was performed. These is no
evidence as to how the surface appeared at the time of the examination. These is no specific
evidence as to what the examiner did. There is no evidence as to what a reasonable examination
should have entailed. There is no evidence relating to the appearance of the ground surface at the
time of the examination.
Counsel for the Secretary indicated that she was not able to ascertain any authority that
stands for the proposition that the mere fact that there subsequently is found undetonated
explosives raises a presumption that an area was not examined, or it was not examined properly.
I have not been able to locate such authority.
So for these reasons, I find that the Secretary has not established a prima facie case, and
the motion to dismiss is GRANTED.
ORDER
It is ordered that this case be DISMISSED.

Distribution:
Mary Beth Bernui, Esq., Office of the Solicitor, U.S. Department of Labor, 2002 Richard Jones
Road, Suite B-201, Nashville, TN 37215-2862 (Certified Mail)
R. Henry Moore, Esq., Buchanan Ingerson Professional Corporation, One Oxford Centre,
30 I Grant Street, 201h Floor, Pittsburgh, PA 15219-1410 (Certified Mail)
dcp

63

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

January 11, 1999
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. PENN 98-108
A. C. No. 36-07416-03743
Enlow Fork Mine

CONSOL PENNSYLVANIA COAL
COMPANY,
Respondent

DECISION
Appearances: Anthony G. O'Malley, Jr., Esq., Office of the Solicitor, U.S. Department
of Labor, Philadelphia, Pennsylvania, on behalf of the Petitioner;
Elizabeth S. Chamberlin, Esq., CONSOL Inc., Pittsburgh, Pennsylvania,
on behalf of the Respondent.
Before:

Judge Melick

This case is before me upon a petition for civil penalty filed by the Secretary of Labor
against Consol Pennsylvania Coal Company (Consol) pursuant to section 105(d) of the Federal
Mine Safety and Health of 1977, 30 U.S.C. § 801, et seq., the "Act," alleging two violations of
mandatory standards and seeking a civil penalty of $540 for those violations. The general issue
before me is whether Consol committed the violations as alleged and, if so, what is the
appropriate civil penalty to be assessed considering the criteria under section 1IO(i) of the Act.
At hearing the parties agreed to settle Citation No. 3674196 by deleting the "significant
and substantial" findings and reducing the civil penalty to $200. The proffered settlement is
acceptable under the criteria set forth in section 11 O(i) of the Act and an order directing payment
of that amount will be incorporated in this decision.
The citation remaining at issue, No. 7066284, alleges a "significant and substantial"
violation of the standard at 30 C.F.R. § 75.l 725(a) and charges as follows:
The B-14 belt conveyor at the transfer area is not being maintained in a safe
operating condition. The belt scraper, installed on the underside of the bottom
belt, was observed positioned io a manner which permitted the belt splice areas of
the belt to come into contact with one of the right inby side suppo1t chains, 3/8"
chain link, creating undue stress on the installation. One of the support chains on

64

the left inby side had already broken creating this hazardous condition.
Management removed the belt from service immediately upon determining this
condition to be hazardous.
The cited standard, 30 C.F.R. § 75. l 725(a), provides that "[m]obile and stationary
machinery and equipment shall be maintained in safe operating condition and machinery or
equipment in unsafe condition shall be removed from service immediately."
Edward Lewetag, an inspector for the Department of Labor's Mine Safety and Health
Administration (MSHA) with significant industry experience, was inspecting the Enlow Fork
Mine on February 9, 1998, accompanied by another MSHA inspector and two Consol
employees, Safety Director Robert Gross and Safety Inspector Daniel Clark. Near the transfer
area of the B-14 belt Lewetag heard a loud banging noise. While standing in the right inby
travelway Lewetag then observed that the noise came from the belt scraper. The belt scraper is
used to clean debris from the belt after dumping. The 2-foot-wide and 5-foot-long scraper had a
metal framework with rubberized material drawn up against the bottom belt. The belt at this
location was 52 inches wide. Lewetag observed that the 3/8 inch guide chain suspended from the
roof had come loose thereby forcing the right hand portion of the scraper to fall out of alignment
in an inby direction toward the inby left walkway. The failure of the guide chain also had the
effect of permitting the splices on the conveyor belt to come in contact with the right inby
support chains and come-along cables of the scraper assembly. This contact between the belt
splices and the scraper assembly chains and come-along cables caused the scraper and the scraper
assembly to bounce about.
According to Lewetag, the scraper assembly could thereby become detached from its
"J"-hooks and the scraper could then be ejected into the left side walkway. He further noted that
if a miner happened to be standing in the left inby walkway and the belt scraper ejected to that
side, body contact would likely be at waist level or below. He concluded that it would be
"reasonable" for these events to occur and if the scraper contacted a person it would cause injury.
According to Lewetag, the pre-shift and on-shift examiners on ea,ch of the 3 shifts, the belt
foreman and miners performing belt cleaning were likely to be exposed to the hazard.
As noted, Robert Gross, the Enlow Fork Mine Safety Supervisor, accompanied Lewetag
on this inspection. Gross acknowledged that the subject scraper had indeed come loose because
of the loose alignment chain and that each time a splice in the belt caught the mounting bracket
the scraper would jerk. Gross disagreed however with Lewetag's assessment of a hazard. Gross
opined that if the scraper became disconnected it would likely fall onto the drip plan below and
strike the mounting bracket. According to Gross, the scraper would therefore be restrained and
could not be projected into the walkway. Gross observed that other scrapers had come loose
before and had always been found in the drip pan. Gross also thought that, in any event, there
was no probability of the scraper coming loose. Consol Safety Inspector Daniel Clark also
observed the cited condition. The scraper was admittedly out of alignment and splices on the
bottom belt were catching and causing the scraper to jump. Clark nevertheless concluded that
this did not constitute an unsafe condition.

65

In Alabama By-Products Corp., 4 FMSHRC 2128 (December 1982), the Commission
addressed the stanqard to be applied when determining the validity of alleged violations of the
mandatory standard at issue and stated that "in deciding whether equipment or machinery is in
safe or unsafe operating condition we conclude that the alleged violative condition is appropriately measured against the standard of whether a reasonably prudent person familiar with the
factual circumstances surrounding the allegedly hazardous condition, including any facts peculiar
to the mining industry, would recognize a hazard warranting corrective action within the purview
of the applicable regulation.11

I have absolutely no doubt that Inspector Lewetag acted and testified in good faith.
However, based on the credible testimony of Consol's Safety Supervisor, Robert Gross, and
Safety Inspector Daniel Clark, corroborated by photographs showing the configuration of the
subject scraper assembly and its relationship to the mounting chain for the drip pan and the belt
structure, I do not believe the inspector was adequately informed of all of the factual circumstances sufficient to meet the Alabama By-Products standard. Thus the Secretary's only
proffered theory of a hazard (that the scraper assembly would be projected into a miner passing
along the walkway) cannot be supported.
Under all the circumstances I do not find that the Secretary has met her burden of proving
the violation charged in Citation No. 7066284.

ORDER

Citation No. 7066284 is hereby VACATED. Citation No. 3674196 is hereby
AFFIRMED, but without "significant and substantial" findings and Consol Pennsylvania Coal
Company is hereby directed to pay a civil penalty of $200 for the violation charged therein
within 30 days of the date of this decision.

66

Distribution:
Anthony G. O'Malley, Jr., Esq., Office of the Solicitor, U.S. Department of Labor,
14480 Gateway Building, 3535 Market Street, Philadelphia, PA 19104 (Certified Mail)
Elizabeth S. Chamberlin, Esq., CONSOL Inc., Consol Plaza, 1800 Washington Road, Pittsburgh,
PA 15241-1421 (Certified Mail)
nt

67

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

January 12, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. KENT 96-254
A.C. No. 15-07201-03681

v.

Docket No. KENT 96-320
A.C. No. 15-07201-03683

HARLAN CUMBERLAND COAL CO.,
Respondent

Docket No. KENT 96-321
A.C. No. 15-07201-03684
Docket No. KENT 96-322
A.C. No. 15-07201-03685
Docket No. KENT 96-333
A.C. No. 15-07201-03686
C-2Mine

DECISION ON REMAND

Before: Judge Barbour
The Commission has remanded this matter (Harland Cumberland Coal Co., 20 FMSHRC
_ , Docket No. KENT 96-254, etc. (December 10, 1998)) and directed me to reassess a civil
penalty for a violation of section 30 C.F.R. § 75.1106-3(a) (2), a mandatory safety standard for
underground coal mines requiring in part that "[l]iquified and non liquified compressed gas
cylinders stored in an underground coal mine ... be ... [p]laced securely in storage areas
designated by the operator for such purpose, and where the height of the coal bed permits in an
upright position, preferably in specially designated racks, or otherwise secured against being
accidently tipped over."
The violation was one of several that I found occurred at Harlan Cumberland's C-2 Mine,
an underground coal mine located in Harlan County, Kentucky (19 FMSHRC 9 11 (May1997)).
The violation was cited by MSHA Inspector Robert Clay when he observed two compressed gas
tanks, one for oxygen and one for acetylene, leaning against the rib of a coal pillar, in an active
roadway. The roadway was used by large equipment, such as scoops and personnel carriers. The
inspector explained that the scoops and personnel carriers provided their operators with very
limited visibility (Tr. 103), and that tracks on the mine floor indicated the equipment had come

68

within 12 inches of the tanks (Tr 105). Because the tanks were not stored securely in an upright
position, the inspector cited Harlan Cumberland for a violation of the standard. In addition, he
found the condition was a significant and substantial contribution to a mine safety hazard (S&S).
The inspector testified that if either tank had been hit and punctured, either could have
exploded violently (Tr. 101, 102), and that if both tanks had been hit and the oxygen and
acetylene had mixed, the resulting explosion could have been even more violent (Tr. 103). Clay
believed the violation subjected miners in the active roadway, including those operating or riding
on the equipment, to the danger of severe burns or death. Clay described an incident in which a
tank similar to those cited had been punctured and "[A] miner was literally blown to bits"
(Tr. 103). Clay candidly admitted, however, that he did not know if the tanks contained gas (Tr.
104).
In ruling on the merits of the violation I found that section 75.1106-3(a)(2) makes no
distinction between full or empty cylinders, and I concluded the standard had been violated. I
also found, based upon Clay' s testimony - including the fact that mining equipment driven by
operators whose vision was restricted, passed within one foot of the tanks - that it was
reasonably likely as mining continued that the tanks would have been hit and punctured and that
a resulting explosion and fire would have injured seriously one or more miners. Therefore, I
concluded the violation was S&S (19 FMSHRC at 925-926).
Further, I found the violation was serious. I noted what could have happened if the tanks
were ruptured. I stated, "The inspector compellingly testified ... [that] if the unsecured tanks
were knocked over and punctured[,] [t]he explosion and fire ... could have been catastrophic to
those in the immediate vicinity of the tanks" (19 FMSHRC at 926 (transcript citation omitted)).
In addition, I found the violation was the result of Harlan Cumberland's negligence (19
FMSHRC at 926). The Secretary and Harlan Cumberland stipulated to all other applicable civil
·penalty criteria (Tr. 912), and based upon my findings regarding gravity and negligence and upon
the stipulations, I assessed a civil penalty of $288 for the violation.
Harlan Cumberland sought and was granted review. It argued the violation was not S&S
since the Secretary produced no proof that the tanks contained gas. The Commission agreed that
the presence of fuel in the tanks was a prerequisite for a S&S finding and that the burden was on
the Secretary to prove the tanks contained oxygen and/or acetylene. Because the inspector did
not know what the tanks contained, because the Secretary produced no evidence regarding the
contents of the tanks, and because a reasonable inference could not be drawn regarding their
contents, the Commission held that "the Secretary faiJed to carry her burden of proof as to the
critical element of a fuel source, [and that] substantial evidence [did] not support the ... S&S
determination" (Harlan Cumberland, slip op. 10). Accordingly, the Commission reversed the
S&S finding and remanded the matter for reassessment of the civil penalty.
The essential question on remand is how the Commission's reversal of the S&S finding
affects the gravity of the violation. The focus of the civil penalty gravity criterion is not

69

necessarily on the reasonable likelihood of serious injury, but rather on the effect of the haz.ard if
it occurs (Consolidation Coal Company, 18 FMSHRC 1541, 1550(September1996); citini to
Quinland Coals. Inc., 9 FMSHRC 1614, 1622 n.11 (September 1987) (11 gravity" pe~ty criterion
and special finding of S&S not identical although frequently based on same or similar factual
circumstances)). Nevertheless, I read the Conunission's decision as implying that the lack of
any evidence regarding fuel in the tanks (or regarding the likelihood of residual explosive fuel
vapors) makes it impossible to assess the presence of a haz.ard. Therefore, I find the violation
was not serious, and considering all of the other civil penalty criteria set forth previously,
reassess a civil penalty of $50.
Accordingly, within 30 days of this remand decision Harlan Cumberland is ORDERED
to pay the reassessed penalty of $50 for the violation of section 75.1106-3(a)(2) as alleged in
Citation No. 4243 726 (Docket No. KENT 96-254).
In addition, the company is ORDERED to pay all penalties previously assessed or
modified by the Commission (~ 19 FMSHRC at 956; Harland Cumberland, slip op.17).
Finally, within the same 30 days the Secretary is ORDERED modify and vacate all relevant
citations as previously instructed (~ 19 FMSHRC at 956).
Upon payment of the penalties and modification and vacation of the citations, these
proceedings are DISMISSED.

J)w;t/~t---

David Barbour
Administrative Law Judge

Distribution:
H. Kent Hendrickson, Esq., Rice and Hendrickson, P.O. Drawer 980, Harlan, KY 40831
(Certified Mail)
W. Christian Schumann, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson
Boulevard, Suite 400, Arlington, VA 22203 (Certified Mail)

Int

70

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 Skyline, Suite 1000
5203 Leesburg Pike
Falls Church, Virginia 22041

January 21, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. WEST 98-243
A. C. No. 48-00992-03502 LLO
Cordero Mine

L & TFABRICATION &
CONSTRUCTION, INC.,
Respondent

DECISION
Appearances: Mark W. Nelson, Esq., Office of the Solicitor, U.S. Department of Labor, Denver,
Colorado, for Petitioner;
David M. Arnolds, Esq., Jackson & Kelly, Denver, Colorado, for Respondent.
Before:

Judge Hodgdon

This case is before me on a Petition for Assessment of Civil Penalty filed by the
Secretary of Labor, acting through her Mine Safety and Health Administration (MSHA), against
L & T Fabrication & Construction, Inc., pursuant to section 105 of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 815. The petition alleges a violation of the Secretary's
mandatory health and safety standards and seeks a penalty of $40,000.00. A hearing was held in
Gillette, Wyoming. For the reasons set forth below, I affirm the citation and assess a penalty of
$20,000.00.

Background
Production Industry Corporation (PTCOR) entered into a contract to remove all of the old
silo load-put facilities at the Cordero Mine, located i11 Campbell County, Wyoming, and to install
a new batch weigh system. The Respondent, L & T Fab1ication & Construction, Inc. , contracted
with PICOR to do the structural portion of the project. Edward Loren and Catherine C. Crain
own 100 percent of the shares in L & T .
On the morning of August 6, 1997, L & T emp.loyees were working in silo number 2 at
the mine installing a deck in the north half of the silo. The deck was approximately 18 and one
half feet above the floor. After the deck plates had been placed and hot-tacked, Glen Belt, the

71

foreman, decided to begin installing a handrail on the deck while the deck was being welded.
Belt carried a five foot long by four foot high section of the handrail up to the deck. The section
weighed between 60 and 90 pounds. Shayne DeGaugh, who had worked for the company for
three weeks, went to get bolts for the handrail.
Belt set the handrail over the barricade at the top of the stairs. As he was crossing the
barricade himself, the piece of handrail slid on the deck and went over the edge. At the same
time, DeGaugh was returning with the bolts, walking directly under the deck. The handrail hit
DeGaugh in the head. As a result, his neck was broken and he is permanently paralyzed from the
neck down.
After an MSHA investigation of the accident, Citation No. 7608502, alleging a violation
of section 77.203, 30 C.F.R. § 77.203, was issued. 1 The citation stated that: "Adequate
protection was not provided in silo number 2 where people were working on an elevated
walkway 18.5 feet above the concrete floor. A section of handrail measuring 5.5 feet long by
4 feet high fell and struck a person walking underneath the elevated platform." (Govt: Ex. 1.)
The inspector found the violation to be "significant and substantial" and to have resulted from
high negligence and an "unwarrantable failure" on the part of the operator.2

Findings of Fact and Conclusions of Law
At the hearing, the parties stipulated that the violation occurred as alleged in the citation,
that it was "significant and substantial" and resulted from high negligence and the operator's
"unwarrantable failure" to comply with the regulation. 3 (Tr. 12, 19, 25-26.) Accordingly, I
affirm the citation.

Civil Penalty Assessment

1

Section 77.203 provides: "Where overhead repairs are being made at surface ·
installations and equipment or material is taken into such overhead work areas, adequate
protection shall be provided for all persons working or passing below the overhead work areas in
which such equipment or material is being used."
The "significant and substantial" and "unwarrantable failure" language is taken from
section 104(d)(l) of the Act, 30 U.S.C. § 814(d)(l), which distinguishes as more serious any
violation that "could significantly and substantially contribute to the cause and effect of a ...
mine safety or health hazard" and which was "caused by an unwarrantable failure ... to comply
with ... mandatory health or safety standards .... "
2

3

The operator had been cited for the same violation on May 21, 1997. (Govt. Ex. 2.)

72

The only issue contested at the hearing was the amount of civil penalty to be assessed for
this violation. The Secretary has proposed a penalty of $40,000.00. However, it is the judge's
independent responsibility to determine the appropriate amount of penalty in accordance with the
six penalty criteria set out in section 11O(i) of the Act, 30 U.S.C. § 820(i). 4 Sellersburg Stone
Co. v. FMSHRC, 736 F.2d 1147, 1151 (7th Cir. 1984); Wallace Brothers, inc., 18 FMSHRC 481,
483-84 (April 1996).
The parties have stipulated that the operator demonstrated good faith in abating the
violation, that L & T worked 32,933 man-hours on the mine site in 1997, and, as previously
noted, that the violation was "significant and substantial" and occurred because of the operator' s
high negligence and "unwarrantable failure" to conform to the regulation. (Tr. 25-26.) The
evidence further indicates that L & Thad received only two citations in the two years preceding
the violation in this case, those being the May 21, 1997, citation and the one at issue in this case,
that the company had only been cited six times in its 18 year history, and that three of those were
subsequently vacated. (Tr. 71 , 79.)
To show that the proposed $40,000.00 penalty will adversely affect its ability to continue
in business, L & T has submitted its fiscal year 1996 and 1997 financial statements,5 it's tax
returns for 1995 and 1996 and a current, as of October 31 , 1998, balance sheet and income
statement. (Resp. Exs. B, C, D, E and F.) The financial statements are accompanied by an
"Independent Accountants Report on the Financial Statements" stating:
We have reviewed the accompanying balance sheets of L & T
Fabrication & Construction, Inc. as of November 30, 1997 and
1996, and the related statements of income, retained earnings and
cash flows for the years then ended, in accordance with Statements
on Standards for Accounting and Review Services issued by the
American Institute of Certified Public Accountants. All of the
information included in these financial statements is the
representation of the management ofL & T Fabrication &
Construction, Inc.

A review consists principally of inquiries of Company personnel
and analytical procedures applied to financial data. It is

4

The section 11O(i) penalty criteria are: "[T]he operator's history of previous violations,
the appropriateness of such penalty to the size of the business of the operator charged, whether
the operator was negligent, the effect on the operator's ability to continue in business, the gravity
of the violation, and the demonstrated good faith of the person charged in attempting to achieve
rapid compliance after notification of a violatio11."
5

L & T's fiscal year ends on November 30 of the year being reported .

73

substantially less in scope than an audit conducted in accordance
with generally accepted auditing standards, the objective of which
is the expression of an opinion regarding the financial statements
taken as a whole. Accordingly, we do not express such an opinion.
Based on our reviews, we are not aware of any material
modifications that should be made to the accompanying financial
statements in order for them to be in conformity with generally
accepted accounting principles.
(Resp. Ex. B.)
It is apparent from this letter that the financial statements are not reliable information on
which to determine whether the civil penalty will adversely affect L & T's ability to remain in
business. The statements are unaudited; everything in them is the representation of the company.
There is no way to know whether that information is complete, true and correct. Indeed, the
accountants specifically declined to express an opinion regarding the financial statements taken
as a whole. The burden is on the operator to show that the penalty will adversely affect its ability
to remain in business. Sellersburg at n.14. Unaudited financial statements are not sufficient to
do so. See Spurlock Mining Co, Inc., 16 FMSHRC 697, 700 (April 1994).

Furthermore, the submitted documents do not establish that L & T's ability to continue in
business will be adversely affected if it has to pay the full $40,000.00. The company's balance
sheet indicates that the company's current assets increased from $396,038.00 in 1996 to
$438,431.00 in 1997, while its current liabilities decreased from $347,489.00in1996 to
$214,958.00 in 1997. (Resp. Ex. B.) More significantly, the most recent balance sheet, as of
October 31 , 1998, shows current assets had increased to $549,327.05, with current liabilities of
$181,681.72. (Resp. Ex. E.) Thus, it appears that the company has the capacity to absorb the
penalty and still remain in business, just as it absorbed a loss of $85,000.00 on a project in 1996
and still remained in business. (Resp. Ex. B, n.9; Tr. 97.)
Although L & T has not shown that the proposed penalty will adversely affect its ability
to remain in business, I do not agree with the penalty proposed by the Secretary. I find that the
gravity of this violation was extremely serious. It resulted in a young man being permanently
paralyzed from the neck down and could easily have been a fatality. The company was highly
negligent in failing to barricade the area below the deck after having been cited for the same
violation some three months before. Without more, these factors would justify the proposed
$40,000.00 penalty. However, I find that the company's very good history of prior violations, its
small size and the fact that it rapidly abated the violation mitigate the penalty. Accordingly,
taking all of the penalty criteria into consideration, l conclude that a penalty of $20,000.00
should be assessed.

74

Order
Citation No. 7608502 is AFFIRMED. L & T Fabrication & Construction, Inc., is
ORDERED TO PAY a civi l penalty of$20,000.00 within 30 days of the date of this decision.

Distribution:
Mark W. Nelson, Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway,
Suite 1600, Denver, CO 80202-57 16 (Certified Mail)
David M. Arnolds, Esq., Laura E. Beverage, Esq., Jackson & Kelly, 1600 Lincoln Street,
Suite 2710, Denver, CO 80264 (Certified Mail)

/fb

75

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET, N.W. ,~° FLOOR
WASHINGTON, D.C. 20006-3868
January 25, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. SE 98-156-M
A. C. No. 09-00075-05529

v.
MARTIN MARIETTA AGGREGATES,
Respondent

Camak Quarry

DECISION
Appearances:

Leslie John Rodriguez, Esq., Fran Schleicher, Esq.,
Office of the Solicitor, U.S. Department of Labor,
Atlanta, Georgia, for Petitioner;
Henry Chajet, Esq., Patton Boggs, Washington, D.C.,
for Respondent.

Before:

Judge Merlin

This case is a petition for the assessment of civil penalties filed by the Secretary of Labor
against Martin Marietta Aggregates under section 110 of the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § 820.
This case contains three violations one of which the operator has agreed to withdraw its
contest and pay the proposed penalty in full (Stip. 4).
On October 28, 1998, a hearing was held with respect to the remaining two violations.
The transcript has been received and the parties have filed post hearing briefs.
The parties agreed to the following stipulations (Tr. 7-11) which are as follows:
1. The Federal Mine Safety and Health Review Commission has jurisdiction over this
matter because the product produced by respondent enters and affects interstate commerce.
2. The citations and order were issued by an authorized representative of the Secretary
and properly served on respondent.
3. Martin Marietta Aggregates, Camak Quarry, employs approximately 40 people and
produces approximately 1.4 million tons per year.
76

4. Respondent agrees to withdraw its notice of contest of citation 4551643 and pay the
proposed penalty of $267. Petitioner agrees that the conditions cited in said citation are not in
any way related to the accident that resulted in the other two citations at issue and did not affect
the braking ability of the locomotive involved. The parties further agree that, except for the
purposes of setting fuh1re penalties under the Act by inclusion in respondent's history of
violations, the payment of the penalty and the settlement of the citation is not an admission by
respondent of any fact or violation and not usable by petitioner for any other purpose other than
the calculation of future penalties.
5. Respondent demonstrated good faith in promptly correcting the conditions alleged.
6. Prior to the accident which gave rise to this case, respondent Camak Quarry had a 0.0
injury frequency rate compared to a rate of 6.06 for U1e industry.
7. The proposed penalties would not affect respondent's business viability.
8. Prior to the accident which gave rise to the citations at issue in this case, respondent
had initiated and conducted a training program that met the requirements of 30 C.F .R. Part 48,
despite the fact that respondent's operations are exempt from enforcement of said training
regulations by congressional statute.
9. At the beginning of the morning shift on October 20, 1997, Jut Anderson traveled to
the loadout area and informed loadout personnel, including Billy Moss, of the schedule for the
day, including the fact that he would be cleaning the railroad scales.

10. Respondent's employee, Jut Anderson, like other key employees throughout the site,
was provided with a portable radio by respondent to assist in communications on the site despite
the lack of any MSHA requirement.
11. On October 20, 1997, at approximately 8 :30 a.m., Mr. Anderson commenced the
cleaning of the railroad scales.
12. On the morning of October 20, 1997, Mr. Robert Hobbs stated to MSHA's
inspectors that Mr. Jut Anderson did not communicate with him either by radio or in person that
he would be cleaning the scales.
J3. Mr. Robert Hobbs stated to MSHA inspectors that on the morning of October 20,
1997, he followed his normal procedure and performed part of his j ob by pushing the four
railcars that were blocking the crossing toward the scale to clear the crossing.
14. As Mr. Hobbs pushed the four railcars along the track to clear the crossing, they hit
the train, composed of the locomotive and ten attached cars, causing the train to move forward
and critically injuring Mr. Jut Anderson, who was sitting on the track on the scales approximately
18 inches in front of the running locomotive.

77

15. The locomotive involved in the accident had two separate braking system control
levers: One, an air brake system for the locomotive itself, and, two, another air brake system for
railcars attached to the locomotive. These two systems were operated by two separate levers in
the locomotive cab.
16. The railcars involved in the accident had two separate braking systems on
each car: One, an air brake system that attaches by hoses to other cars and ultimately to the
locomotive, and a mechanical braking system that is set or released by turning a wheel on each
railcar.
17. Immediately following the accident the locomotive and railcars were moved to
permit recovery of the victim.
18. The MSHA inspectors who investigated the accident and issued the citations did not
examine the locomotive or railcars involved until the day following the accident.
19. The investigators who issued the citations determined through their interviews that
Jut Anderson, the accident victim, communicated his activities and haz.ards present on the track
to all of the loadout personnel both in person and using his radio but failed to communicate with
Mr. Robert Hobbs on the morning of the accident.
20. Mr. Slaton acknowledges that the citation issued pursuant to his direction for an
alleged violation of Section 56. 14217 was issued for both the locomotive and the railcars because
the standard covers both railcars and locomotives.
The stipulations were accepted with the caveat that a determination regarding the scope
and effect of a mandatory standard was a matter for me to decide (Tr. 11 ).
Citation No. 4551641 dated, October 22, 1997, was issued pursuant to section 104(d)(l)
of the Act, 30 U.S.C. § 814(d)(l), and charges a violation of 30 C.F.R. § 56.14217 for the
following conditions or practices:
An accident occurred at this mine on October 20, 1997, severely injuring
the employee. He died of these injuries the following day. The victim was seated
approximately 3 feet from a 125 ton Alco RS-11 loc-0motive cleaning the rail
scale with compressed air being supplied by the locomotive. The locomotive and
the 10 rail cars attached to it were not blocked against movement. Four loaded
rail cars were pushed into the locomotive and attached cars causing the
locomotive to run over and pin the victim beneath the locomotive. Mine
management was aware the scales were to be cleaned but failed to assure that the
train was blocked against movement. 'I11e conduct of the operator was aggravated
and constituted more than ordinary negligence. This is an unwarrantable failure.

78

30 C.F .R. § 56.14217 sets forth the following:
Parked railcars shall be blocked securely unless held effectively by brakes.
Order No. 4551642 dated, October 22, 1997, was issued pursuant to section 104(d)(l) of
the Act, supra, and charges a violation of 30 C.F.R. § 56. 14207 for the following conditions or
practices:

An accident occurred at this mine on October 20, 1997, severely injuring
the employee. He died of these injuries the following day. The victim was seated
approximately 3 foet from a 125 ton Alco RS-11 locomotive cleaning the rail
scale with compressed air being supplied by the locomotive. The locomotive and
the 10 rail cars attached to it were left unattended and the parking brakes on the
locomotive or rail cars were not set. Four loaded rail cars were pushed into the
locomotive and attached cars causing the locomotive to run over and pin the
victim beneath the locomotive. Mine management was aware the scales were to
be cleaned but failed to assure the parking brakes were set. The conduct of the
operator was aggravated and constituted more than ordinary negligence. This is
an unwarrantable failure.
30 C.F.R. § 56.14207 sets forth the following:
Mobile equipment shall not be left unattended unless the controls are
placed in the park position and the parking brake, if provided, is set. When
parked on a grade, the wheels or tracks of mobile equipment shall be either
chocked or turned into a bank.

Statement of Facts
The essential facts are as follows: At the loadout point in the operator's Camak Quarry,
railcars were loaded with crushed stone and then gravity dropped to the storage area (Tr. 34, 114,
115). After the cars were dropped, a loader was routinely used to push them forward so they
would attach to a locomotive which previously had been parked a few feet in front of the scales
(Tr. 115, 140). The cars were then weighed at the scales and thereafter the locomotive moved
them to a point where they were to be transported from the mine (Tr. 56, 165). On October 20,
1997, the decedent, Jut Anderson, was the leadman of lhe loadout crew (Tr. 139, 247, 302). He
told the plant foreman, Donny Reese, and the loadout crew that he was going to clean the scales
(Stip. 9, Tr. 180-181, 293-294). He did not, however, tell Robert Hobbs, the loader operator
(Slip. 12). On the shift in question, Billy Moss, a member of the loadout crew, brought the
locomotive to the rail scales (Tr. 113, 172). Moss parked the locomotive 18 inches to 3 feet
before the scales and set the locomotive's brake (Tr. 196). Subsequently, ten railcars were
dropped and attached to the locomotive (Tr. 140, 173, 256). Anderson asked Jason Jones to
assist him in cleaning the scales by shoveling debris off the scales and later by digging a ditch to
remove water under the scales (Tr. 170, 247-248, 251). Anderson used compressed air from the

79

locomotive to clean the scales. Hoping to increase the air pressure being used to clean the scales,
he told Jones to release the air brake on the locomotive and Jones did so (Tr. 248, 250, 300).
Anderson was in front of the locomotive, cleaning the scales and Jones was on a backhoe (Tr.
248-249, 268, 271). At that time four cars which were previously dropped from the loadout had
come to a stop and were blocking an intersection (Tr. 14 l ). Unaware that Anderson was on the
track cleaning the scales, Hobbs used a loader to push the four cars into the ten cars (Tr. 141 ).
The impact of the four cars caused the ten cars and the locomotive to move forward (Tr. 141).
The locomotive hit and killed Anderson (Stip. 14, Tr. 141).
Duplication

The operator asserts that the citations are duplicative, arguing that 30 C.F.R. § 56.14217
covers the charges involving both the locomotive and the railcars. This assertion is without
merit. Section 56.14217 specifically applies to parked railcars and does not refer to locomotives.
When the mandatory standards delineate a specific requirement applicable to locomotives they
use the term "locomotive." 30 C.F .R. § 56.14218. Similarly, when the standards apply a
requirement to trains, it uses that term. 30 C.F.R. § 56.142 19. Indeed, an examination of section
56.14217 and the sections that follow it, demonstrates that the mandatory standards are precise in
their descriptions of the equipment they cover. When the standards impose requirements upon
many types of equipment, a comprehensive definition is given to which the mandates apply. This
is the case with mobile equipment which is described in broad terms including rail mounted
equipment that is capable of moving. 30 C.F.R. § 56.14000. This definition plainly includes
locomotives. Therefore, the requirements of30 C.F.R. § 56.14207 relating to mobile equipment
apply to the locomotive in this case.
The inspectors apparently believed that Section 56.14217 applied to both the locomotive
and the railcars. However, as I made clear at the hearing, I am not bound by their interpretation
(Tr. I 1). It is however, disturbing that as enforcement under the Mine Act and its predecessor,
the Coal Act, enters its fourth decade, inspectors come to the hearing supposedly prepared to
testify but are confused about the standards they cite and hold views that conflict with those of
the Solicitor in the case.
The operator also argues that Section 56.14207 does not apply to locomotives because the
inspectors admitted that locomotives do not have parking brakes. I reject this argument and do
not believe the testimony of the inspectors supports the operator's position. Inspector Wriston
focused on the fact that the brakes in question were the locomotive's only brakes and not on
whether the brakes were service brakes or parking brakes (Tr. 86). And he concluded by stating
that the parking brake was the service brake (Tr. 95). Similarly, the testimony oflnspector
Slaton does not support the operator's position. He also testified that the parking brake was the
service brake (Tr. 191-192). The operator presented no evidence of the differences between
service brakes and parking brakes. And it did not come forward with any evidence showing that
the same brake cannot serve as both a service brake and a parking brake depending upon the
circumstances. What the record does show is that when the locomotive was parked or came to a
stop, the brake was set (Tr. 109, 113-114, 145, 147, 198, 269). I hold that this brake was a
parking brake for the purposes of Section 56.14207.

80

Citation No. 4551642

A. Existence of a Violation
As set forth above, this citation was issued because the ten railcars attached to the
locomotive were not blocked or secured effectively by brakes. When asked whether the cars
were blocked, Moss who had parked the locomotive was evasive. He first asked for the question
to be repeated and then said he did not understand the question (Tr. 119). But when queried from
the bench, Moss finally agreed that he did not block the wheels of the railcars (Tr. 120). Hobbs,
the loader operator, testified that past practice was not to block railcars (Tr. 149). He stated that
the locomotive was blocked only at the end of the shift (Tr. 149). Inspector Slaton said that there
was no evidence of any blocks (Tr. 176). At the hearing, the lack of any conflict on the matter of
blocking was noted from the bench (Tr. 149). I find that the railcars were not blocked.
The critical issue, therefore, is whether the railcars were held effectively by the brakes.
The parties addressed this issue solely in terms of whether the brakes on the railcars had been set.
Their evidence on this question is unpersuasive. The inspectors testified that Parsons, the
production manager and member of senior management, told them that the brakes on the railcars
were not set (Tr. 30-31 , 38-40, 173, 193). Parsons was not present at the quarry at the time of the
accident, but went there shortly afterwards (Tr. 69-70). However, the Secretary did not call
Parsons as a witness, although he was stil I in the area and working for another company
(Tr. 308). Hearsay evidence is admissible in administrative proceedings but the probative weight
to which it is entitled depends upon the circumstances. 29 C.F.R. § 2700.63(a); REB Enterprises
Inc., 20 FMSHRC 203, 206 (March 1998); Mid-Continent Resources. Inc., 6 FMSHRC 1J32,
1135, 1139 (May 1984); Ideal Cement Co., 13 FMSHRC 1346, 1350 n.l (September 1991).
Since Parsons was not called as a witness, he was not available for cross examination on whether
the notes and testimony of the inspectors adequately and fairly set forth what he told them. In
addition, Parsons himself had no first hand knowledge of what happened. He was only repeating
what other individuals had told him. Because Parsons was not called as a witness, there was no
opportunity to ask him to identify his sources of information. Accordingly, even if the inspectors
accurately wrote down what Parsons told them, there is no way to test the accuracy of Parsons'
statements or his sources of information. Under the circumstances, I determine that the notes and
testimony of the inspectors regarding Parsons are not entitled to any probative weight.
Every employee of the operator who testified, denied knowing if the brakes had been set.
Moss testified that he did not know if the brakes on the railcars were set (Tr. 118). 1 Jones also
denied knowing whether anyone set the brakes, although the inspectors testified that he told them
the brakes were not set (Tr. 40, 43-44, 193, 261). So too, Hobbs said he did not set the brakes
1

When Moss was asked questions by the Solicitor, he had to be admonished not to look
at operator's counsel (Tr. 114, 131). And when operator's counsel objected to a question by the
Solicitor, Moss immediately suffered a loss of memory or became unable to understand simple
questions (Tr. 110-113, 118, 119). His difficulty in testifying might be attributable to the fact
that as the locomotive operator, he was responsible for setting brakes on the railcars. Both Reese
and Hobbs stated that the locomotive operator set brakes on the railcars (Tr. 145-146, 296).

81

and did not know if anyone did (Tr. 144-145). In addition, these individuals said they did not
know who had dropped the ten railcars and brought them forward to become attached to the
locomotive (Tr. 110, 116, 140, 256). These on site witnesses seem curiously ignorant of what
must have been going on before their eyes. Reese testified that as a general matter, the operator
of the locomotive set the brakes and the rail crew helped (Tr. 295-296). Reese also stated that
brakes were not set on every car, but perhaps on every second or third car (Tr. 296-297).
However, in this instance he did not know whether the brakes on any railcars were set (Tr. 304).
It is strange that the plant foreman identified by the operator as the supervisor of the loadout area,
did not know and did not ask about such an important matter.
In sum, therefore, none of the evidence is definitive or convincing with respect to whether
the brakes were set. However, it is possible to determine the existence of a violation without
relying upon the unpalatable evidence presented by the parties. This is so because the parties
have incorrectly framed the issue to be resolved and misunderstood the question that needs to be
asked and answered. The mandatory standard requires that railcars be held effectively by brakes.
If brakes are not set, they obviously will not hold the cars effectively. But even if brakes are set,
they must be set so as to hold the cars effectively. Therefore, the issue is not whether brakes
were set, but whether the railcars were held effectively by the brakes.2 The ten parked railcars
moved forward when the four additional cars were pushed into them (Stip. 14, Tr. 141). As ·
Stipulation No. 13 recognizes, Hobbs stated that in pushing the four cars he was acting in
accordance with normal procedures. At the hearing Hobbs testified that for 24 years he had been
pushing cars from the railroad crossing down toward the scale (Tr. 142). His statements are
uncontradicted. Therefore, there was nothing unusual about this case where four cars were
pushed forward to couple with ten cars already attached to the locomotive. In this instance,
however, the motion of the four cars caused the ten cars to move forward and push against the
locomotive which then moved ahead, running over Anderson and killing him. Accordingly, the
brakes did not hold the railcars effectively or the cars would not have moved. 3 As set forth
below, the brake on the locomotive was not set, but that did not cause the cars to move forward
in the first instance. The cars may have kept on moving because the locomotive brake was not

2

There was evidence that general industry practice was to set every third brake (Tr. 92,
221). However, even assuming this were so, the mandatory standard is not premised upon
general industry practice. It requires that the brakes hold the cars effectively. Testimony was
uncontradicted that the cars would have been held effectively if brakes on every car had been set
(Tr. 148, 199).
3

At an early point in the hearing, operator's counsel stated that he would produce
witnesses who would testify in the operator's favor on the interpretation of "effectively" (Tr. 89).
But he did not do so. Inspector Wriston testified that effectively holding would be holding under
the working circumstances that were present (Tr. 89). He further stated that effectively holding
means holding when a sitting piece of equipment is hit by other equipment, if such an
occurrence is normal activity (Tr. 89-90). As noted, Hobbs' testimony demonstrated that pushing
the four cars forward with the loader was normal activity.

82

set, but they moved initially because their brakes, whether set or not, did not hold them
effectively. This was a violation of the mandatory standard.
B. Significant and Substantial

A violation is significant and substantial, if based on the particular facts surrounding the
violation, there exists a reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature. Arch of Kentucky, 20 FMSHRC 1321, 1329
(December 18, 1998); Cyprus Emerald Resources. Inc., 20 FMSHRC 790, 816 (August 1998);
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981). In Mathies Coal Co., 6 FMSHRC 1
(January 1984), the Commission held that in order to establish a significant and substantial
violation of a mandatory standard the Secretary must prove : (1) the existence of an underlying
violation; (2) a discrete safety hazard-that is, a measure of danger to safety-contributed to by the
violation; (3) a reasonable likelihood that the hazard contributed to will result in an injury; and
(4) a reasonable likelihood that the injury in question will be of a reasonably serious nature. The
Commission's requirements for a finding of significant and substantial have been recognized
and accepted by the courts. Buck Creek Coal Inc. v. FMSHRC, 52 F.3d 133, 135-136 (1'h Cir.
1995); Austin Powder. Inc. v. Sec, of Labor, 861 F.2d 99, 103 (5th Cir. 1988); Consolidation Coal
Co. v. FMSHRC, 824 F.2d 1071, 1075 (D. C. Cir. 1987). The Commission itself has declined
the invitation to change the test. United States Steel Mining Co., 18 FMSHRC 862, 865-866
(June 1996)~ Energy West Mining, 15 FMSHRC 1836, 1839 (Sept. 1993); Texas Gulf Inc., 10
FMSHRC 498, 500 n. 4 (April 1988).
In this case the first requirement is met because then~ was a violation. The second
element also is satisfied because the violation contributed to the danger that the cars would move
forward and together with the locomotive hit someone. I also find that the failure of the brakes to
effectively hold the cars created a reasonable likelihood of an injury and the reasonable
likelihood that the injury would be of a reasonably serious natme. The cleaning of the scales
reqt1ired Anderson and Jones to work on or next to the rails directly in front of the locomotive.
In fact, a fatality occurred. The movement of the cars was the precipitating factor setting off a
chain of events which ended in Anderson's death. The violation was significant and substantial
and very serious.
C. Negligence and Unwarrantable Failure

As explained in detail infra, I find that Reese, the plant foreman, was the responsible
supervisor of the loadout area. It was his obligation to insure that the railcars were held effectively
by the brakes. However, Reese did not know whether brakes on the railcars had been set (Tr. 304).
In addition, he stated that as a general matter brakes were not set on every car, but just on some (Tr.
296). Brakes could be set on every other car or every third car (Tr. 296-297). Based on this
testimony it appears that the standard for determining the number of brakes to set apparently was
very flexible. Therefore, as the person in charge, Reese had a particular duty to make certain that
sufficient brakes were set to hold the cars effectively. This crucial determination was not one that
could be left to a non supervisor. I find that Reese was negligent in not properly performing his
supervisory tasks and that as a member of mine management, his negligence is attributable to the
operator.
I do not however, believe that the negligence in this case rises to the level required for a

83

finding of unwarrantable failure. The Commission has defined unwarrantable failure as
aggravated conduct constituting more that ordinary negligence. Emezy Mining Cor;p.,
8 FMSHRC 1997, 2001 (Dec. _1987). It is characterized by such conduct as reckless disregard,
intentional misconduct, indifference or serious lack of reasonable care. Id. at 2003-04; Cyprus
Emerald Resources, supra at 813; Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194 (Feb.
1991).
The inspectors found unwarrantable failure because they said the operator's past practice
was not to set the brakes on railcars. However, the evidence they provided was not convincing.
Inspector Wriston gave conflicting testimony. He first stated that Jones had told him that cars
were dropped without the brakes being set, but then admitted he did not definitely know what the
past practice was (Tr. 60-61, 74). Subsequently, he stated that Parsons had told him about past
practice(Tr. 84). Inspector Slayton also testified that Parsons told him that past practice was not
to set brakes on the railcars. As explained above, this testimony from the inspectors has no
probative value because Parsons was not called as a witness. Moreover the inspectors' notes do
not indicate that Parsons was asked or said anything about past practice. Inspector Slayton also
testified that Hobbs told him that past practice was not to set the brakes, but here again, the
inspector's notes do not contain such information (Tr. 187-188, 194). Inspector Slayton stated
that Moss had told them about past practice, but then said he was not sure that Moss had said this
(Tr. 194). 4 If the inspectors had been told about past practice in their interviews as they alleged,
their notes surely would have contained such information. The fact that the notes are silent about
past practice renders the testimony of the inspectors suspect and unworthy of belief.
Accordingly, the evidence of record does not establish the operator's past practice with respect to
setting brakes on railcars. Since there is nothing else in the record to support the allegation of
unwarrantable failure, that finding must be vacated.
Order No. 4551642

Existence of a Violation
As set forth above, the cited mandatory standard, 30 C.F.R. § 56.14207, requires that a
locomotive shall not be left unattended unless the controls are placed in the park position and the
parking brake is set Inspector Wriston testified in accordance with his notes that he had been
told by Parsons and Jones that the brake had not been set (Tr. 42-44). However, Inspector
Slayton's notes state that Moss had parked the locomotive and set the brake when he parked it
(Ex.h. 11). Inspector Slayton also testified that Moss told him the brake had been set (Tr. 197198, 207). Moss testified that when he parked the locomotive, he set the brake (Tr. 109,122).
FinaUy, Jones testified that Anderson told him to release the brake (Tr. 248, 250). I find Jones a
credible witness on this point and I accept his testimony that he released the brake. Obviously,
the brake could not have been released unless it was set. There is no dispute that the locomotive

4

The inspectors differed in their accounts of their interview with Moss. Inspector
Wriston said they only asked Moss two questions, one of which was whether he agreed with
everything Jones had said (Tr. 79-80). But Inspector Slayton testified about many statements that
Moss allegedly made to him in the interview (Tr. 172-173, 200). These differences reflect poorly
upon the veracity of the inspectors.

84

was unattended when the accident occurred. Accordingly, I find that a violation occurred.

B. Significant and Substantial
The four step test required for a finding of significant and substantial has already been set
forth. In this case the first requirement has been met. The second requirement is also met
because the release of the locomotive brake contributed to the danger that the locomotive and
cars would move forward and hit someone. I further find that the released brake created a
reasonable likelihood that a reasonably serious injury would result from the hazard that had been
created. The cleaning of the scales required Anderson and Jones to work on or next to the rails
directly in front of the locomotive. Indeed, a fatality occurred. Although the rail cars were not
held effectively by their brakes, the fact that the locomotive was not braked was a major factor in
the continued forward movement of the entire train which resulted in the accident and fatality.
Accordingly, I conclude that the violation was significant and substantial and very serious.

Negligence and Unwarrantable Failure
Inspector Wriston testified that the conduct of the operator was aggravated and constituted more than ordinary negligence because Anderson, the decedent, was mine management and
put himself in a position of great danger and failed to inform others of the work he was going to
perform (Tr. 72-73). Inspector Slayton also testified that there was an unwarrantable failme
because a supervisor was involved and others were exposed to the hazard (Tr. 188).
As set forth above, the locomotive's brake was not set because Anderson told Jones to
release it so more air pressure would be available to clean the scales. Based upon his knowledge
and experience, Anderson surely knew that releasing the brake created the risk that the locomotive would move forward, especially since cars were being dropped at the time and could be
expected to be pushed forward to couple with the locomotive. In addition, he failed to use
ava11able two way communication equipment to notify the loader operator that he was cleaning
the scales (Stip. 10, 12, 19, Tr. 98-99, 233, 305-306). Under these circumstances Anderson
displayed an extraordinary degree of recklessness, carelessness, indifference·and wilful misconduct. His actions fit all the terms used by the Commission to describe unwarrantable failure and
they constitute extreme negligence.
The issue is whether Anderson's very high degree of negligence and unwarrantable
failure are imputable to the operator. Under Commission precedent, the negligence of a rank and
file miner cannot be imputed unless the operator failed to discharge its responsibilities with
respect to training, supervision or discipline. U.S. Coal Inc. , 17 FMSHRC 1684, 1686 (Oct.
l 995); Fort Scott Fertilizer-Cullor Inc., 17 FMSHRC 1112, 1116 (July 1995). However, the
negligence of a supervisor is imputable to the operator unless the operator can demonstrate that
no other miners were put at risk by the supervisor's conduct and that the operator took reasonable
steps to avoid that particular class of accident. Nacco Mining Co., 3 FMSHRC 848, 849 (April
1981). The Commission also has stated that an agent's unexpected intentional misconduct may
result in a negligence finding against the operator where the lack of care exposed others to risk or
harm. Rochester & Pittsburgh, supra at 198. Tt is also well settled that an agent's conduct may
be imputed to an operator for unwarrantable failure purposes. Whayne Supply Company,
19 FMSHRC 447, 451 (March 1997); Rochester & Pittsburgh, supra at 197-198.

85

There is no dispute that Anderson received all applicable training and that he conducted
safety meetings with the loadout cre"V (Tr. 208, 236, 249, 276-277, 284-285, 287-289). There is
no suggestion that the operator did not fulfill its responsibilities with respect to supervision or
discipline of Anderson. Accordingly, if Anderson was a rank and file miner, his negligence
would not be imputable to the operator.

If Anderson was a supervisor, it must be determined whether the defense under Nacco
would be available to the operator. Jones testified that he was working in the immediate area
when the accident happened and that not long before the accident he had been on the tracks
working on the scales with Anderson to clean the scales (Tr. 247-248). At the moment of the
accident Jones was on the backhoe adjacent to the track (Tr. 258, 271, 275). The locomotive
brushed up against the backhoe, although it did not cause any damage or injury. However,
Reese, the foreman, agreed that it was possible for Jones to have been standing on the track
(Tr. 299). Based upon the foregoing, Jones' proximity to danger from the unbraked locomotive
is clear. He was in the immediate area and might well have been standing on the tracks. Even on
the backhoe, he was in danger. The locomotive could have hit the backhoe harder than it did or
Jones might have fallen off. Anderson's actions put Jones at serious risk. The Nacco defense
would not apply.
The determinative issue, therefore, is whether Anderson was a rank and file miner or a
person charged with responsibility for the supervision of miners or the operation of all or part of
a mine. The Commission has considered this issue on several occasions.

In U.S. Coal Inc., supra, a certified electrician suffered burns to his hand, when he failed
to deenergize or lock out equipment before he began his repairs. The Commission held that he
was not the operator's agent for purposes of imputing negligence. Although the electrician was
authorized to tell miners to stop working on dangerous equipment and to remove such machinery
from service, the Commission held that this evidence standing alone was insufficient to support a
finding that the electrician was an agent of the operator. The Commission stated that in this type
of case, it did not rely upon the job title or qualifications of a miner, but upon whether his
function was crucial to the mine's operation and involved a level of responsibility normally
delegated to management personnel. :W. at 1688. The Commission stated that the electrician's
negligent conduct occurred while he was repairing equipment, a routine assignment not encompassing managerial or supervisory responsibilities. Id.
In Ambrosia Coal & Construction Company. et al, 18 FMSHRC 1552 (Sept. 1996), the
Commission decided that an individual was an agent of the operator when he accompanied
inspectors on their inspections and attended close out conferences as the operator's representative, gave work orders to abate citations, was responsible to see that equipment repairs were
made, was paid a salary like management and did not receive extra pay for overtime like rank

86

and file miners, and was treated by the mine owner as a person in a responsible position. Id. at
1560-1561. Under these circumstances the Commission did not view as determinative the fact
that he did not have the authority to recommend hiring or firing, discipline employees, change
work schedules, or adjust pay and terms of employment. Id.
Thereafter, in Whayne Supply Company, supra, the Commission held that an experienced
-repairman who needed little supervision and helped less experienced employees, was not a
supervisor. The repairman had been fixing a bulldozer, but failed to secure certain parts of the
equipment and as a result became pinned under the equipment and was killed. He was working
alone and not supervising anyone when the accident occurred. The Commission stated that an
individual does not become a supervisor merely because he possesses greater skills and job
responsibilities than his fellow employees. Id. at 451. And the Commission identified traditional
indicia of supervisory responsibility as including the power to hire, discipline, transfer, and
evaluate employees, none of which were possessed by the repairman in that case. Id. The
Commission further noted that there was no evidence that the repairman controlled the mine or
any portion thereof. Id. The Commission stated that if the repairman could be considered
supervisory on the basis of his duty to evaluate a problem and repair it without supervision,
potentially all repair personnel would fall into the supervisory category. Id. at 452.
More recently, in REB Enterprises Inc., supra, the Commission decided that a leadman on
a highwall was not an agent of the operator where he did not have the authority to hire and fire
employees, did not assign equipment to employees and was not given any instructions regarding
discipline of employees. In addition, the Commission noted that there was no evidence that the
leadman was rurectly responsible for controlling acts of the miners on the high wall, that he was
responsible for their performance, or that he was responsible for the safety of miners and for
ensuring their compliance with the mandatory standards. Id. at 211-212.
The facts of this case are similar in some respects to those already considered by the
Commission. However, the instant situation viewed in its entirely, is distinguishable from prior
cases and appears to fall somewhere between those where agency and supervision were not found
and those where they were. Anderson assigned specific tasks to the miners ih the loadout area
and he had the authority to tell them how he wanted the job done and to stop them if he did not
like what they were doing (Tr. 139, 303-304). On the day of the accident he told members of the
loadout crew what tasks they should perform (Tr. 108, 139, 247). However, it was Reese, the
foreman, who decided and told Anderson what work was to be done each day (Tr. 303). And if
there was a problem with a miner Anderson, who could not discipline anyone, went to Reese
(Tr. 151, 264). Anderson could not change an individual's job or the equipment on the job
without permission (Tr. 282-283). Also, Reese visited the loadout area three or four times during
the shift to check on how things were going (Tr. 154, 267, 281 ). In addition, Anderson could not
hire, fire or evaluate miners in the loadout area and he was paid at an hourly rate (Tr. 151, 153154, 264, 281 ). There is no evidence that he acted or held himself out as the operator's representative in any capacity or that it was up to him to decide what action to take to abate citations. In
sum therefore, Anderson had somewhat more authority than the individuals in those cases where
the Commission has held there was no agency or imputable negligence. REB Enterprises Inc.,
supra; Whayne Supply Company, supra; U.S. Coal Inc., supra. But he did not have the level of

87

responsibility which the Commission has heretofore held sufficient to establish that an agency
relationship existed. Ambrosia Coal & Construction Company, m.
After careful consideration of the evidence, I find that Anderson did exercise a certain
degree of control over the loadout area and the miners who worked there. I further find,
however, that the control which he exercised and the responsibilities which were given to him
were tightly circumscribed. He did not decide what work was to be done and he did not set work
priorities. Although he assigned specific tasks and stopped work being done improperly, he did
not resolve any disputes occurring on site. And he was subject to constant supervision since the
foreman visited the area several times during the shift. He possessed none of the indicia
traditionally associated with a supervisory position such the authority to hire, fire, discipline or
evaluate. The fact that he was paid on an hourly basis demonstrates that the operator did not look
upon him as member of management. Under these circumstances, I conclude that Anderson was
not a supervisor and that therefore, his negligence cannot be imputed to the operator. I further
conclude that although Anderson had some authority, it cannot fairly be said that be was an agent
in control of a mfoe or part of a mine and that therefore, his unwarrantable failure conduct cannot
be attributed to the operator. Finally, since the general practice was to set the brake and because
the brake was initially set in accordance with that practice, the operator was not negligent.

Remaining Criteria
The Commission has held that each Commission judge must expressly consider and make
findings with respect to all six criteria. In addition, the Commission has made clear that the
judge bears the responsibility of insuring that the record is sufficient to allow him to discharge
his responsibilities. Sec. Labor on behalf of Kenneth Hannah. et al. v. Consolidation Coal Co.,
20 FMSHRC 1293, 1302 (Dec. 15, 1998). If the record or the judge's decision is found wanting,
reversal or remand wil I result. Id.
As set forth above, the parties have stipulated to good faith abatement. I accept the
stipulation and find that the operator demonstrated good faith in attempting to achieve rapid
compliance after notification of the violation.
As set forth above, the parties have stipulated to the quarry's number of employees and
annual tonnage. I accept the stipulation and based thereon find that the operator is large in size.
As set forth above, the parties have stipulated to the quarry ' s accident frequency rate and
the accident frequency rate for the industry. I accept the stipulation and find that the operator has
a very good history of previous violations.
As set forth above, the parties have stipulated that imposition of a penalty will not affect
the operator's ability to continue in business. I accept the stipulation and find that imposition of
a penalty will not affect the operator's ability to continue in business.

88

Penalty
After careful consideration of the evidence of record and my findings and conclusions
based thereon and with due regard for the six criteria, I determine that a penalty of $12,500 for
Citation No. 4551641 and a penalty of $2,000 for Order No. 4551642 are appropriate.
The post-hearing briefs filed by the parties have been reviewed. To the extent the briefs
are inconsistent with this decision, they are rejected.
Order
It is ORDERED that in accordance with stipulation 4 the finding of a violation for
Citation No. 4551643 is AFFIRMED.
It is further ORDERED that a penalty of $267 be ASSESSED for Citation No. 4551643.

It is further ORDERED that the finding of a violation for Citation No. 4551641 is
AFFIRMED.

It is further ORDERED that the significant and substantial designation for Citation
No. 4551641 is AFFIRMED.
It is further ORDERED that the finding of unwarrantable failure for Citation
No. 4551641 be VACATED.
It is further ORDERED that Citation No. 4551641 be MODIFIED from a 104(d)(l)
citation to a 104(a) citation and to reduce negligence from high to ordinary.

It is further ORDERED that a penalty of $12,500 be ASSESSED for Citation No.
4551641.

It is further ORDERED that the finding of a violation for Order No. 4551642 be
AFFIRMED.
It is further ORDERED that the significant and substantial finding for Order No.
4551642 be AFFIRMED.
It is further ORDERED that the finding of unwarrantable failure for Order No. 4551642
be VACATED.
It is further ORDERED that Order No. 4551642 be MODIFIED from a 104(d)(l) order
to a 104(a) citation and to reduce negligence from high to none.

89

It is further ORDERED that a penalty of $2,000 be ASSESSED for Order No. 4551642.
It is further ORDERED that the operator PAY a total penalty of$14,767 within 30 days
of the date of this decision.

•

\\
Paul Merlin
Chief Administrative Law Judge

Distribution:

(Certified Mail)

Leslie John Rodriguez, Esq., Fran Schleicher, Esq., Office of the Solicitor, U. S. Department of
Labor, 61 Forsyth Street, S.W., Room 7TIO, Atlanta, GA 30303
Henry Cbajet, Esq., Patton Boggs, L.L.P., 2550 M Street, NW., Washington, DC 20037-1350

/gl

90

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEYARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

January 25, 1999
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 95-333-M
A.C. No. 04-03425-05503 TIR
Washington Mine

v.
UNIQUE ELECTRIC,
Respondent

DECISION ON REMAND
BEFORE:

Judge Manning

In my original decision in this civil penalty proceeding, I held that Unique Electric
violated 30 C.F.R. § 57.12025 and I assessed a civil penalty of $400 for the violation, Unique
Electric, 19 FMSHRC 783 (April 1997). In the decision, I found that Unique Electric was a sole
proprietorship, without employees or assets, operated by Mr. Kim Warnock and that it was no
longer performing work at any mine. The Secretary of Labor appealed my decision to the
Commission on the basis that I improperly reduced the $8,500 civil penalty proposed by the
Secretary based on my analysis of the "ability to continue in business" criterion in section 11 O(i)
of the Federal Mine Safety and Health Act of 1997, ("Mine Act") (30 U.S.C. § 820(i)). The
Commission granted the Secretary's petition for review. The sin,gle citation.in this case was
issued following a fatal accident, as described in my original decision.
I. DECISION OF THE COMMISSION
In its decision, the Commission vacated my $400 penalty assessment in this case and
remanded the case to me for further proceedings consistent with its decision. Unique Electric,
20 FMSHRC 1119 (October 1998). The Commission vacated the penalty I assessed based on
concepts developed in its decisions in Sunny Ridge Mining Co., 19 FMSHRC 254, 271-72
(February 1997) andAmbrosia Coal & Construction Co., 19 FMSHRC 819, 823-24 (May 1997).
These decisions discuss how penalties should be assessed against agents of corporate mine
operators under section l lO(c) of the Federal Mine Safety and Health Act of 1997, 30 U.S.C.
§ 820(c). The $8,500 penalty in this case was proposed by the Secretary under section 110(a) of
the Mine Act. The Commission held that the present case is "akin to one brought against an
individual under section 1 l O(c) of the Mine Act" because Mr. Warnock, the owner of Unique
Electric, was self-employed at the time the citation was issued. 20 FMSHRC at 1122.

91

In its decision, the Commission directed that I reconsider the penalty taking into
consideration the six criteria set f.orth in section 11 O(i) of the Mine Act. 1 With respect to the
ability to continue in business criterion, the Commission directed that I consider "whether the
proposed penalty would affect Warnock's ability to meet his financial obligations." Id. With
respect to the size of the business criteri~n, the relevant inquiry is whether the penalty is
appropriate "in light of the individual's income and net worth." Ambrosia, 19 FMSHRC at 824.
In Sunny Ridge, the Commission set forth its analysis with respect to penalties brought against
individuals as follows:

The criteria regarding the effect and appropriateness of a penalty
can be applied to individuals by analogy, and we find that such an
approach is in keeping with the deterrent purposes of penalties
assessed under the Mine Act. In making such findings, judges
should thus consider such facts as an individual's income and
family support obligations, the appropriateness of a penalty in light
of the individual' s job responsibilities, and an individual's ability
to pay. Similarly,judges should make findings on an individual's
history of violations and negligence, based on evidence in the
record on these criteria. Findings on the gravity of a violation and
whether it was abated in good faith can be made on the same
record evidence .... "

19 FMSHRC at 272.
The Commission further analyzed how penalties shouid be assessed against individuals in
Wayne Steen, employed by Ambrosia Coal & Construction Co., 20 FMSHRC 381, 385--86 (April
1998). The Commission stated that ~'our judges must engage in a two-step ana1ysis... " as
follows:
first, they must determine {an individual's] household financial
condition. Then they must make findings on the ... "size" and
"ability to ,continue in businessn criteria on the basis of fhe
"[individual's] share of his or her h011seho1d's net worth, income,
and expenses.

Id.

1

The criteria are "the [mine] operator's history of previous violations, the appropriateness
of such penalty to the size of the business of the operator charged, whether the ·operator was
negligent, the effect on the operator's ability to continue in business, the gr.avity ofthe violation, and
the demonstrated good faith ofthe person charged in attempting to :achieve rapid compliance after
notification of a violation." 30 U.S.C. ·§ 820(i).

92

II. PROCEEDINGS ON REMAND
On October 26, 1998, I ordered Mr. Warnock to provide me with information concerning
his income, financial obligations, and net worth. 20 FMSHRC 1241 (October 1998). I asked for
a listing of his major assets and liabilities, indicating which assets were held jointly with his wife
and which liabilities were joint obligations. I also asked him to describe his "family support
obligations." Finally, I asked for a copy of his Federal tax return so that l could verify the
information submitted. This information was submitted to me. I sealed the tax returns submitted
by Mr. Warnock.

A.

Information Supplied by Mr. Warnock

The information submitted shows that all assets and liabilities of Mr. Warnock are shared
jointly with his wife, as follows:
I.

Major Assets

a. Home - The Warnocks own a home that is valued at about $83,000. The
present mortgage is about $69,900 and the monthly payment is $735. Thus, their equity in the
home is about $13,100.
b. Automobile - The Warnocks own a car that is valued at about $8,500. The
outstanding loan on the car is about $8,000 and the monthly payment is $250. Thus, their equity
in the car is about $500.
c. Trailer Recreational Vehicle (5 111 Wheel) -The Warnocks own an R.V. that is
valued at about $7,000. The outstanding loan on the R.V. is about $6,000 and the monthly
pay~ent is $120. Thus, their equity is about $ 1,000.
d. Truck - The Warnocks own a truck that is valued at about $5,700. The loan
has been paid. Thus, their equity is about $5,700.
2.

Major Liabilities

a. Loans - In addition to the home mortgage and loans listed above, the Warnocks
owe about $6,000 on a Visa charge card. They make a monthly payment of about $300.
b. Monthly payments - The Warnocks' monthly payments for the assets listed
above including the Visa bill is about $1,400. In addition, they estimate that their monthly
payments for other basic goods and services to be about $1 ,100. These payments include the cost
of utilities, phone service, life and health insurance, auto insurance, food, and gasoline. The total
monthly payments are about $2,500.

93

3.

Income

The citation in this case was issued in September 1994. In that year, the Warnocks'
household adjusted gross income was about $32,000. Of this amount, about $20,000 was from
earnings by Mr. Warnock from Unique Electric.
ln 1997, the most recent year for which tax returns are available, the household adjusted
gross income was about $70,000. In September 1997, Mr. Warnock took a new job and his
monthly gross income was about $2,880. This new position is closer to home but it pays
significantly less than the job he held before September 1997. As of the end of 1997,
Mr. Warnock's gross ammal income was about $34,500. At the end of 1997, Mrs. Warnock's
gross monthly income was about $1,360, or about $16,300 annually. Thus, as of December
1997, the Warnocks' gross annual income from employment was about $50,800. As of
December 1998, Mr. Warnock's gross monthly wage is $2,400, about $400 lower than in 1997.
4.

Financial Condition

The household net worth of the major assets shown above is about $20,300. The
household monthly payment for loans, insurance, utilities, telephone, food, and gasoline is about
$2,500 per month or about $30,000 per year. The household gross income is less than $50,800.
The information supplied by the Wamocks indicates that all assets and liabilities are joint.
There is no indication whether the Warnocks are supporting any children, so I assume that there
is no such suppo1t obligation. In his submission, Mr. Warnock states that after paying taxes and
monthly bills, the household had about $700 of discretionary income per month to cover other
essentials such as non-reimbursed medical expenses, as well as nonessential items and services.

B.

Response of the Secretary of Labor

In her response to Mr. Warnock's submission, the Secretary contends that the information
supplied is "materially incomplete" with regard to Mr. Warnock's net wo1th. Specifically, she
states that Mr. Warnock's submission does not indicate whether he owns "any additional assets,
including any investments such as additional real estate, IRA's, 401(k)'s, [or] vested pension
assets .... " Counsel states that without such information, the Secretary cannot make any
"meaningful submission regarding the appropriate amount of penalty .... " The Secretary provided
an affidavit t hat the Department of Labor uses to determine whether a civil penalty should be
reduced due to financial hardship and suggests that Mr. Warnock should be required to fill it out
or to provide a swom statement that he has no interest in any additional assets.

III. ANALYSIS AND PENALTY ASSESSMENT
l find that Mr. Warnock provided sufficient information on which I can assess a civil
penalty under the Commission' s remand order. In its decision, the Commission stated that, when
I evaluate the ability to continue in business criterion, I should consider whether the proposed

94

penalty would affect Mr. Warnock's ability to meet his financial obligations, and that when I
evaluate the size criterion, I should consider Mr. Warnock's income and net worth. I have
reviewed the Wamocks' tax returns and I am satisfied that the information submitted is accurate
and provides a good outline of bis financial condition. The 1997 tax return shows that the
Wamocks' earned minimal interest, and no dividends or capital gains. My examination of the
tax return also shows that they do not own any real estate other than their home. When assessing
a penalty, I will assume that the Wamocks have a checkfag account and some tax sheltered
savings for retirement in the form of an IRA, 40 I (k), or a vested retirement plan that is
commensurate with their economic profile.
In assessing a civil penalty, I must consider all six penalty criteria. I review each of them
below. For the criteria that are not at issue on remand, I incorporate my findings from my
original decision.
A.

The Operator's History of Previous Violations

Neither Unique Electric nor Mr. Warnock has any history of previous violations of the
Mine Act or the Secretary's safety and health standards.

B.

The Appropriateness of the Pe·nalty to the Size of the Business of the
Operator

There is no dispute that Unique Electric was a smaJl electrical contractor operated by
Mr. Warnock. Unique Electric was a sole proprietorship without any employees or assets.
Unique Electric was simply the name that Mr. Warnock used when he provided services to his
customers; it was not a separate legal entity. Mr. Warnock was a mine "operator" under section
3(d) of the Mine Act because he was an "independent contractor performing ... services at [a]
mine." 30 U.S.C. § 802(d). I have considered Mr. Warnock's share of the household income
and net worth when analyzing this criterion.

C.

Whether the Operator was Negligent

The citation in this case was issued under section 104(d)(l) of the Mine Act and charged
that the violation was caused by the unwarrantable failure of Unique Electric to comply with
section 57.18025. At the hearing, the Secretary did not present any evidence with respect to the
unwarrantable failure allegation in the citation. Accordingly, I vacated the unwarrantable failure
allegation and modified the citation to a section 104(a) citation. I found that Mr. Warnock was
negligent in failing to ground the pump circuit in accordance with his normal practice.

D.

The Effect on the Operator's Ability to Continue in Business

The Commission held that I should consider "whether the proposed penalty would affect
Warnock's abil ity to meet his financial obligations" when analyzing this criterion. 20 FMSI-fRC
at 1122 (emphasis added). Given the financial profile provided by Mr. Warnock, which J believe

95

to be reasonably accurate, I find that a $8,500 penalty would affect his ability to meet his
financial obligations. If I determined that such a penalty was appropriate after considering all six
of the penalty criteria, I would allow Mr. Warnock to pay the penalty in installments over a
period of time. As discussed below, however, I find that such a penalty is not appropriate.

E.

The Gravity of the Violation

I found that the violation was serious and was of a significant and substantial nature.

F.

Demonstrated Good Faith of the Person Charged in Attempting to Achieve
Rapid Compliance after Notification of the Violation

I found that the violation was abated in good faith. The violation was abated by replacing
the electric pump with a compressed air pump. Because it is not clear to what extent Warnock
was involved in the abatement, this criterion is not a major factor in my penalty assessment.
Mr. Warnock testified that he recommended that an air pump be used instead of an electric pump
when he was originally asked to install the pump. (Tr. 75, 372-73).

G.

Determination of an Appropriate Civil Penalty

In determining an appropriate penalty, I take into consideration my findings with respect
to all six of the criteria. As directed by the Commission, I have not assumed that because Kim
Warnock no longer provides services to the mining industry, no deterrent purpose would be
served by the penalty proposed by the Secretary or any other penalty. 20 FMSHRC at 1123.
I find that the Secretary's proposed penalty is not appropriate for a number ofreasons.
First, Unique Electric was an extremely small business, as described above and in my original
decision. The proposed penalty was not appropriate given Mr. Warnock's income and net worth.
Second, Unique Electric had no history of previous violations. Third, the Secretary did not
establish that the violation was a result of Unique Electric's unwarrantable failure. This fact
directly relates to the negligence criterion and it was a major factor in my assessment of a penalty
in my original decision and in this decision. Fourth, the proposed penalty would affect
Mr. Warnock's ability to meet his financial obligations.
As stated above, the "good faith" criterion was not a major factor in my penalty
assessment. Finally, I considered the gravity criterion. This criterion is extremely important
because it takes into consideration the hazards created by the violation. I reemphasize my
finding that the violation was serious and was of a significant and substantial nature.
The penalty proposed by the Secretary was "specially assessed" under 30 C.F.R. § 100.5.
The Secretary usually proposes civil penalties for S&S violations using the formula set forth in
section 100.3. Section 100.5 gives the Secretary wide discretion to "specially assess" penalties.
Penalties proposed under section 100.5 are generally higher than p~nalties proposed under
section 100.3. Among the factors that the Secretary considers when deciding whether to

96

specially assess a penalty are whether the violation involves a fatality or serious injury and
whether the citation aUeges an unwarrantable failure. (30 C.F.R. § 100.S(a) & (b)). As stated
above, I vacated the Secretary's unwarrantable failure determination. At the hearing, the
Secretary maintained that Mr. Warnock was " not being charged with responsibility for" the
fatality. (Tr. 414, 28).

If the Secretary had proposed the penalty in 1995 under the "regular assessment" formula
in section 100.3, the proposed penalty would have been $292 (41 points) using Inspector
Pederson's high gravity and high negligence determinations, without a 30% reduction for good
faith abatement. I am not bound by the Secretary's penalty regulations. I present this
information solely to show that establishing an appropriate civil penalty using the criteria is not
an exact science and that different techniques yield different penalties.

I find that a penalty of $400 is appropriate for the citation in this case; Citation No.
3910427 issued September 9, 1994. I reach this conclusion taking into consideration all six
penalty criteria. The criteria that resulted a lower assessment than that proposed by the Secretary
are: ( l) history of previous violations; (2) appropriateness of the penalty to the size of the
business (income and net worth); (3) the negligence of the operator; and (4) the effect of the
penalty on the ability to stay in business (ability to meet financial obligations).

IV. ORDER

Mr. Kim Warnock, acting on behalf of Unique Electric, is ORDERED TO PAY the
Secretary of Labor the sum of $400.00 within 60 days of the date of this order, if he has not
already done so. Upon payment of this penalty, this case is DISMISSED.

Richard W. Manning
Administrative Law Judge

Distribution:
Jan M. Coplick, Esq., Office of the Solicitor, U.S. Department of Labor, 71 Stevenson St. , Suite
1110, San Francisco, CA 94 105-2999 (Certified Mail)
Mr. Kirn Warnock, 1136 Cedar Street, Shasta Lake City, CA 96019 (Certified Mail)
RWM
97

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET, N. W., 6™ FLOOR
WASHINGTON, D. C. 20006-3868

January 26, 1999
SECRETARY OF LABOR,

CIVIL PENALTY PROCEEDING

MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. VA 98-75-M

Petitioner

A. C. No. 44-00061-05536

V.

LESUEUR-RICHMOND SLATE

Richmond-Arvonia Quarry

CORPORATION,
Respondent

ORDER OF DISMISSAL

Before: Judge Merlin
This case is a petition for the assessment of civil penalties filed by the Secretary of Labor
under section 105(a) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815(a).
The operator bas filed a motion to dismiss the penalty petition on the ground that the
Secretary fai led to fil e the petition timely.
This case involves two orders that were issued on March 17, 1998, under section
104(d)(2) of the Act, 30 U.S.C. § 814(d)(2), for alleged violations of mandatory standards.
On July l 5, 1998, the Secretary issued a notice of proposed civil penalty assessments.
According to the certified mail return receipt, the operator received the notice of proposed civil
penalties on July 22, 1998. The operator contends that it timely contested this assessment by
letter dated July 23, 1998, and it has provided a copy of the letter together with a certified mail
receipt signed by an MSHA employee showing that on July 27, 1998, the letter was received.
29 C.F.R. § 2700.26. Based upon the receipt date, the 45 day period allowed for filing the
penalty petition expired on September 10, 1998. 29 C.F.R. § 2700.28.
The Solicitor advises that MSHA' s Civil Penalty Office has no record of receiving the
July 23 letter. MSHA mailed a demand letter for payment on September 23, 1998, and on
September 28, 1998, counsel for the operator faxed to MSHA a copy of the July 23 letter. The
faxed copy is the only record MSHA has of the operator's contest. Thereafter, the Civil Penalty
Office changed the status of the case from closed to open and treated September 28 as the date of
receipt of the hearing request. The penalty petition was filed on November 6, 1998, which is
within 45 days of September 28.

98

Under standards established by the courts, the operator is only required to use a method to
effectuate service that is reasonably calculated under all the circumstances to apprise the
interested party of the pendency of the action. Mullane v. Central Hanover B. & T. Co., 339 U.S.
306 (1950). Certified mail has been held to satisfy the due process due a litigant or prospective
litigant. Fuentes-Argueta v. I.N.S., 101 F.3d 867, 872 (2nd Cir. 1996); U.S. v. Clark, 84 F.3d
378, 381 ( 10th Cir. 1996); Sarit v. U.S. Drug Enforcement Admin., 987 F.2d 10, 14-15 (1st Cir.
1993). Moreover, the courts have recognized that due process does not require that the interested
party actually receive notice. In Re Blinder. Robinson & Co., Inc., 124 F.3d 1238, 1243 (10th
Cir. 1997); Fuentes-Argueta v. I.N.S., supra at 872; U.S. v. Clark, supra at 381; Katzson Bros ..
Inc. v. U.S.E.P.A., 839 F.2d 1396, 1400 (10th Cir. 1988); Weigner v. City of New York, 852
F.2d 646, 650 (2nd 1988); Stateside Machinery Co .. Ltd v. Alperin, 591F.2d234, 241 (1979).
The certified mail receipt demonstrates that the operator's request for hearing was
properly mailed and served. The receipt also establishes that on July 27, 1998, MSHA received
the hearing request. See, Brian Forbes, 20 FMSHRC 461 (April 1998). The Solicitor does not
challenge the validity of the certified mail receipt and he does not dispute that on July 27 the
contest was received. He merely states that MSHA has no record of receiving the contest and
submits an affidavit from the Acting Chief Civil Penalty Compliance Office setting forth general
procedures for handling contests. Based upon this record, I find that service by the operator was
proper and complete on July 27. I reject the Solicitor's contention that MSHA did not receive
notice of the operator' s contest until September 28. The fact that MSHA may have misplaced,
misfiled or lost the contest does not render service invalid and does not alter the date the contest
was filed. Accordingly, the penalty petition was untimely.
The Commission permits late filing of penalty petitions where the Secretary demonstrates
adequate cause for the delay and where the respondent fails to show prejudice from the delay.
Salt Lake County Road Department, 3 FMSHRC 1714, 1716 (July 1981 ). The Secretary must
establish adequate cause for the delay in filing, apart from any consideration of whether the
operator was prejudiced by the delay. Rhone-Poulenc of Wyoming Co., 15 FMSHRC 2089 (Oct.
1989). Adequate cause has been found in a number of situations._ See e.g. fytedicine Bow Coal
Co., 4 FMSHRC 882 (May 1982); Wharf Resources USA Incorporated, 14 FMSHRC 1964
(November 1992); Fisher Sand and Gravel Company, 14 FMSHRC 1968(November1992);
Roberts Brothers Coal Companv, 17 FMSHRC 1103 (June 1995); Lone Mountain Processing
Incorporated, 17 FMSHRC 839 (May 1995); Austin Powder Company, 17 FMSHRC 841 (May
1995); Ibold Incorporated, 17 FMSHRC 843 (May 1995); Secretary of Labor v. Roger
Chistensen, 18 FMSHRC 1693 (August 1996).
In this case, the Solicitor does not allege adequate cause for late filing and therefore, he
offers no reasons why the operator's contest was not recorded when it was received. The
Solicitor' s sole basis for opposing dismissal is the argument that the date of filing for the contest
should be the date MSHA finally recorded receipt. As I have already held, MSHA's errors or
lapses do not control filing dates. If the Solicitor had come forward with reasons sufficient to
demonstrate adequate cause for not recording receipt, as Solicitors have done in the past, the
result here might have been different.

99

In light of the foregoing, it is ORDERED that the operator's motion to dismiss be
GRANTED and that this case be DISMISSED.

c:
Paul Merlin
Chief Administrative Law Judge
Distribution: (Certified Mail)
Javier I. Romanach, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson
Boulevard, Room 516, Arlington, VA 22203
Adele L. Abrams, Esq., Patton Boggs, L.L.P., 2550 M Street, N.W., Washington, DC 20037
/gl

100

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3993/FAX 303-844-5268

January 29, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 98-42-M
A. C. No. 39-00226-05512

V.

SWEETMAN CONSTRUCTION CO.,
Respondent

Summit Pit

DECISION
Appearances: Mark Nelson, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner~
Robert Portice,
Sioux Falls, South Dakota,
for Respondent.
Before:

Judge Cetti

This case is before me upon a petition for assessment of civil penalties under sections
105(d) and 110 of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. The
"Mine Act." The Secretary of Labor, on behalf of the Mine Safety and Health Administration,
(MSHA), charges Sweetman Construction Company with violating five mandatory safety
standards set forth in 30 C.F.R. Part 56 concerning sand and gravel mining operations. At the
hearing, two of the citations were accepted by Respondent, three citations were fully contested
and, after presentation of documentary and testimonial evidence by both parties, were submitted
for decision.
STIPULATIONS
A. Sweetman Construction Co. is engaged in mining and selling of sand and gravel in
the Unjted States, and its mining operations affect interstate commerce.

101

B. Sweetman Construction Company is the owner and operator of the Summit Pit,
MSHA l.D. No. 39-00226.
C. Sweetman Construction Company is subject to the jurisdiction of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. ("the Act").
D. The Administrative Law Judge has jurisdiction in this matter.
E. The subject citations were properly served by a duly authorized representative of the
Secretary upon an agent of Respondent on the date and place stated therein, and may be admitted
into evidence for the purpose of establishing their issuance, and not for the truthfulness or
relevancy of any statements asserted therein.
F. The exhibits to be offered by Respondent and the Secretary are stipulated to be
authentic but no stipulation is made as to their relevance or the truth of the matters asserted
therein.
G. The proposed penalties will not affect respondent's ability to continue in business.
H. Respondent demonstrated good faith in abating the violations.
I. Sweetman Construction Co., is a mine operator with a total of 155,789 total hours
worked in 1997 with 18,251 hours worked at the Summit Pit.

J. The certified copy of the MSHA Assessed Violations History accurately reflects the
history of this mine for the two years prior to the date of the citations.

The Inspection
Mine Inspector Larry Larson inspected Respondent's Summit Plant on October 15, 1997.
The plant had one shift with eight men working ten-hour days, five days a week. Inspector
Larson stated he was there to make a "regular" inspection with special emphasis on power
haulage equipment. The power haulage equipment consisted of two trucks that were inside the
yard and two front-end loaders that were running when he arrived at the plant at 8 a.m. He
completed his inspection by 1 p.m. and issued five citations for violations he observed at the
plant.

C itation Nos. 7915818 (headlights) a nd 7915819 (windshield wiper s)
Both citations allege defects Inspector Larson found on a certain white construction yard
truck company #404. Both citations charge the Respondent with a violation of the provisions of
30 C.F.R. § 56. 14100(b) which reads as follows:

102

(B) Defects on any equipment~ machinery, and tools that affect
safety shall be corrected in a timely manner to prevent the creation
of a hazard to persons.
Citation No. 7915818 charges nonfunctional headlights on the white yard truck and reads
as follows:
The White constructor yard truck company #404 did not have the
head lights being maintained in a functional condition. This truck
is used on a daily basis when the plant is running, to empty
material from the bunkers. Safety items must be maintained or
repaired in a timely manner.
Citation No. 7915819 charges a violation of the same safety standard for defects on the
same white yard truck consisting of nonfunctioning windshield wipers. The citation states:
The White constructor yard truck company #404 did not have the
wind shield wipers ·being maintained in a functional condition.
This truck is used on a daily bas.is when the plant is running, to
empty material from the bunkers. Safety items must be maintained
and or repaired in a timely manner.
I credit the testimony of Federal Mine Inspector Larson. About three hours after
commencing his inspection, Inspector Larson checked out the White truck #404 which he
observed under a hopper with the gate open and material running into the .truck. Mr. Lien, the
driver of the truck, told the inspector that he made a preshift inspection of the truck that morning
and checked everything out. Mr. Lien did not indicate there was anything wrong with the truck.
It is undisputed that, upon checking the truck, the inspector found that the headlights and
the windshield wipers were not functional. The inspector determined that both of these defects
affect safety and were not corrected in a timely manner. The operator had trouble trying to get
the windshield wipers working. A can of WD 40 was used to spray the windshield wipers in an
attempt to make them functional. After starting up the truck, a "big air leak" was discovered in
the air- pressure system that activates the windshield wipers. The truck had to be taken to the
plant's garage where the necessary repair and maintenance work was done to abate the citation.
On being asked how the nonfunctional headlights and windshield wipers affected safety,
the inspector replied in pertinent part as follows:
... in South Dakota we all know that the storms blow in in the
summertime very quickly. I have seen storms in South Dakota
here where they will come in, and it gets black and day - black as
night and the headlights and everything come on - or the street

103

lights will come on It's so dark. And these deluges, they might last
15, 20 minutes and put a lot of rain down. So I feel that this plant
is not going to shut down for a 15 minute rainstorm, and that the
windshield wipers would be very handy to have during a rain
storm, and the lights for the visibility of the truck out in the yard.

Clearly, the maintenance and the timely repair of headlights and windshield wipers on a
haulage yard truck is an important step in avoiding a hazard not only to the drivers but also to
persons that are in and around the mine property. Defects which make the headlights and/or
windshield wipers of a yard haulage truck nonfunctional affect safety and timely correction is
required by the cited safety standard. The evidence established that this was not done. I find
these were two separate violations of30 C.F.R. § 56.14100(b). Both citations are affirmed.
Citation No. 7915820 - (Berms at elevated dump site)

This citation charges the operator with an S&S violation of30 C.F.R. § 56.9301 which
provides as follows:
Berms, bumper blocks, safety hooks, or similar impeding devices
shall b.e provided at dumping locations where there is a hazard of
overtravel or overturning.
The citation alleges a violation of the cited standard as follows:
There were no berms, bumper blocks or similar restraints on the
elevated mason sand stockpile, to keep equipment from backing or
driving over the edge of the dump site and overturning. This
elevated stockpile is of sufficient height that the operator of the
piece of equipment could get seriously injured if a roll over should
occur. Persons in mobile equipment are in and around this
elevated stockpile on a daily basis when the plant is running.
Inspector Larson testified that there were no berms, bumper blocks or similar restraints on
the elevated mason sand stockpile dump site to keep mobile equipment from backing or driving
over the edge of the dump site and overturning. The inspector observed that there was no berm
of any kind at the dump site at the end of the mason sand stockpile ramp and only a 10- inch
berm of mason sand along the side of the ramp. To comply with the regulations, a berm must be
axle height of the mobile equipment that traveled up the ramp to the elevated dump site. To meet
this requirement in this case, the height of the berm would have to be at least 2 Yz feet high.
Inspector Larson also rebutted testimony by Respondent that wind may have blown away the
mason sand berm. Inspector Larson was of the opinion that winds of up to 37 miles per hour
would not cause more than a slight deterioration of the berm.

104

The evidence clearly established a violation of 30 C.F.R. § 56.9301.
Significant and Substantial Violations
Inspector Larson testified the dump site was close to 15 feet high and stated that the
elevated dump site was of sufficient height that the driver of mobile equipment could get
seriously injured if a roll-over should occur. Persons in mobile equipment are in and around this
elevated stockpile on a daily basis when the plant is running.
I agree with Inspector Larson's opinion that if the dump site was left unbermed, it was
reasonably likely that an accident of a serious nature would occur. I find that the lack of
adequate berms on the elevated stockpile dump site was a significant and substantial violation of
the cited safety standard. A "significant and substantial" (S&S) violation is described in section
104(d)(l) of the Act as a violation "of such nature as could significantly and substantially
contribute to the cause and effect of a coal or other mine safety or health hazard." 30 U.S.C.
§ 814(d)(l). A violation is properly designated as "significant and substantial" if, based on the
particular facts surrounding that violation, there exists a reasonable likelihood that the hazard
contributed to will result in an injury or illness of a reasonably serious nature. Cement Division,
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981). In Mathies Coal Co., 6 FMSHRC 1,
3-4 (January 1984), the Commission further explained:
In order to establish that a violation of a mandatory safety
standard is significant and substantial under National Gypsum the
Secretary must prove: (1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard - that is, a measure of
danger to safety - contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury in question will be of
a reasonably serious nature.

Id. At 3-4 (footnote omitted); accord Buck Creek Coal, Inc. v. FMSHRC, 52 F.3d. 133, 135 (71h
Cir. 1995);AustinPower, Inc. v. Secretary ofLabor, 861F.2d99, 103 (5'" Cir. 1988) (approving
Mathies criteria).
The third element of the Mathies formula requires that the Secretary establish a
reasonable likelihood that the hazard contributed to will result in an event in which there is an
injury (US. Steel Mining Co., 6 FMSHRC 1834, 1836 (August 1984). The likelihood of such
injury must be evaluated in terms of continued normal mining operations without any
assumptions as to abatement. US Steel Mining Co., Inc., 6 FMSHRC 1573, 1574 (July 1984);
See also Halfway, Inc., 8 FMSHRC 8, 12 (January 1986) and Southern Ohio Coal Co., 13
FMSHRC 912, 916-17 (June 1991).

105

I credit Inspector Larson's testimony and find that the evidence presented by Petitioner
established each of the elements required to show that this was an S&S violation of30 C.F.R.
§ 56.9301.
Citation Nos. 7915816 and 7915817 Were Accepted

Both citations were issued under section 104(a) of the Act alleging non-significant and
substantial violations. MSHA proposed a civil penalty of $50.00 for each of the citations. At the
hearing, the operator accepted both violations along with MSHA proposed penalties in full,
totaling $100.00. I find the proposed penalties for these two violations are appropriate under the
criteria set forth in section 110(c) of the Act. The proposed penalties are approved.
Assessment of Civil Penalties
In assessing a civil penalty under section 11 O(i) of the Act, the judge is required to give
consideration to the appropriateness of the penalty to the size of the operator's business, the
probable effect on the operator's ability to continue in business, the operator's history of .
previous violations, the operator's negligence, the gravity of the violations and the operator's
good faith abatement.

I have considered the statutory criteria in my de nova review and determination of the
appropriate penalties and I find the MSHA proposed penalties are the appropriate penalties for
each of the violations.
ORDER

Based on the statutory criteria in section llO(i) of the Mine Act, 30 U.S.C. § 820(i) I
assess the following penalties:
Citation No.

30 CFR §

Penalty

7915016
7915017
7915818
7915819

56.4101
56.12030
56.14100(b)
56.14 lOO(b)

$ 50.00
50.00
50.00
157.00

TOTAL

$357.00

106

Accordingly, each of the five citations is AFFIRMED and Respondent, Sweetman
Construction Co., is ORDERED TO PAY the Secretary of Labor the sum of$357.00 within 40
days of the date of this decision. Upon receipt of timely payment, this case is dismissed.

~~-

(!dft

August F. Cetti
Administrative Law Judge

Distribution:
Mark Nelson, Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway, Suite
1600, Denver, CO 80202-5716 (Certified Mail)
Mr. Robert Portice, Safety Director, SWEETMAN CONSTRUCTION CO., 1201 West Russell,
P.O. Box 84140, Sioux Falls, SD 57118-4140 (Certified Mail)

/sh

107

108

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

January 12, 1999
EAGLE ENERGY, INC.,
Contestant
v.

CONTEST PROCEEDING
Docket No. WEV A 98-45-R
Order No. 7171660; 1/22/98

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Mine No. 1
Mine ID 46-07711

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. WEVA 98-39
A.C. No. 46-0771 1-036660

v.

Docket No. WEV A 98-69
A.C. No. 46-07711 -03666

EAGLE ENERGY INCORPORATED,
Respondent

Mine No. 1
Docket No. WEV A 98-81
A.C. No. 46-07711-03670
Mine No. 2
ORDER DENYING EAGLE ENERGY INCORPORATED'S
MOTION TO COMPEL DISCOVERY
Before me for consideration is Eagle Energy Incorporated 's (Eagle Energy 's)
December 15, 1998, Motion to Compel the Secretary to produce the following:
1. Copies of the reports of the health and safety conferences conducted by
representatives of the Mine Safety and Health Administration (MSHA) with Eagle
Energy company officials on October 7, 1997 (2 pages), December 4 and 10, 1997
(5 pages), and February 26, 1998 (2 pages);
2. A copy of hand written notes by MSHA Supervisor Terry Price regarding his
November 5, 1997, meeting with Eagle Energy company officials (1 page); and
3. /\. copy of a memorandum dated April 14, 1998, from MSHA Conference and
Litigation Representative Ira Lee to the Secretary's counsel, Yoora Kim.

109

The Secretary filed an Opposition to Eagle Energy's motion to compel on December 17,
1998, asserting the health anci safety conference reports as well as Price's notes of his
November 5, 1997, meeting are protected by the work product and deliberative process
privileges. The Secretary's opposition also asserted the April 14, 1998, memorandum from Lee
to counsel was protected by the attorney-client privilege. Eagle Energy replied to the Secretary's
opposition on December 31, 1998. In its reply, Eagle Energy conceded the Lee_memorandum
was protected by the attorney-client privilege. However, Eagle Energy asserts the health and
safety conference reports and Price's notes are not protected because they were prepared during
the normal course of business.
The Work Product Privilege
Commission Procedural Rule 56(b), 29 C.F.R. § 2700.56(b), provides that parties may
obtain discovery of any relevant matter that is not privileged. The work-product privilege has
been codified in Rule 26(b)(3) of the Federal Rules of Civil-Procedure. 1 In ASARCO, Inc.,
12 FMSHRC 2548 (December 1990), the Commission discussed the work-product privilege,
stating:
In .o rder to be protected by this immunity under [Rule} 26(b)(3),
the material sought in discovery must be:·
1. "documents and tangible things;"
2. "Prepared in anticipation of litigation or for trial;" and
3. "by or for another party.or by or for that party's representative."

rcommission Procedural Rule l(b), incorporates the Federal Rules.of Civil Procedure, so
far as practicable, on any procedural question not regulated by the Mine Act, the Commission's
Procedural Rules, or the Administrative Procedure Act. Rule26(b)(3) of the Federal Rules of
Civil Procedure provides in relevant part:
[A]party may obtain discovery of documents and tangible things otherwise
discoverable under subdivision (b)(l) of this rule and prepared in anticipation of
litigation or for trial by or for another party or by or for that other party's
representative (including the other party's attorney, consultant, surety, indemnitor,
insurer, or agent) only upon a showing that the party seeking discovery has
substantial need of the materials in the preparation of the party's case and that the
party is unable without undue hardship to obtain the substantial equivalent of the
materials by other means. In ordering discovery of such materials when the
required showing has been made, the court shall protect against disclosure of
mental impressions, conclusions, opinions, or legal theories of an attorney or
other representative of a party concerning the litigation.

110

It is not required that the document be prepared by or for an
attorney. If materials meet the tests set forth above, they are
subject to discovery "only upon a showing that the party seeking
discovery has substantial need of the materials in the preparation of
the party's case and that the party is unable without undue hardship
to obtain the substantial equivalent of the materials by other
means." If the court orders that the materials be produced because
the required showing has been made, the court is then required to
"protect against disclosure of the mental impressions, conclusions,
opinions, or legal theories of an attorney or other representative of
a party concerning the litigation."

Id. at 2558 (citations omitted). The burden of satisfying the three-part test is on the party seeking
to invoke the work-product privilege, but once that party has met its burden, the burden shifts to
the party seeking disclosure to make a requisite showing that there is substantial need and undue
hardship to overcome the privilege. P. & B Marina, Ltd. Partnership v. Logrande, 136 F.R.D.
50, 57 (E.D.N.Y. 1991), affd, 983 F.2d 1047 (2d Cir. 1992).
It is clear that the conference notes and the notes prepared by MSHA Supervisor Price are
"tangible documents" prepared "by or for the Secretary." The dispositive question concerning
the applicability of the work product privilege is whether these documents were "prepared in
anticipation of litigation or for trial." Whether these documents are privileged because they were
prepared with litigation in mind must be based on the nature of the documents and the factual
situation in each particular case. ASARCO, 12 FMSHRC at 2558. If the documents can fairly be
said to have been prepared because of the prospect of litigation, then the documents are
covered by the privilege. Id. [citing Wright & Miller, Federal Practice and Procedure§ 2024,
p.198-99 ( 1970)] If, on the other hand, litigation is contemplated but the document was prepared
in the ordinary course of business rather than for the purposes of litigation, it is not protected. Id.
In addition, particular litigation must be contemplated at the time the document is prepared in
order for the document to be protected. Id.
Eagle Energy argues the subject notes are not protected because they were made in the
ordinary course of business regardless of whether litigation was contemplated. As asserted by
Eagle Energy, the question is whether MSHA reports of a safety and health conference are
routinely prepared in the ordinary course of business without regard to whether litigation is
contemplated. In addressing this question, it is necessary to analyze MSHA's procedures
for health and safety conferences contained in 30 C.F.R. § 100.6. Operators that elect not to
contest citations may decide not to request a safety and health conference. Safety and health
conferences are only conducted, subject to MSHA's approval, upon an operator's request.

111

30 C.F.R. §§ 100.6(b) and (c). Such conferences are the means by which operators may submit
mitigating information including facts that operators believe warrant a finding that no violation
occurred. 30 C.F.R. § I00.6(e). Citations that are not vacated are referred by the safety and
health conference official to the Office of Assessments with the inspector's evaluation as a basis
for determining the appropriate amount of civil penalty to be assessed. 30 C.F.R. §§ 100.6(£)
and (g).
Thus, generally, only contested citations are the subjects of safety and health conferences.
Moreover, the MSHA official conducting the conference uses the information submitted by the
operator as a basis for the referral to the Office of Assessments. Upon receipt of a notice of
proposed penalty issued by the Office of Assessments, the operator has 30 days to pay or contest
the proposed penalty. 30 C.F.R. § 100.7(b). In essence, the safety and health conference is the
initial step in the litigation process if the operator contests the proposed civil penalty.
Consequently, such conferences are not routinely conducted, but rather, they are conducted when
an operator challenges the initial citation. Accordingly, the notes of such conferences, including
the notes of Supervisor Price, were prepared in contemplation of litigation and, as such, are
protected by the work product privilege. Likewise, any notes prepared by an operator's
representatives during such conferences are also protected.
Having concluded that the conference reports and notes are protected, the analysis shifts
to whether Eagle Energy can overcome the privilege by demonstrating a substantial need for the
information, and establishing that it will suffer an undue hardship if it must attempt to obtain the
information by other means. It is difficult for Eagle Energy to make such a showing for
summaries of meetings with MSHA conference officials and Price that were attended by its own
company representatives. General assertions, as advanced by Eagle Energy, that the protected
material is needed to compare present recollections against prior statements, or for general
purposes of impeachment, are not sufficient to overcome the work product privilege.
Consolidation Coal Company, 19 FMSHRC 1239, 1243-44 (July 1997). Consequently, Eagle
Energy has failed to overcome the privilege, and its motion to compel the safety and health
conference reports and Supervisor Price's notes shall be denied. 2
2 Having determined the conference reports and Price's notes are protected by the work

product privilege, I need not address the Secretary's assertion that they are also protected by the
deliberative process privilege. However, I note that deliberative process in contemplation of
hearing is protected under the work product doctrine. See fn. l infra. The distinction between
these two privileges would be blurred if all deliberations in anticipation of hearing were also .
covered by the deliberative process privilege. Rather, the Commission has defined the
deliberative process privilege as one which "attaches to inter- and intra-agency communications
that are part of the deliberative process preceding the adoption and.promulgation of an agency
policy." In re: Contests of Respirable Dust Sample Alteration Citations, 14 FMSHRC 987, 992
(June 1992)[quoting Jordan v. United States Dep't ofJustice, 591 F.2d 753, 774 (D.C. Cir.
1978)]. It has neither been alleged nor shown that the conferences or Price meeting concerned
the formulation of agency policy.

112

In the alternative, if Eagle Energy does not prevail in its motion to compel, it requests
in camera review of the subject conference reports and Price's notes to determine if they contain
"purely factual materials" which are not protected. It is inappropriate to request the trier of fact
to review, in camera, protected work product documents containing trial strategy, opinions or
other confidential information solely on the basis of mere speculation that some severable,
purely factual material may exist. Rather, the proponent of the in camera review must provide
sufficient detail identifying the nature and substance of the factual material sought to be
discovered.
Commission Rule 56(c) permits the Judge, upon his own motion to limit discovery to
prevent undue burden or delay. 29 C.F.R. § 2700.56(c). The discretion to order in camera
review should be used judiciously. The in camera review process must not be used like a fishing
expedition. Accordingly, absent a threshold showing identifying the nature of the information
sought to be discovered, Eagle Energy's request for in camera review is denied.
Attorney-Client Privile2e
Eagle Energy, in its reply to the Secretary's opposition to its motion to compel, concedes
the April 14, 1998, memorandum from MSHA Conference and Litigation Representative Ira Lee
to the Secretary's counsel, Yoora Kim, is protected by the attorney-client privilege. (Reply,
pp.16-17). Therefore, I construe Eagle Energy to have withdrawn its motion to compel the Lee
memorandum.

In view of the above Eagle Energy's Motion to Compel IS DENIED.

Distribution:
Julia K. Shreve, Esq., Jackson & Kelly, 1600 Laidley Tower, P.O. Box 553, Charleston,
WV 25322 (Certified Mail)
Yoora Kim, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Blvd.,
Room 516, Arlington, VA 22203 (Certified Mail)
/mh

113

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET, N.W., 6rn FLOOR
WASHINGTON, D.C. 20006-3868
January 19, 1999
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 98-196-M
AC. No. 03-01735-05512

v.
J & J SAND AND GRAVEL,
Respondent

J & J Sand & Gravel

ORDER VACATING DEFAULT
ORDER OF ASSIGNMENT
Before:

Judge Merlin

On December 14, 1998, an order of default was issued in the above-captioned case
directing the operator to pay the proposed penalties immediately because it failed to file an answer
to the Secretary's penalty petition.
On December 29, 1998, the Solicitor filed a notice of response by the respondent advising
that the operator bad filed an answer with his office on August 12, 1998. The Solicitor ~nclosed
the answer he received from the operator which is dated August 5, 1998, and is addressed to the
Commission. The Solicitor maintains that the default in this case is appropriate because the
operator failed to respond to the show cause order issued on October 19, 1998.
Under Commission precedent, a problem in communication or with the mail may justify
relief from default. Con-Ai. Inc., 9 FMSHR.C 989, 990 (June 1987); United Rock Products
~. 14 FMSHR.C 79 (January 1992); Lynx Coal Company, 15 FMSHR.C 979 (June 1993);
AMI Construction, 16 FMSHR.C 670 (April 1994); Sandy Jones Const01ction, 16 FMSHRC
2375 (December 1994). It appears that such a problem occurred in this case. Furthermore, the
operator's August 5 answer was a timely response to the penalty petition which was filed on
August 3, 1998. Consequently, the October 19 show cause order should not have been issued in
the first place. I reject the Solicitor's argument that default is warranted because the operator did
not respond to the show cause order. Failure to respond to an order that was erroneously issued
is not grounds for a default. Indeed, ift~e Solicitor had timely advised the Commission of the
operator's answer, no show cause would have been issued. Therefore, I find that relief from the
default is warranted.

114

In light of the foregoing, the December 14 order of default issued in this case is hereby
VACATED.
This case is hereby assigned to Administrative Law Judge David Barbour.
All future communications regarding this case should be addressed to Judge Barbour at
the following address:
Federal Mine Safety and Health
Review Commission
Office of Administrative Law Judges
Two Skyline Place, Suite 1000
5203 Leesburg Pike
Falls Church, VA 22041
Telephone No. 703-756-5232
Telephone No. 703-756-6201 (Fax)

Paul Merlin
Chief Administrative Law Judge
Distribution: (Certified Mail)
Brian L. Pudenz, Esq., Office of the Solicitor, U.S. Department of Labor, 525 Griffin Street,
Suite 501, Dallas, TX 75202
.
.
Mr. Bill Warford, J & J Sand and Gravel, 15902 Highway 70, Benton, AZ 72015
/gl

115

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET, N.W., 6TH FLOOR
WASHINGTON, D.C. 20006-3868
January 20, 1999
SECRETARY OF LABOR
MINE SAFETY AND HEALTH

CIVIL PENALTY PROCEEDJNG

ADMIN1STRATION (MSHA),

Docket No. CENT 98-292
A. C. No. 29-00845-03591

Petitioner
v.
THE PITISBURG & MIDWAY COAL
MINING COMPANY,
Respondent

York Canyon Surface Mine

ORDER ACCEPTING APPEARANCE
ORDER ACCEPTING LATE FILING
ORDER OF ASSIGNMENT
It is QRDERED that the Conference and Litigation Representative (CLR) be accepted to
represent the Secretary in accordance with the notice of unlimited appearance he has filed with
the penalty petition. Cyprus Emerald Resources Corporation, 16 FMSHRC 2359 (November
1994).

This case is a petition for the assessment of a civil penalty filed by the Secretary of Labor
under section lOS(a) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815(a).
The CLR has filed a motion to accept late filing of the penalty petition. A penalty petition
must be filed within 45 days from receipt of the operator's notice of contest which requested a
hearing. 29 C.F.R. § 2700.28(a). A review of the Commission file shows that the contest was
received by MSHA on September 29, 1998. The petition was due on November 13, 1998.
29 C.F.R § 2700.8. Filing is effective upon mailing and the petition was sent on November 18,
1998. 29 C.F.R § 2700.5(d). The petition was, therefore, S days late.
According to the CLR, the operator's notice of contest was forwarded to Denver and received
by the Denver District 9 Office, Conference and Litigation Representative, on October 9, 1998.
However, the CLR states that the petition was late because of "the database problem with the
computer and a breakdown in communication." The operator has filed a motion in opposition
arguing that a breakdown in communication within the agency does not constitute adequate cause.
The Commission has not viewed the 45 day requirement as j urisdictionaJ or as a statute
of limitation. Rather, the Commission permits late filing of penalty petitions where the Secretary
demonstrates adequate cause for the delay and where the respondent fails to show prejudice from
the delay. Salt Lake County Road Department, 3 FMSHRC 1714, 1716 (July 1981). The
operator has not alleged prejudice. Therefore, the issue to be resolved is whether the Secretary
has demonstrated adequate cause.

116

Late filings have been permitted where there has been a rise in the mine safety caseload
together with a lack of support personnel. Salt Lake, supra; Medicine Bow Coal Co.,
4 FMSHRC 882(May1982). See also Wharf Resources USA Incorporated, 14FMSHRC1964
(November 1992); Fisher Sand and Gravel Company, 14 FMSHRC 1968(November1992).
Out of time filing of the penalty petition was allowed when the delay was due to the adoption by
MSHA of a new system for handling mine safety cases. Roberts Brothers Coal Company,
17 FMSHRC 1103 (June 1995). So too, late filing was permitted when it was due to a mistake in
the computation of the 45 days by a Conference and Litigation Representative (CLR) when the
CLR program was new. Lone Mountain Processini Incorporated, 17 FMSHRC 839(May1995);
Austin Powder Company, 17 FMSHRC 841 (May 1995); !bold Incorporated, 17 FMSHRC 843
(May 1995). An extraordinary circumstance like a government shutdown also has been
recognized as adequate reason for late filing. Secretazy of Labor y. Roger Chistensen,
18 FMSHRC 1693 (August 1996). In this case, the reason given is a database problem with the
computer and a breakdown in communication. I find this circumstance constitutes adequate
cause, but in future cases the CLR should explain the problem in more detail and furnish dates.
In light of the foregoing, the motion to accept late filing is GRANTED.

The operator has filed its answer. Accordingly, this case is hereby assigned to
Administrative Law Judge Richard W. Manning.
All future communications regarding this case should be addressed to Judge Manning at
the following address:
Federal Mine Safety and Health
Review Commission
Office of the Administrative Law Judges
Colonnade Center
Room 280, 1244 Speer Boulevard
Denver, Colorado 80204
Telephone No. 303-844-3577
Telephone No. 303-844-5268 (Fax)

\\
Paul Merlin
.
Chief Administrative Law Judge

117

Distribution: (Certified Mail)
Ned Zamarripa, Conference and Litigation Representative, U.S. Department of Labor, MSHA,
CMS& H, P. 0. Box 25367 DFC, Denver, CO 80225
Steven R. Ellinwood, Esq., Pittsburg & Midway Coal Mining Co., P. 0. Box 6518, Englewood,
co 80155-6518
/gl

118

*U.S. GOVERNMENT PRINTING OFFICE: 1999 · 454-620/12801

